Exhibit 10.10

 

EXECUTION VERSION

 

 

SECOND LIEN CREDIT AND GUARANTY AGREEMENT

 

DATED AS OF OCTOBER 26, 2007

 

AMONG

 

CHEM RX CORPORATION,

 

CERTAIN SUBSIDIARIES OF CHEM RX CORPORATION,
AS GUARANTORS,

 

VARIOUS LENDERS,

 

CIBC WORLD MARKETS CORP.,
AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER,

 

AND

 

CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK AGENCY
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

 

$37,000,000 SECOND LIEN SENIOR SECURED CREDIT FACILITIES

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE ONE DEFINITIONS

1

 

 

 

Section 1.01

Definitions

1

Section 1.02

Accounting Terms

28

Section 1.03

Interpretation, etc.

28

Section 1.04

Construction

28

 

 

 

ARTICLE TWO LOANS

29

 

 

 

Section 2.01

Commitments

29

Section 2.02

Borrowing Mechanics for Loans

29

Section 2.03

[Reserved]

29

Section 2.04

[Reserved]

30

Section 2.05

[Reserved]

30

Section 2.06

[Reserved]

30

Section 2.07

[Reserved]

30

Section 2.08

[Reserved]

30

Section 2.09

[Reserved]

30

Section 2.10

[Reserved]

30

Section 2.11

[Reserved]

30

Section 2.12

[Reserved]

30

Section 2.13

[Reserved]

30

Section 2.14

[Reserved]

30

Section 2.15

[Reserved]

31

Section 2.16

Use of Proceeds

31

Section 2.17

Lenders’ Evidence of Debt

31

Section 2.18

Notes

31

Section 2.19

Interest Rate on Loans

31

Section 2.20

Interest Rate

32

Section 2.21

Conversion/Continuation

33

Section 2.22

Default Interest

33

Section 2.23

Fees; Premium

33

Section 2.24

Repayment

34

Section 2.25

Voluntary Prepayments

34

Section 2.26

[Reserved]

35

Section 2.27

Mandatory Prepayments

35

Section 2.28

[Reserved]

36

Section 2.29

Prepayment Certificate

36

Section 2.30

Application of Prepayments/Reductions

36

Section 2.31

General Provisions Regarding Payments

37

Section 2.32

Sharing of Payments by Lenders

38

Section 2.33

Making or Maintaining Eurodollar Rate Loans

38

Section 2.34

Compensation For Increased Costs

40

Section 2.35

Capital Requirements; Certificates for Reimbursement; Delay in Requests

41

Section 2.36

Taxes

41

Section 2.37

Mitigation Obligations; Replacement of Lenders

43

 

 

 

ARTICLE THREE CONDITIONS PRECEDENT

44

 

i

--------------------------------------------------------------------------------


 

Section 3.01

Closing Date

44

 

 

 

ARTICLE FOUR REPRESENTATIONS AND WARRANTIES

47

 

 

 

Section 4.01

Organization; Requisite Power and Authority; Qualification

47

Section 4.02

Capital Stock and Ownership

48

Section 4.03

Due Authorization

48

Section 4.04

No Conflict

48

Section 4.05

Governmental Consents

49

Section 4.06

Binding Obligation

49

Section 4.07

Historical Financial Statements

49

Section 4.08

Projections

49

Section 4.09

No Material Adverse Effect

50

Section 4.10

Adverse Proceedings, etc.

50

Section 4.11

Payment of Taxes

50

Section 4.12

Properties

50

Section 4.13

Environmental Matters

51

Section 4.14

No Defaults

51

Section 4.15

Material Contracts

52

Section 4.16

Governmental Regulation

52

Section 4.17

Margin Stock

52

Section 4.18

Employee Matters

52

Section 4.19

Employee Benefit Plans

53

Section 4.20

Solvency

53

Section 4.21

Compliance with Statutes, etc.

54

Section 4.22

Disclosure

54

Section 4.23

Health Care Matters

54

Section 4.24

Intellectual Property

56

Section 4.25

No Default

56

Section 4.26

Investigations, Audits, Etc.

56

Section 4.27

Patriot Act

56

 

 

 

ARTICLE FIVE AFFIRMATIVE COVENANTS

57

 

 

 

Section 5.01

Financial Statements and Other Reports

57

Section 5.02

Existence

60

Section 5.03

Payment of Taxes and Claims

61

Section 5.04

Maintenance of Properties

61

Section 5.05

Insurance

61

Section 5.06

Inspections

62

Section 5.07

Lenders’ Meetings

62

Section 5.08

Compliance with Laws

62

Section 5.09

Environmental Disclosure

62

Section 5.10

Hazardous Materials Activities, etc.

63

Section 5.11

Subsidiaries

63

Section 5.12

Additional Material Real Estate Assets

64

Section 5.13

Interest Rate Protection

64

Section 5.14

Further Assurances

64

Section 5.15

Cash Management Systems

64

Section 5.16

Books and Records

65

Section 5.17

Performance of Leases, Related Documents and Other Material Agreements

65

Section 5.18

Compliance Program

65

Section 5.19

Condition of Participation in Third Party Payor Programs

65

 

ii

--------------------------------------------------------------------------------


 

Section 5.20

Certain Post-Closing Obligations

65

 

 

65

Section 5.21

Maintenance of Ratings

66

 

 

 

ARTICLE SIX NEGATIVE COVENANTS

 

 

 

 

Section 6.01

Indebtedness

66

Section 6.02

Liens

67

Section 6.03

No Further Negative Pledges

69

Section 6.04

Restricted Junior Payments

69

Section 6.05

Restrictions on Subsidiary Distributions

71

Section 6.06

Investments

71

Section 6.07

Financial Covenants

72

Section 6.08

Fundamental Changes; Disposition of Assets; Acquisitions

74

Section 6.09

Disposal of Subsidiary Interests

75

Section 6.10

Sales and Lease-Backs

75

Section 6.11

Transactions with Shareholders and Affiliates

76

Section 6.12

Conduct of Business

76

Section 6.13

Amendments or Waivers of Certain Related Agreements

76

Section 6.14

Amendments or Waivers of the First Lien Credit Agreement

76

Section 6.15

Fiscal Year

77

Section 6.16

No Foreign Subsidiaries

77

 

 

 

ARTICLE SEVEN GUARANTY

77

 

 

 

Section 7.01

Guaranty of the Obligations

77

Section 7.02

Contribution by Guarantors

77

Section 7.03

Payment by Guarantors

78

Section 7.04

Liability of Guarantors Absolute

78

Section 7.05

Waivers by Guarantors

80

Section 7.06

Guarantors’ Rights of Subrogation, Contribution, etc.

80

Section 7.07

Subordination of Other Obligations

81

Section 7.08

Continuing Guaranty

81

Section 7.09

Authority of Guarantors or Borrower

81

Section 7.10

Financial Condition of Borrower

81

Section 7.11

Bankruptcy, etc.

82

Section 7.12

Discharge of Guaranty upon Sale of Guarantor

82

 

 

 

ARTICLE EIGHT EVENTS OF DEFAULT

82

 

 

 

Section 8.01

Events of Default

82

 

 

 

ARTICLE NINE AGENTS

85

 

 

 

Section 9.01

Appointment and Authority

85

Section 9.02

Rights as a Lender

85

Section 9.03

Exculpatory Provisions

86

Section 9.04

Reliance by Administrative Agent and the Collateral Agent

87

Section 9.05

Delegation of Duties

87

Section 9.06

Resignation of Administrative Agent

87

Section 9.07

Non-Reliance on Agents and Other Lenders

88

Section 9.08

No Other Duties, etc.

88

Section 9.09

Collateral Documents and Guaranty

89

Section 9.10

Withholding Taxes

89

 

iii

--------------------------------------------------------------------------------


 

ARTICLE TEN MISCELLANEOUS

89

 

 

 

Section 10.01

Notices; Effectiveness; Electronic Communication

89

Section 10.02

Expenses; Indemnity; Damage Waiver

91

Section 10.03

Right of Set-Off

92

Section 10.04

Amendments and Waivers

92

Section 10.05

Execution of Amendments, etc.

93

Section 10.06

Successors and Assigns; Participations

94

Section 10.07

Independence of Covenants

96

Section 10.08

Survival of Representations, Warranties and Agreements

96

Section 10.09

No Waiver; Remedies Cumulative

96

Section 10.10

Marshalling; Payments Set Aside

96

Section 10.11

Severability

97

Section 10.12

Obligations Several; Independent Nature of Lenders’ Rights

97

Section 10.13

Headings

97

Section 10.14

Governing Law; Jurisdiction; Etc.

97

Section 10.15

WAIVER OF JURY TRIAL

98

Section 10.16

Treatment of Certain Information; Confidentiality

98

Section 10.17

Usury Savings Clause

99

Section 10.18

Counterparts; Integration; Effectiveness

99

Section 10.19

Entire Agreement

99

Section 10.20

Electronic Execution of Assignments

99

Section 10.21

Patriot Act Notification

100

Section 10.22

Release on Payment in Full

100

Section 10.23

Lender Addendum

100

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

1.01:

Certain Adjustments to Financial Definitions

4.01:

Jurisdictions of Organization and Qualification

4.02:

Capital Stock and Ownership

4.12:

Real Estate Assets

4.15:

Material Contracts

4.23:

Health Care Matters

5.15:

Cash Management Systems

6.01:

Certain Indebtedness

6.02:

Certain Liens

6.06:

Certain Investments

6.11:

Certain Affiliate Transactions

 

 

EXHIBITS:

A-1:

Funding Notice

A-2:

Conversion/Continuation Notice

B:

Note

C:

Compliance Certificate

D:

Assignment and Assumption Agreement

E-1:

Closing Date Certificate

E-2:

Solvency Certificate

F:

Counterpart Agreement

G:

Pledge and Security Agreement

H:

Landlord Collateral Access Agreement

I:

Intercreditor Agreement

J:

Lender Addendum

K:

Administrative Questionnaire

L:

Prepayment Notice

 

v

--------------------------------------------------------------------------------


 

SECOND LIEN CREDIT AND GUARANTY AGREEMENT

 

This SECOND LIEN CREDIT AND GUARANTY AGREEMENT, dated as of October 26, 2007, is
entered into by and among CHEM RX CORPORATION (formerly Paramount Acquisition
Corp.), a Delaware corporation (“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER,
as Guarantors, the Lenders party hereto from time to time, CIBC WORLD MARKETS
CORP. (“CIBC WM”), as Sole Lead Arranger and Sole Book Runner (in such
respective capacities, “Lead Arranger” and “Book Runner”), and CANADIAN IMPERIAL
BANK OF COMMERCE, New York Agency (“CIBC”), as Administrative Agent and
Collateral Agent (in such respective capacities, “Administrative Agent” and
“Collateral Agent”).

 

RECITALS

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;

 

WHEREAS, pursuant to the Stock Purchase Agreement, the Merger Agreement and the
Unit Redemption Agreement, Borrower has agreed to acquire, directly or
indirectly, all of the outstanding capital stock of B.J.K., Inc., a New York
corporation doing business as Chem Rx (“Chem Rx”) and its affiliates Chem Rx New
Jersey, LLC, a New Jersey limited liability company (“Chem Rx-NJ”), and Chem
Rx/Salerno’s, LLC, a Pennsylvania limited liability company (“Chem Rx-PA”);

 

WHEREAS, after the consummation of the Transactions, Borrower will own all of
the Capital Stock of Chem Rx;

 

WHEREAS, Lenders have agreed to extend a second lien term loan facility to
Borrower, in an aggregate amount not to exceed $37,000,000;

 

WHEREAS, the proceeds of such credit facility will be used, together with the
First Lien Loans, to (i) to finance, in part, the Acquisition, (ii) to pay fees
and expenses incurred in connection with the Transactions and (iii) to repay the
outstanding principal amount of Existing Indebtedness;

 

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a Second Priority Lien on
substantially all of its assets, including a pledge of all of the Capital Stock
of each of its Subsidiaries (including Chem Rx); and

 

WHEREAS, Guarantors (including Chem Rx) have agreed to guarantee the obligations
of Borrower hereunder and to secure their respective Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a Second Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Capital Stock of each of their respective Subsidiaries.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 


ARTICLE ONE
DEFINITIONS


 

Section 1.01         Definitions.

 

The following terms used herein, including in the preamble, recitals, exhibits
and schedules hereto, shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Act” as defined in Section 4.27.

 

“Acquisition” means (i) the purchase by Borrower of all the Capital Stock of
Chem Rx from Jerry Silva, Steven Silva, The Jody R. Silva Trust and The Jerry
Silva 2007 Annuity Trust (the “Sellers”) pursuant to the Stock Purchase
Agreement, (ii) the concurrent acquisition of Chem Rx-NJ in connection with the
merger of a Subsidiary of Borrower with Chem Rx-NJ pursuant to the Merger
Agreement and (iii) the concurrent purchase of a minority interest in Chem Rx-PA
from Benny Salerno (“Salerno”) pursuant to the Unit Redemption Agreement.

 

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) the rate per annum (a) as calculated by the British
Bankers’ Association and obtained by the Administrative Agent through a
nationally recognized service such as the Dow Jones Market Service (Telerate) or
Reuters (the “Service”) (or on any successor or substitute page of such Service,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of Service, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rates referenced in the preceding clause (a) is not available, the
rate per annum (rounded to the nearest 1/100 of 1%) equal to the offered
quotation rate to first class banks in the London interbank market) by CIBC for
deposits (for delivery on the first day of the relevant period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of Administrative Agent, in its capacity as a Lender, for which the
Adjusted Eurodollar Rate is then being determined with maturities comparable to
such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (ii) an amount equal to (a) one minus
(b) the Applicable Reserve Requirement.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit K.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation, audit or arbitration
(whether or not purportedly on behalf of Borrower or any of its Subsidiaries) at
law or in equity, or before or by any Governmental Authority, domestic or
foreign (including any Environmental Claims), whether pending or, to the
knowledge of Borrower or any of its Subsidiaries, threatened against or
affecting Borrower or any of its Subsidiaries or any property of Borrower or any
of its Subsidiaries.

 

“Affected Lender” as defined in Section 2.33(b).

 

“Affected Loans” as defined in Section 2.33(b).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent” means each of Syndication Agent, Administrative Agent, Collateral Agent,
Documentation Agent or any other agent appointed by the Lead Arranger pursuant
to Section 9.01 hereof.

 

“Aggregate Payments” as defined in Section 7.02.

 

2

--------------------------------------------------------------------------------


 

“Agreement” means this Second Lien Credit and Guaranty Agreement, dated as of
October 26, 2007, as it may be amended, supplemented, restated or otherwise
modified from time to time.

 

“Applicable Margin” means (i) with respect to Eurodollar Rate Loans, 8.00% per
annum and (ii) with respect to Base Rate Loans, 7.00% per annum.

 

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors of the Federal Reserve System or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (i) any category of liabilities which
includes deposits by reference to which the applicable Adjusted Eurodollar Rate
or any other interest rate of a Loan is to be determined, or (ii) any category
of extensions of credit or other assets which include Eurodollar Rate Loans. A
Eurodollar Rate Loan shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefits of
credit for proration, exceptions or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Eurodollar Rate Loans
shall be adjusted automatically on and as of the effective date of any change in
the Applicable Reserve Requirement.

 

“Appointing Sub-Agent” as defined in Section 9.05.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assessments” as defined in Section 4.23(g).

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor), in one transaction or a
series of transactions, of all or any part of Borrower’s or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Capital Stock of any of
Borrower’s Subsidiaries, other than (i) inventory sold or leased in the ordinary
course of business, (ii) sales of Cash or Cash Equivalents for fair market
value; and (iii) sales, leases or licenses out of other assets for aggregate
consideration of less than $300,000 with respect to any transaction or series of
related transactions and less than $1,200,000 in the aggregate during any Fiscal
Year.

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 10.06), and accepted by
Administrative Agent, in substantially the form of Exhibit D or any other form
approved by Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief operating officer or president, and such Person’s chief financial officer
or treasurer.

 

“Available Equity Credit” means, as at any date of determination, the aggregate
amount equal to (i) the fair market value of the common Capital Stock of the
Borrower used by the Borrower as consideration to consummate a Permitted
Acquisition or other permitted Investment plus (ii) the net cash proceeds
received by Borrower from an offering of common Capital Stock of Borrower to the
extent not required to prepay the Loans pursuant to Section 2.27(c) of the First
Lien Credit Agreement and Section 2.27(c) of this Agreement for such Fiscal Year
minus (iii) the aggregate amount of the Available Equity Credit applied to make
Permitted Acquisitions, Investments permitted pursuant to Section 6.06, Initial
Earnout Payments and Milestone Payments pursuant to Section 6.04(d) and excluded
from Consolidated Capital Expenditures, in each case using such credit from the
Closing Date and on or prior to such date of determination.

 

“Available Warrant Credit” means, with respect to the amount of Permitted
Acquisitions, as at any date of determination, (a) the aggregate amount of net
cash proceeds received by Borrower from the exercise of the Warrants during the
period from the Closing Date to and including such date of determination minus
(b) the sum of (i) the aggregate amount of the Available Warrant Credit applied
to make Permitted Acquisitions from the Closing Date and on or prior to such
date of determination plus (ii) the aggregate amount of the prepayments required
pursuant to Section 2.27(f) of the First Lien Credit Agreement and Section
2.27(f) of this Agreement to be made prior to or concurrently with the making of
Permitted Acquisitions utilizing the Available Warrant Credit from the Closing
Date and on or prior to such date of determination.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficiary” means each Agent, Lender and Lender Counterparty.

 

“Board of Directors” means (i) in the case of a Person that is a limited
partnership, the general partner or any committee authorized to act therefor,
(ii) in the case of a Person that is a corporation, the board of directors of
such Person or any committee authorized to act therefor, (iii) in the case of a
Person that is a limited liability company, the board of managers or members of
such Person or such Person’s manager or any committee authorized to act therefor
and (iv) in the case of any other Person, the board of directors, management
committee or similar governing body or any authorized committee thereof
responsible for the management of the business and affairs of such Person.

 

“Book Runner” as defined in the preamble hereto.

 

“Borrower” as defined in the preamble hereto.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than Management
Investors (a) shall have acquired beneficial ownership of 35% or more on a fully
diluted basis of the voting and/or economic interest in the Capital Stock of
Borrower or (b) shall have obtained the power (whether or not exercised) to
elect a majority of the members of the Board of Directors of Borrower; (ii) the
majority of the seats (other than vacant seats) on the Board of Directors of
Borrower cease to be occupied by Persons who either (a) were members of the
Board of Directors of Borrower on the Closing Date or (b) were nominated for
election by the Board of Directors of Borrower, a majority of whom were
directors on the

 

5

--------------------------------------------------------------------------------


 

Closing Date or whose election or nomination for election was previously
approved by a majority of such directors; or (iii) Borrower shall cease to
beneficially own and control 100% on a fully diluted basis of the economic and
voting interest in the Capital Stock of Chem Rx.

 

“Chem Rx” as defined in the recitals hereto.

 

“Chem Rx-NJ” as defined in the recitals hereto.

 

“Chem Rx-PA” as defined in the recitals hereto.

 

“CIBC” as defined in the preamble hereto.

 

“CIBC WM” as defined in the preamble hereto.

 

“Closing Date” means the date on which the Loans are made.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E-1.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Intercreditor Agreement, the Lien Subordination
Agreement, the Pledge and Security Agreement, the Mortgages, the Landlord
Collateral Access Agreements, Control Agreements, IP Security Agreements, if
any, and all other instruments, documents and agreements delivered by any Loan
Party pursuant to this Agreement or any of the other Loan Documents in order to
grant to Collateral Agent, for the benefit of Lenders, a Lien on any real,
personal or mixed property of that Loan Party as security for the Obligations.

 

“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to the Collateral Agent that provides information with respect to the personal
or mixed property of each Loan Party.

 

“Commitment” means the commitment of a Lender to make or otherwise fund a Loan
and “Commitments” means such commitments of all Lenders in the aggregate. The
amount of each Lender’s Commitment, if any, is set forth on the Lender Addendum
or in the applicable Assignment and Assumption Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Commitments as of the Closing Date is $37,000,000.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Consent Subsidiary” means any Subsidiary formed or acquired after the date
hereof, in respect of which (a) the consent of any Person other than Borrower or
any Wholly Owned Subsidiary is required by applicable law or the terms of any
organizational document of such Subsidiary or other agreement of such Subsidiary
or any Affiliate of such Subsidiary in order for such Subsidiary to become a
Guarantor or in order for Capital Stock of such Subsidiary to be pledged under
the Collateral Documents,

 

6

--------------------------------------------------------------------------------


 

as the case may be, and (b) Borrower endeavored in good faith to obtain such
consents and such consents shall not have been obtained.

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Borrower and its Subsidiaries on a consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Interest Expense, (c) provisions for Taxes based on
income, (d) total depreciation expense, (e) total amortization expense,
(f) Transaction Costs incurred and paid in the period (to the extent expensed),
including, without limitation, bonus payments paid to employees in connection
with the Acquisition in an amount not to exceed $5,350,000, and (g) other
non-cash items reducing Consolidated Net Income (excluding any such non-cash
item to the extent that it represents an accrual or reserve for potential cash
items in any future period or amortization of a prepaid cash item that was paid
in a prior period) minus (ii) other non-cash items increasing Consolidated Net
Income for such period (excluding (A) any such non-cash item to the extent it
represents the reversal of an accrual or reserve for potential cash items in any
prior period and (B) any such non-cash item to the extent it will result in the
receipt of cash payments in any future period or in respect of which cash was
received in a prior period); provided that with respect to any calculation
period ending prior to the first anniversary of the Closing Date the foregoing
shall be subject to adjustment as set forth in Schedule 1.01.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Borrower and its Subsidiaries. For
purposes of Section 6.07, the following shall be excluded from Consolidated
Capital Expenditures: (i) the principal amount of Indebtedness incurred to
finance such expenditures, but including principal payments or prepayments of
any such Indebtedness incurred during such period or any prior period,
(ii) expenditures made using the proceeds of the issuance of Capital Stock, to
the extent such proceeds are not required to prepay the Loans pursuant to
Section 2.27(c) of the First Lien Credit Agreement or, if the First Lien Credit
Agreement is no longer in effect, pursuant to Section 2.27(c) of this Agreement
and (iii) expenditures made using the proceeds of asset sales, insurance
settlements, condemnation awards and other settlements in respect of lost,
destroyed, damaged or condemned assets, equipment or other property to the
extent such expenditures are reinvested or committed to be reinvested pursuant
to Section 2.27(a) or (b).

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in cash for
such period and excluding any Earnout Interest; provided that, with respect to
any calculation period ending prior to the first anniversary of the Closing Date
the foregoing shall be subject to adjustment as set forth in Schedule 1.01.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents; provided, that Consolidated Current Assets shall include
all trade receivables, whether or not classified as a current asset.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:  (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication,

 

7

--------------------------------------------------------------------------------


 

of the amounts for such period of (a) voluntary and scheduled repayments of
Consolidated Total Debt (excluding repayments of Revolving Loans or Swing Line
Loans (each, as defined in the First Lien Credit Agreement) except to the extent
the Revolving Commitments (as defined in the First Lien Credit Agreement) are
permanently reduced in connection with such repayments), (b) Consolidated
Capital Expenditures, (c) Consolidated Cash Interest Expense, and (d) provisions
for current taxes based on income of Borrower and its Subsidiaries and payable
in cash with respect to such period.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest and after giving effect to any net payments made or
received with respect to Interest Rate Agreements) of Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of Borrower and its Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net termination costs under Interest Rate Agreements, but excluding, however,
any amounts referred to in Section 2.23(a) or Section 2.23(f) of First Lien
Credit Agreement payable on or before the Closing Date; provided that, with
respect to any calculation period ending prior to the first anniversary of the
Closing Date, the foregoing shall be subject to adjustment as set forth in
Schedule 1.01.

 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Loan Party) in which any other
Person (other than a Loan Party) has a joint interest, except to the extent of
the amount of dividends or other distributions actually paid to a Loan Party by
such Person during such period, (b) the income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary of Borrower or is merged into or
consolidated with Borrower or any of its Subsidiaries or that Person’s assets
are acquired by Borrower or any of its Subsidiaries, (c) the income of any
Subsidiary of Borrower to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, (d) any after-tax gains or losses attributable to
Asset Sales or returned surplus assets of any Pension Plan, and (e) (to the
extent not included in clauses (a) through (d) above) any net extraordinary
gains or net extraordinary losses.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP (without giving
effect to original issue discount).

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Contributing Guarantors” as defined in Section 7.02.

 

8

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreements” means each control agreement executed and delivered to the
Collateral Agent for the benefit of the Secured Parties, a securities
intermediary or depositary bank and by the applicable Loan Party on or after the
Closing Date and each control agreement to be executed and delivered by the
Collateral Agent, a securities intermediary or depository bank and the
applicable Loan Party pursuant to the terms of the Pledge and Security Agreement
with such modifications as the Collateral Agent may reasonably request or
approve, in each case, to the extent permitted by and in accordance with
applicable law.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Loan Party pursuant to Section 5.11.

 

“Credit Extension” means the making of a Loan.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Documentation Agent” shall mean a documentation agent appointed by the Lead
Arranger pursuant to Section 9.01.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Earnout Interest” means the interest payable pursuant to Section 1.8(c) of the
Stock Purchase Agreement.

 

“Earnout Seller Notes” means any Indebtedness of Borrower in favor of the
Sellers (or their family members or to a trust, partnership or other entity
formed for the benefit of the Sellers or such family members primarily for
estate or family planning purposes) incurred to enable Borrower to make the
Initial Earnout Payments and Milestone Payments; provided that (i) such
Indebtedness is unsecured and not guaranteed by any of Borrower’s Subsidiaries,
(ii) such Indebtedness does not bear interest (other than payment-in-kind
interest) and is not subject to commissions, charges, expenses, fees, attorneys’
fees or disbursements, indemnities or other amounts (other than any amounts that
may not be paid until the Termination Date has occurred), (iii) such
Indebtedness shall be subordinated to the Obligations in a manner reasonably
acceptable to the Administrative Agent and (iv) the maturity date of such
Indebtedness shall be no earlier than six months following the Maturity Date and
such Indebtedness shall not be subject

 

9

--------------------------------------------------------------------------------


 

to amortization or prepayment prior to such date; provided further that such
Indebtedness may be required to be prepaid on or after the Termination Date if
on or prior to such date, Borrower shall have received at least $30,000,000 of
net cash proceeds from the exercise of the Warrants or any equity offering.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, or (d) any other Person (other than a natural person) approved by
(i) Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing or the primary syndication period is continuing (which will end not
later than six months after the Closing Date), Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include Borrower’s Affiliates or
Subsidiaries or any natural person; provided further that promptly following the
termination of the primary syndication period, the Administrative Agent shall
provide written notice thereof to the Borrower.

 

“Employee Benefit Plan” means any material “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Release of, or
exposure to, Hazardous Material or any actual or alleged Hazardous Materials
Activity; or (iii) in connection with any actual or alleged damage, injury,
threat or harm to health, safety, natural resources or the environment.

 

“Environmental Laws” means any and all foreign or domestic, federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other requirements
of Governmental Authorities relating to (i) environmental matters, including
those relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene or the protection of
human, plant or animal health or welfare, in any manner applicable to Borrower
or any of its Subsidiaries or any Facility.

 

“Equity Contribution” means the release of at least $42,300,000 in proceeds from
the Borrower’s initial public offering being held in trust to the Borrower and a
rollover of equity by the Sellers and by Michael Segal in an amount not less
than 17.0% of the pro forma capitalization of the Borrower after consummation of
the Acquisition.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause (ii)
above is a member. Any former ERISA Affiliate of Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Borrower or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Borrower or such

 

10

--------------------------------------------------------------------------------


 

Subsidiary and with respect to liabilities arising after such period for which
Borrower or such Subsidiary could be liable under the Internal Revenue Code or
ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in material liability to Borrower, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which could reasonably
be expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (vi) the imposition of
material liability on Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (vii) the withdrawal of
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
a complete or partial withdrawal (within the meaning of Sections 4203 and 4205
of ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could reasonably be expected
to give rise to the imposition on Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates of fines, penalties, taxes or related charges
under Chapter 43 of the Internal Revenue Code or under Section 409, Section
502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit
Plan; (ix) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan other than a Multiemployer Plan or
the assets thereof, or against Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan;
(x) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (xi) the imposition of a Lien pursuant to Section
401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA with
respect to any Pension Plan.

 

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

 

“Event of Default” means each of the conditions or events set forth in Section
8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed

 

11

--------------------------------------------------------------------------------


 

on it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by Borrower under Section 2.37), any
United States withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
2.36(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 2.36(a).

 

“Existing Indebtedness” means (i) Indebtedness and other obligations outstanding
under that certain Credit Agreement dated as of November 15, 2006 between Chem
Rx and Bank of America, N.A., as amended prior to the Closing Date and (ii) up
to $7,500,000 of Indebtedness and other obligations owed by Chem Rx-NJ and Jerry
Silva.

 

“Exposure” means, with respect to any Lender, as of any date of determination,
the outstanding principal amount of the Loans of such Lender; provided at any
time prior to the making of the Loans, the Exposure of any Lender shall be equal
to such Lender’s Commitment.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fair Share” as defined in Section 7.02.

 

“Fair Share Contribution Amount” as defined in Section 7.02.

 

“Fair Share Shortfall” as defined in Section 7.02.

 

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to
Administrative Agent, in its capacity as a Lender, on such day on such
transactions as determined by Administrative Agent.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower that such financial statements fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end or quarter-end adjustments, as applicable.

 

“Financial Plan” as defined in Section 5.01(h).

 

12

--------------------------------------------------------------------------------


 

“First Lien Credit Agreement” means the First Lien Credit and Guaranty Agreement
dated as of the Closing Date, among the Borrower, certain Subsidiaries of
Borrower, as guarantors, CIBC WM, as sole lead arranger and sole bookrunner,
CIBC, as administrative agent, and the other agents and lenders party thereto,
as it may be amended, modified, renewed, refunded, replaced or refinanced from
time to time pursuant to Section 6.14 hereof.

 

“First Lien Loans” means the loans under the First Lien Credit Agreement.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than Permitted Liens.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
December 31 of each calendar year.

 

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of Collateral Agent, for the benefit of Secured Parties, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

 

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Internal Revenue Code.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding Guarantor” as defined in Section 7.02.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Authorization” means any permit, license, approval, agreement,
provider number, registration, certificate, filing, consent, authorization,
plan, directive, consent order, consent decree or other permission (including
any supplements or amendments thereto) of or from any Governmental Authority.

 

“Governmental Third Party Payor” as defined in Section 4.23(c).

 

13

--------------------------------------------------------------------------------


 

“Governmental Third Party Payor Programs” as defined in Section 4.23(c).

 

“Grantor” as defined in the Pledge and Security Agreement.

 

“Guaranteed Obligations” as defined in Section 7.01.

 

“Guarantor” means each Subsidiary of Borrower other than a Consent Subsidiary.

 

“Guaranty” means the guaranty of each Guarantor set forth in Article Seven.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means any past or current activity, event or
occurrence involving any Hazardous Materials, including the use, manufacture,
possession, storage, holding, presence, existence, location, Release, threatened
Release, discharge, placement, generation, transportation, processing,
construction, treatment, abatement, removal, remediation, disposal, disposition
or handling of any Hazardous Materials, and any corrective action or response
action with respect to any of the foregoing.

 

“Health Care Laws” means (a) the federal Anti-kickback Statute (42 U.S.C.
§ 1320a-7b(b)), the Stark Anti-Self-Referral Law (42 U.S.C. § 1395nn), the civil
False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False Claims
Law (42 U.S.C. § 1320a-7b(a)), the exclusion laws (42 U.S.C. § 1320a-7), the
civil monetary penalty laws (42 U.S.C. § 1320a-7a), the regulations promulgated
pursuant to such statutes and any comparable state laws, (b) the Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C. §§ 1320d et
seq.), the regulations promulgated thereunder and any comparable state laws,
(c) the Federal Food, Drug and Cosmetic Act (21 U.S.C. §§ 301 et seq.) and the
regulations promulgated thereunder, (d) the Controlled Substances Act (21 U.S.C.
§§ 801 et seq.), the regulations promulgated thereunder and any comparable state
laws, (e) Medicare, (f) Medicaid, (g) the Medicare Prescription Drug,
Improvement and Modernization Act of 2003 (Pub. L. No. 108-173) and the
regulations promulgated thereunder, and (h) any other state or federal law or
regulation which regulates patient or program charges, recordkeeping, claims
process, documentation requirements, medical necessity, referrals, the hiring of
employees or acquisition of services or supplies from those who have been
excluded from government health care programs, quality, safety, privacy,
security, pharmacy practice and compounding, licensure, accreditation or any
other aspect of providing health care or pharmacy services.

 

“Hedge Agreement” means an Interest Rate Agreement entered into with a Lender
Counterparty in order to satisfy the requirements of this Agreement or otherwise
in the ordinary course of Borrower’s or any of its Subsidiaries’ businesses.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

14

--------------------------------------------------------------------------------


 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, any
successor statute thereto, any and all rules or regulations promulgated from
time to time thereunder, and any comparable state laws.

 

“HIPAA Compliance Plan” as defined in Section 4.23(g).

 

“HIPAA Compliant” means that to the extent applicable, each of Borrower and its
Subsidiaries (a) is in material compliance with any and all of the applicable
requirements of HIPAA and (b) is not subject to, and could not reasonably be
expected to become subject to, any civil or criminal penalty or any
investigation, claim or process that could reasonably be expected to cause a
Material Adverse Effect in connection with any violation by Borrower or any
Subsidiary of the then effective requirements of HIPAA.

 

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Chem Rx for the immediately preceding three Fiscal
Years, consisting of balance sheets and the related consolidated statements of
income, stockholders’ equity and cash flows for such Fiscal Years, and (ii) the
unaudited monthly (with respect to Chem Rx only) and quarterly consolidated
financial statements of the Borrower, Chem Rx and their respective Subsidiaries
as at any Fiscal Quarter following December 31, 2006 that is ended 45 days prior
to the Closing Date and for any month following December 31, 2006 that is ended
30 days prior to the Closing Date, consisting of a balance sheet and the related
consolidated statements of income, stockholders’ equity and cash flows for the
one-, three- or six-month period, as applicable, ending on such date, and, in
the case of clauses (i) and (ii), certified by the chief executive officer of
Borrower or the chief financial officer of Chem Rx, as applicable, that they
fairly present, in all material respects, the financial condition of Chem Rx and
their respective Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

 

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness of such Person for borrowed money; (ii) that portion of obligations
of such Person with respect to Capital Leases that is properly classified as a
liability on a balance sheet in conformity with GAAP; (iii) notes payable and
drafts accepted by such Person representing extensions of credit whether or not
representing obligations for borrowed money; (iv) any obligation owed for all or
any part of the deferred purchase price of property or services (excluding any
such obligations incurred under ERISA), which purchase price is (a) due more
than six (6) months from the date of incurrence of the obligation in respect
thereof or (b) evidenced by a note or similar written instrument; (v) all
indebtedness of a third party secured by any Lien on any property or asset owned
or held by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person; provided that the amount of such nonrecourse indebtedness shall be
deemed not to exceed the value of the property on which the Lien is attached;
(vi) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse to such Person, or sale with recourse to such Person
of the indebtedness of another; (viii) any obligation of such Person the primary
purpose or intent of which is to provide assurance to an obligee that the
indebtedness of the obligor thereof will be paid or discharged, or any agreement
relating thereto will be complied with, or the holders thereof will be protected
(in whole or in part) against loss in respect thereof; (ix) any liability of
such Person for the indebtedness of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such indebtedness or
any security therefor, or to provide funds for the payment or discharge of such
indebtedness (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the

 

15

--------------------------------------------------------------------------------


 

primary purpose or intent thereof is as described in clause (viii) above; and
(x) obligations of such Person in respect of any exchange traded or over the
counter derivative transaction, including any Interest Rate Agreement, whether
entered into for hedging or speculative purposes; provided, in no event shall
obligations under any Interest Rate Agreement be deemed “Indebtedness” for any
purpose under Section 6.07.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” as defined in Section 10.02(b).

 

“Initial Earnout Payments” means (i) the 2007 Cash Earn Out (as defined in
Section 1.8(a)(i) of the Stock Purchase Agreement on the date hereof), together
with any Earnout Interest payable thereon, (ii) any portion of the 2007 Earn Out
Shares (as defined in Section 1.8(a)(i) of the Stock Purchase Agreement on the
date hereof) that is paid in cash pursuant to Section 1.12 of the Stock Purchase
Agreement on the date hereof and (iii) any portion of the shares issuable to the
Sellers pursuant to Section 1.9(a)(i) of the Stock Purchase Agreement on the
date hereof that is paid in cash pursuant to Section 1.12 of the Stock Purchase
Agreement on the date hereof; provided that any such payments shall be made in
Capital Stock of the Borrower to the maximum extent allowable pursuant to the
Stock Purchase Agreement on the date hereof and, in any event, made to the
maximum extent possible while still preserving an election under Section
338(h)(10) of the Internal Revenue Code.

 

“Initial Seller Notes” means any Indebtedness of Borrower in favor of the
Sellers (or their family members or to a trust, partnership or other entity
formed for the benefit of the Sellers or such family members primarily for
estate or family planning purposes) issued on the Closing Date in the amount of
$8,258,748.47; provided that (i) such Indebtedness shall accrue interest
quarterly at a rate not to exceed 13.0% per annum in kind, (ii) such
Indebtedness is unsecured and not guaranteed by any of Borrower’s Subsidiaries,
(iii) such Indebtedness does not bear interest (other than the payment-in-kind
interest described in clause (i)) and is not subject to commissions, charges,
expenses, fees, attorneys’ fees or disbursements, indemnities or other amounts
(other than any amounts that may not be paid until the Termination Date has
occurred), (iv) such Indebtedness shall be subordinated to the Obligations in a
manner reasonably acceptable to the Administrative Agent and (v) the maturity
date of such Indebtedness shall be no earlier than six months following the
Maturity Date and such Indebtedness shall not be subject to amortization or
prepayment prior to such date; provided further that such Indebtedness may be
required to be prepaid on or after the Termination Date if on or prior to such
date, Borrower shall have received at least $30,000,000 of net cash proceeds
from the exercise of the Warrants or any equity offering.

 

“Intellectual Property” means (a) all inventions and discoveries (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof, (b) all
trademarks, service marks, trade dress, logos, trade names and corporate names,
together with all translations, adaptations, derivations and combinations
thereof and including all goodwill associated therewith, (c) all copyrightable
works, all copyrights and all applications, registrations and renewals in
connection therewith, (d) all broadcast rights, (e) all mask works and all
applications, registrations and renewals in connection therewith, (f) all
know-how, trade secrets and confidential business information, whether
patentable or unpatentable and whether or not reduced to practice (including
ideas, research and development, know-how, formulas, compositions and
manufacturing and production process and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals), (g) all computer
software (including data and related documentation), (h) all other proprietary
rights, (i) all copies and tangible embodiments thereof (in whatever form or
medium) and (j) all licenses and agreements in connection therewith.

 

16

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means an Intercreditor Agreement substantially in the
form of Exhibit I, as it may be amended, supplemented or otherwise modified from
time to time.

 

“Interest Payment Date” means with respect to (i) any Base Rate Loan, the last
Business Day of each of the months of March, June, September and December of
each year, commencing on the first such date to occur after the Closing Date and
the Maturity Date; and (ii) any Eurodollar Rate Loan, the last day of each
Interest Period applicable to such Loan; provided, in the case of each Interest
Period of longer than three months “Interest Payment Date” shall also include
each date that is three months, or an integral multiple thereof, after the
commencement of such Interest Period.

 

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months and, to the extent available to each
applicable Lender, nine- or twelve-months, as selected by Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Closing Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period with respect to any
portion of the Loans shall extend beyond the Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor); (ii) any direct or
indirect redemption, retirement, purchase or other acquisition for value, by any
Subsidiary of Borrower from any Person (other than Borrower or any Guarantor),
of any Capital Stock of such Person; and (iii) any direct or indirect loan,
advance (other than advances to employees for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contribution by Borrower or any of its Subsidiaries to any
other Person (other than Borrower or any Guarantor), including all indebtedness
and accounts receivable from that other Person that are not current assets or
did not arise from sales to that other Person in the ordinary course of
business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

 

“IP Security Agreement” means each Second Lien Trademark Security Agreement,
Second Lien Patent Security Agreement or Second Lien Copyright Security
Agreement by and among Borrower, each Guarantor and the Collateral Agent, as
each may be amended, modified or supplemented in accordance with the terms
hereof and thereof.

 

17

--------------------------------------------------------------------------------


 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“knowledge” means the actual knowledge of a Responsible Officer of Borrower or
any of its Subsidiaries.

 

“Landlord Collateral Access Agreement” means a Landlord Collateral Access
Agreement substantially in the form of Exhibit H with such amendments or
modifications as may be approved by Collateral Agent in its reasonable
discretion.

 

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other customary things, the landlord
consents to the granting of a Mortgage on such Leasehold Property by the Loan
Party tenant and certifies to such other matters under the related lease as are
reasonably requested by the Collateral Agent, such Landlord Consent and Estoppel
to be in form and substance acceptable to the Collateral Agent in its reasonable
discretion, but in any event sufficient for the Collateral Agent to obtain a
title policy with respect to such Mortgage.

 

“Lead Arranger” as defined in the preamble hereto.

 

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its reasonable discretion as
not being required to be included in the Collateral because the costs of
including such leasehold interest in the Collateral are excessive in relation to
the security to be provided thereby.

 

“Lender” means each financial institution that has become a party hereto
pursuant to a Lender Addendum as a Lender, and any other Person that becomes a
party hereto pursuant to an Assignment and Assumption Agreement.

 

“Lender Addendum” means with respect to any Lender on the Closing Date, a lender
addendum in the form of Exhibit J, to be executed and delivered by such Lender
on the Closing Date as provided in Section 10.23.

 

“Lender Counterparty” means each Lender (which Lender is not also a “Lender”
under the First Lien Credit Agreement), each Agent and each of their respective
Affiliates’ counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender or any Affiliate thereof at the time of entering into a Hedge
Agreement, but thereafter ceases to be a Lender or an Agent).

 

“Lien” means (i) any lien, mortgage, pledge, assignment as security, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

 

“Lien Subordination Agreement” means each Lien Subordination Agreement among the
Administrative Agent, the administrative agent under the First Lien Credit
Agreement, the Loan Parties and the applicable vendor, as it may be amended,
supplemented or otherwise modified from time to time.

 

18

--------------------------------------------------------------------------------


 

“Loan” means a term loan made by a Lender to Borrower pursuant to Section
2.01(a).

 

“Loan Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, and all other documents, instruments or agreements executed and
delivered by a Loan Party for the benefit of any Agent or any Lender in
connection herewith.

 

“Loan Party” means each Person (other than any Agent or any Lender or any other
representative thereof) from time to time party to a Loan Document.

 

“Management Investors” means (i) Jerry Silva and Steven Silva, and (ii) any
trust, corporation, partnership or other entity Controlled by any Person
described in the immediately preceding clause (i), in each case, who have been,
are or become investors in, or shareholders of, the Borrower.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means (i) as of the Closing Date, any change,
circumstance, development, state of facts, event or effect (a) that has had or
would reasonably be expected to have a material adverse change or effect (taken
alone or in the aggregate with any other adverse change or effect) in or with
respect to the business, assets, condition (financial or otherwise) or results
of operations of Chem Rx and its Subsidiaries, taken as a whole or (b) that
could reasonably be expected to prevent or materially delay the consummation by
the Sellers or Chem Rx of the transactions contemplated by the Stock Purchase
Agreement and the other Transaction Agreements (as defined in the Stock Purchase
Agreement), excluding, in each case, any such change or effect that arises out
of or is related to:  (A) changes in (x) general economic, regulatory or
political conditions or (y) financial or securities markets in general, (B) the
announcement or public disclosure of the Stock Purchase Agreement or the other
Transaction Agreements (as defined in the Stock Purchase Agreement), or (C) the
institutional pharmacy or pharmaceutical industries in general and not
specifically related to Chem Rx; and (ii) any time thereafter, a material
adverse effect on (a) the business, operations, properties, assets, or financial
condition of Borrower and its Subsidiaries taken as a whole; (b) the ability of
the Loan Parties to fully and timely perform their material Obligations; (c) the
legality, validity, binding effect or enforceability against a Loan Party of a
material Loan Document to which it is a party; or (d) the material rights,
remedies and benefits available to, or conferred upon, any Agent and any Lender
or any Secured Party under the Loan Documents.

 

“Material Contract” means any contract or other arrangement to which Borrower or
any of its Subsidiaries is a party (other than the Loan Documents or the First
Lien Credit Agreement and the documents related thereto) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.

 

“Material Real Estate Asset” means (i) all Leasehold Properties other than those
with respect to which the aggregate payments under the terms of the lease are
less than $150,000 per annum or (ii) any Real Estate Asset acquired after the
Closing Date and that (a) is a fee-owned Real Estate Asset having a fair market
value in excess of $1,000,000 as of the acquisition of such Real Estate Asset,
(b) is a Leasehold Property with aggregate payments under the term of the lease
of at least $150,000 per annum or (c) the Requisite Lenders have determined in
their reasonable discretion is material to the business, operations, properties,
assets or financial condition of Borrower and its Subsidiaries, taken as a
whole; provided that, as of the Closing Date, the Leasehold Properties at
(A) 750 Park Place, Long Beach, New York 11561, (B) 4041 M. Hadley Road, South
Plainfield, New Jersey 07080 and (c) HCR 1, Box 30, Route 209, Bossardsville
Road, Sciota, Pennsylvania 18354 are the only Material Real Estate Assets.

 

19

--------------------------------------------------------------------------------


 

“Maturity Date” means the earlier of (i) the seventh anniversary of the Closing
Date, and (ii) the date that all Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

 

“Medicaid” means collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§1396 et seq.) and any statutes
succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements pertaining to such program, including (a) all federal
statutes (whether set forth in Title XIX of the Social Security Act or
elsewhere) affecting such program, (b) all state statutes and plans for medical
assistance enacted in connection with such program and federal rules and
regulations promulgated in connection with such program, and (c) all applicable
provisions of all rules, regulations, manuals, orders and administrative,
reimbursement, guidelines and requirements of all government authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Medicare” means collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§1395
et seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, orders or guidelines pertaining to such program, including (a) all
federal statutes (whether set forth in Title XVIII of the Social Security Act or
elsewhere) affecting such program, and (b) all applicable provisions of all
rules, regulations, manuals, orders and administrative, reimbursement,
guidelines and requirements of all governmental authorities promulgated in
connected with such program (whether or not having the force of law), in each
case as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Merger Agreement” means the agreement and plan of merger, dated as of June 15,
2007, among Borrower, Paramount Merger Sub, Inc., Chem Rx-NJ, Chem Rx and the
members of Chem Rx-NJ.

 

“Milestone Payments” means any holdback and contingent payments in cash and
stock that may be payable pursuant to Sections 1.8, 1.9, 1.10 and 1.12 of the
Stock Purchase Agreement on the date hereof; provided that any such payments
shall be made in Capital Stock of the Borrower to the maximum extent allowable
pursuant to the Stock Purchase Agreement on the date hereof and, in any event,
made to the maximum extent possible while still preserving an election under
Section 338(h)(10) of the Internal Revenue Code.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a fee mortgage in a form to be agreed between Administrative
Agent and Borrower, as it may be amended, supplemented, restated or otherwise
modified from time to time in accordance with Section 10.04(a).

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Borrower and its Subsidiaries in the form prepared for presentation to senior
management or the Board of Directors thereof for the applicable month, Fiscal
Quarter or Fiscal Year and for the period from the beginning of the then current
Fiscal Year to the end of such period to which such financial statements relate,
which shall include a summary of operating metrics for the applicable period and
a detailed summary of accounts receivable aging.

 

20

--------------------------------------------------------------------------------


 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to:  (i) cash payments (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Borrower or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale, (c) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by Borrower or any of its Subsidiaries in connection with such Asset
Sale and (d) any legal, accounting, investment banking, title and recording
fees, and other expenses incurred in connection with such Asset Sale.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any cash
payments or proceeds received by Borrower or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Borrower or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Borrower or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Borrower or such Subsidiary in respect thereof,
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith and
(c) any legal, accounting, investment banking, title and recording fees, and
other expenses incurred in connection with the payments or proceeds referred to
in clause (i) of this definition.

 

“Non-Guarantor” means any Subsidiary of Borrower that is not a Guarantor.

 

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
supplemented, restated or otherwise modified from time to time.

 

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

 

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to the Agents (including former Agents), the Lenders or any of them
and Lender Counterparties, under any Loan Document or Hedge Agreement, whether
for principal, interest (including interest which, but for the filing of a
petition in bankruptcy with respect to such Loan Party, would have accrued on
any Obligation, whether or not a claim is allowed against such Loan Party for
such interest in the related bankruptcy proceeding), payments for early
termination of Hedge Agreements, fees, premium, expenses, indemnification or
otherwise.

 

“Obligee Guarantor” as defined in Section 7.07.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar

 

21

--------------------------------------------------------------------------------


 

governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, including any interest, additions to tax or penalties
applicable thereto.

 

“Participant” as defined in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Acquisition” means any acquisition by Borrower or any of its Wholly
Owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Capital Stock of, or a business
line or unit or a division of, any Person (the “Target”); provided,

 

(a)           immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

 

(b)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;

 

(c)           in the case of the acquisition of Capital Stock, all of the
Capital Stock (except for any such Securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by the Target or any newly formed Subsidiary of Borrower in connection
with such acquisition shall be owned 100% by Borrower or a Guarantor thereof,
and Borrower shall have taken, or caused to be taken, as of the date such Person
becomes a Subsidiary of Borrower, each of the actions set forth in Sections 5.11
and/or 5.12, as applicable;

 

(d)           Borrower and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.07 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended for which financial statements have been provided pursuant to
Section 5.01 (as determined in accordance with Section 6.07(c));

 

(e)           Borrower shall have delivered to Administrative Agent at least ten
(10) Business Days prior to such proposed acquisition (or such shorter period
consented to by the Administrative Agent), a Compliance Certificate evidencing
compliance with Section 6.07 as required under clause (d) above, together with
all relevant financial and other information with respect to such acquired
assets reasonably requested by the Administrative Agent, including the aggregate
consideration for such acquisition;

 

22

--------------------------------------------------------------------------------


 

(f)            the Target shall be in same or related business or lines of
business in which Borrower and/or its Subsidiaries are engaged as of the Closing
Date;

 

(g)           at the time of such acquisition and after giving effect thereto,
the amount, if any, by which (i) the Revolving Commitment (as defined in the
First Lien Credit Agreement) exceeds (ii) the sum of the Total Utilization of
Revolving Commitments (as defined in the First Lien Credit Agreement) shall not
be less than $5,000,000;

 

(h)           the Purchase Price to be paid in respect of the Target (i) when
aggregated with the Purchase Price paid in respect of all prior acquisitions
made in the applicable period is less than an amount equal to (A) in respect of
the period from the Closing Date to December 31, 2008, $18,000,000 and (B) in
each Fiscal Year thereafter, $12,000,000, in each case plus the Available
Warrant Credit and the Available Equity Credit at such time and (ii) when
aggregated with the Purchase Price paid in respect of all prior acquisitions
made from the Closing Date to the date of determination is less than an
aggregate amount equal to $48,000,000 plus the Available Warrant Credit and the
Available Equity Credit at such time; and

 

(i)            after giving effect to an acquisition, Borrower shall demonstrate
a pro forma Total Leverage Ratio of at least twenty-five (25) basis points less
than the then applicable Total Leverage Ratio required by Section 6.07.

 

“Permitted Investments” means each of the Investments permitted pursuant to
Section 6.06.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.

 

“Permitted Refinancing” means (i) renewals and extensions expressly provided for
in the agreements evidencing any Indebtedness as the same are in effect on the
date of this Agreement and (ii) refinancings, renewals, replacements and
extensions of any such Indebtedness if the terms and conditions thereof are not
materially less favorable to the obligor thereon or to the Lenders than the
Indebtedness being refinanced, renewed, replaced or extended, and the average
life to maturity thereof is greater than or equal to that of the Indebtedness
being refinanced, renewed, replaced or extended, and the final maturity thereof
is equal to or later than the Indebtedness being refinanced, renewed, replaced
or extended; provided that (a) such Indebtedness permitted under the immediately
preceding clause (i) or (ii) above shall not (A) include Indebtedness of an
obligor that was not an obligor with respect to the Indebtedness being
refinanced, renewed, replaced or extended, (B) exceed in a principal amount the
principal amount of Indebtedness being refinanced, renewed, replaced or extended
plus interest, premium and reasonable transaction costs and fees and expenses,
if any, paid in connection with such refinancing, renewal, replacement or
extension or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom and (b) if the
Indebtedness being refinanced, renewed, replaced or extended is subordinated in
right of payment to the Obligations, such refinancing, renewal, replacement or
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being refinanced, renewed, replaced or extended.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

23

--------------------------------------------------------------------------------


 

“Pledge and Security Agreement” means the Second Lien Pledge and Security
Agreement to be executed by Borrower and each Guarantor substantially in the
form of Exhibit G, as it may be amended, supplemented, restated or otherwise
modified from time to time.

 

“Prepayment Notice” means a notice substantially in the form of Exhibit L.

 

“Prime Rate” means the rate of interest per annum that CIBC announces from time
to time as its prime lending rate, as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. CIBC or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

“Principal Office” means the Administrative Agent’s “Principal Office” as set
forth in Section 10.01, or such other office as such Person may from time to
time designate in writing to Borrower and each Lender.

 

“Privacy and Security Rules” as defined in Section 4.23(g).

 

“Private Third Party Payor” as defined in Section 4.23(c).

 

“Private Third Party Payor Programs” as defined in Section 4.23(c).

 

“Pro Rata Share” means, relating to the Loan of any Lender, the percentage
obtained by dividing (a) the Exposure of that Lender by (b) the aggregate
Exposure of all Lenders.

 

“Projections” as defined in Section 4.08.

 

“Purchase Money Indebtedness” as defined in Section 6.01(k).

 

“Purchase Price” means, without duplication, with respect to any Permitted
Acquisition, an amount equal to the sum of (a) the aggregate consideration,
whether cash, property or securities (including any Indebtedness incurred
pursuant to Section 6.01, including potential earnout payments, and the fair
market value of any Investments used as consideration pursuant to Section
6.06(m)), paid or delivered by the Borrower and the Subsidiaries in connection
with such acquisition less (b) the aggregate net proceeds received by Borrower
and the Subsidiaries from sales of assets of a Target for fair market value
within one year following the acquisition thereof.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.

 

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.

 

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary, in Collateral Agent’s
reasonable judgment, to give constructive notice of such Leasehold Property to
third-party purchasers and encumbrancers of the affected real property.

 

24

--------------------------------------------------------------------------------


 

“Register” as defined in Section 10.06(c).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Agreements” means, collectively:

 

(A)           THE STOCK PURCHASE AGREEMENT;

 

(B)           THE MERGER AGREEMENT;

 

(C)           THE UNIT REDEMPTION AGREEMENT;

 

(D)           THE FIRST LIEN CREDIT AGREEMENT

 

(E)           THE INITIAL SELLER NOTES; AND

 

(F)            THE EARNOUT SELLER NOTES.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Requisite Lenders” means one or more Lenders having or holding Exposure and
representing more than 50% of the sum of the aggregate Exposure of all Lenders.

 

“Responsible Officer” means, as to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer, secretary or treasurer.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Borrower or any
Subsidiary of Borrower now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of Borrower or any Subsidiary of Borrower now or hereafter outstanding;
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of
Borrower or any Subsidiary of Borrower now or hereafter outstanding; (iv) any
Initial Earnout Payment and the Milestone Payments (other than any such payment
payable in common stock of Borrower), and (v) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to the Initial Seller Notes and the Earnout
Seller Notes.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

25

--------------------------------------------------------------------------------


 

“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is second in
priority only to the Liens created under or relating to the First Lien Credit
Agreement, other than any Permitted Liens.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Sellers” as defined in the definition of Acquisition.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Borrower substantially in the form of Exhibit E-2.

 

“Solvent” means, with respect to any Loan Party, that as of the date of
determination both (i) (a) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date and
reflected in the Projections or with respect to any transaction contemplated or
undertaken after the Closing Date; and (c) such Person has not incurred and does
not intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) such Person is “solvent” within the meaning
given that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

“Stock Purchase Agreement” means the Stock Purchase Agreement, dated as of June
1, 2007, entered into by Borrower, Chem Rx and the Sellers, as it may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with the provisions of Section 6.13 hereof.

 

“Subject Transaction” as defined in Section 6.07(c).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

26

--------------------------------------------------------------------------------


 

“Syndication Agent” shall mean a syndication agent appointed by the Lead
Arranger pursuant to Section 9.01.

 

“Target” as defined in the definition of Permitted Acquisition.

 

“Target Sale” as defined in Section 6.08(c).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the date on which all Commitments have been reduced to
zero and the principal of and interest on all Loans and all fees payable
hereunder have been paid in full in accordance herewith or shall no longer
constitute Obligations hereunder.

 

“Title Policy” as defined in Section 5.12(b)(iv).

 

“Total Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
of (i) Consolidated Total Debt as of such day (other than any Initial Seller
Notes, Earnout Seller Notes, Initial Earnout Payments and Milestone Payments) to
(ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on
such date.

 

“Transaction Costs” means the fees, costs and expenses payable by Borrower or
any of Borrower’s Subsidiaries on or before the Closing Date in connection with
the transactions contemplated by the Loan Documents and the Related Agreements.

 

“Transactions” means the Acquisition, the Equity Contribution, the entering into
and funding of the Loans, the entering into and funding of the First Lien Loans,
the repayment of certain Existing Indebtedness and all related transactions.

 

“Transactions Rule” as defined in Section 4.23(g).

 

“Type of Loan” means, with respect to the Loans, a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Unit Redemption Agreement” means the agreement dated as of October 1, 2007
between Chem Rx and Salerno, pursuant to which Chem Rx will acquire the 8.82352%
interest owned by Salerno in Chem Rx-PA.

 

“Warrant” means each warrant to purchase one share of common Capital Stock of
Borrower on or prior to October 20, 2009 that was issued in connection with the
initial public offering of Paramount Acquisition Corp. (now Chem Rx Corporation)
or that may be issued pursuant to the exercise of the unit purchase option
granted to EarlyBirdCapital, Inc.

 

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person of
which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Capital Stock are, at the time any
determination is being made, owned, controlled or held by such Person

 

27

--------------------------------------------------------------------------------


 

or one or more Wholly Owned Subsidiaries of such Person or by such Person and
one or more Wholly Owned Subsidiaries of such Person.

 

“750 Park Place” means 750 Park Place Realty Co., LLC, owner of the facility
leased by Chem Rx in Long Beach, New York.

 

Section 1.02         Accounting Terms.

 

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by Borrower to Lenders pursuant to Sections 5.01(a), 5.01(b) and 5.01(c) shall
be prepared in accordance with GAAP as in effect at the time of such
preparation. Subject to the foregoing, calculations in connection with the
definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with those used to prepare the Historical
Financial Statements. To the extent there are any changes in GAAP from the date
of this Agreement, if at any time such change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and Borrower or Administrative Agent shall so request, Administrative
Agent and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, such ratio or requirement shall continue
to be computed in accordance with such GAAP prior to such change therein.

 

Section 1.03         Interpretation, etc.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. For the avoidance of doubt, references to
“Borrower and its Subsidiaries” herein shall exclude 750 Park Place.

 

Section 1.04         Construction.

 

Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement;
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement; (iii) this Agreement has been drafted jointly by all of the parties
hereto; and (iv) neither Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and the Lenders, on the one hand, and Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor.

 

28

--------------------------------------------------------------------------------


 

Accordingly, each of the parties hereto acknowledges and agrees that the terms
of this Agreement shall not be construed against or in favor of another party.

 


ARTICLE TWO
LOANS


 

Section 2.01         Commitments.

 

(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH LENDER SEVERALLY
AGREES TO MAKE, ON THE CLOSING DATE, A LOAN TO BORROWER IN AN AMOUNT EQUAL TO
SUCH LENDER’S COMMITMENT.

 

(B)           BORROWER MAY MAKE ONLY ONE BORROWING UNDER THE COMMITMENT WHICH
SHALL BE ON THE CLOSING DATE. ANY AMOUNT BORROWED UNDER THIS SECTION 2.01 AND
SUBSEQUENTLY REPAID OR PREPAID MAY NOT BE REBORROWED. SUBJECT TO SECTIONS 2.27,
ALL AMOUNTS OWED HEREUNDER WITH RESPECT TO THE LOANS SHALL BE PAID IN FULL NO
LATER THAN THE MATURITY DATE. EACH LENDER’S COMMITMENT SHALL TERMINATE
IMMEDIATELY AND WITHOUT FURTHER ACTION ON THE CLOSING DATE AFTER GIVING EFFECT
TO THE FUNDING OF SUCH COMMITMENT ON SUCH DATE.

 

Section 2.02         Borrowing Mechanics for Loans.

 

Borrower shall deliver to Administrative Agent a fully executed Funding Notice
at least three Business Days in advance of the Closing Date, in the case of a
Eurodollar Rate Loan, and at least one Business Day in advance of the Closing
Date, in the case of a Base Rate Loan. Promptly upon receipt by Administrative
Agent of such Funding Notice, Administrative Agent shall notify each Lender of
the proposed borrowing; provided that Borrower shall have delivered to the
Administrative Agent a funding indemnity letter reasonably satisfactory to the
Administrative Agent concurrently with the Funding Notice.

 

Each Lender shall make its Loan available to Administrative Agent not later than
12:00 p.m. (New York City time) on the Closing Date, by wire transfer of same
day funds in Dollars, at Administrative Agent’s Principal Office. Upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of the Loans available to Borrower
on the Closing Date by causing an amount of same day funds in Dollars equal to
the proceeds of all such Loans received by Administrative Agent from Lenders to
be credited to the account of Borrower at Administrative Agent’s Principal
Office or to such other account as may be designated in writing to
Administrative Agent by Borrower.

 

29

--------------------------------------------------------------------------------


 

Section 2.03         [Reserved].

 

Section 2.04         [Reserved].

 

Section 2.05         [Reserved].

 

Section 2.06         [Reserved].

 

Section 2.07         [Reserved].

 

Section 2.08         [Reserved].

 

Section 2.09         [Reserved].

 

Section 2.10         [Reserved].

 

Section 2.11         [Reserved].

 

Section 2.12         [Reserved].

 

Section 2.13         [Reserved].

 

Section 2.14         [Reserved].

 

Section 2.15         [Reserved].

 

Section 2.16         Use of Proceeds.

 

The proceeds of the Loans made on the Closing Date shall be applied by Borrower
to finance the Acquisition and the repayment of the Existing Indebtedness and to
pay the Transaction Costs. No portion of the proceeds of any Credit Extension
shall be used in any manner that causes or might cause such Credit Extension or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act.

 

Section 2.17         Lenders’ Evidence of Debt.

 

Each Lender shall maintain on its internal records an account or accounts
evidencing the Indebtedness of Borrower to such Lender, including the amounts of
the Loans made by it and each repayment and prepayment in respect thereof. Any
such recordation shall be conclusive and binding on Borrower, absent manifest
error; provided, failure to make any such recordation, or any error in such
recordation, shall not affect Borrower’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

 

Section 2.18         Notes.

 

If so requested by any Lender by written notice to Borrower (with a copy to
Administrative Agent) at least two Business Days prior to the Closing Date, or
at any time thereafter, Borrower shall execute and deliver to such Lender
(and/or, if applicable and if so specified in such notice, to any Person who is
an assignee of such Lender pursuant to Section 10.06) on the Closing Date (or,
if

 

30

--------------------------------------------------------------------------------


 

such notice is delivered after the Closing Date, promptly after Borrower’s
receipt of such notice) a Note or Notes to evidence such Lender’s Loans.

 

Section 2.19         Interest Rate on Loans.

 

Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

 

(A)           IF A BASE RATE LOAN, AT THE BASE RATE PLUS THE APPLICABLE MARGIN;
OR

 

(B)           IF A EURODOLLAR RATE LOAN, AT THE ADJUSTED EURODOLLAR RATE PLUS
THE APPLICABLE MARGIN.

 

Section 2.20         Interest Rate.

 

(A)           THE BASIS FOR DETERMINING THE RATE OF INTEREST WITH RESPECT TO ANY
LOAN, AND THE INTEREST PERIOD WITH RESPECT TO ANY EURODOLLAR RATE LOAN, SHALL BE
SELECTED BY BORROWER AND NOTIFIED TO ADMINISTRATIVE AGENT AND LENDERS PURSUANT
TO THE APPLICABLE FUNDING NOTICE OR CONVERSION/CONTINUATION NOTICE, AS THE CASE
MAY BE. IF ON ANY DAY A LOAN IS OUTSTANDING WITH RESPECT TO WHICH A FUNDING
NOTICE OR CONVERSION/CONTINUATION NOTICE HAS NOT BEEN DELIVERED TO
ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE TERMS HEREOF SPECIFYING THE
APPLICABLE BASIS FOR DETERMINING THE RATE OF INTEREST, THEN FOR THAT DAY SUCH
LOAN SHALL BE A BASE RATE LOAN.

 

(B)           IN CONNECTION WITH EURODOLLAR RATE LOANS THERE SHALL BE NO MORE
THAN EIGHT (8) INTEREST PERIODS OUTSTANDING AT ANY TIME. IN THE EVENT BORROWER
FAILS TO SPECIFY BETWEEN A BASE RATE LOAN OR A EURODOLLAR RATE LOAN IN THE
APPLICABLE FUNDING NOTICE OR CONVERSION/CONTINUATION NOTICE, SUCH LOAN (IF
OUTSTANDING AS A EURODOLLAR RATE LOAN) WILL BE AUTOMATICALLY CONVERTED INTO A
BASE RATE LOAN ON THE LAST DAY OF THE THEN-CURRENT INTEREST PERIOD FOR SUCH LOAN
(OR IF OUTSTANDING AS A BASE RATE LOAN WILL REMAIN AS, OR (IF NOT THEN
OUTSTANDING) WILL BE MADE AS, A BASE RATE LOAN). IN THE EVENT BORROWER FAILS TO
SPECIFY AN INTEREST PERIOD FOR ANY EURODOLLAR RATE LOAN IN THE APPLICABLE
FUNDING NOTICE OR CONVERSION/CONTINUATION NOTICE, BORROWER SHALL BE DEEMED TO
HAVE SELECTED AN INTEREST PERIOD OF ONE MONTH. AS SOON AS PRACTICABLE AFTER
10:00 A.M. (NEW YORK CITY TIME) ON EACH INTEREST RATE DETERMINATION DATE,
ADMINISTRATIVE AGENT SHALL DETERMINE (WHICH DETERMINATION SHALL, ABSENT MANIFEST
ERROR, BE FINAL, CONCLUSIVE AND BINDING UPON ALL PARTIES) THE INTEREST RATE THAT
SHALL APPLY TO THE EURODOLLAR RATE LOANS FOR WHICH AN INTEREST RATE IS THEN
BEING DETERMINED FOR THE APPLICABLE INTEREST PERIOD AND SHALL PROMPTLY GIVE
NOTICE THEREOF (IN WRITING OR BY TELEPHONE PROMPTLY CONFIRMED IN WRITING) TO
BORROWER AND EACH LENDER.

 

(C)           INTEREST PAYABLE PURSUANT TO SECTION 2.19(A) SHALL BE COMPUTED
(I) IN THE CASE OF BASE RATE LOANS ON THE BASIS OF A 365-DAY OR 366-DAY YEAR, AS
THE CASE MAY BE, AND (II) IN THE CASE OF EURODOLLAR RATE LOANS, ON THE BASIS OF
A 360-DAY YEAR, IN EACH CASE FOR THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD
DURING WHICH IT ACCRUES. IN COMPUTING INTEREST ON ANY LOAN, THE DATE OF THE
MAKING OF SUCH LOAN OR THE FIRST DAY OF AN INTEREST PERIOD APPLICABLE TO SUCH
LOAN OR, WITH RESPECT TO A BASE RATE LOAN BEING CONVERTED FROM A EURODOLLAR RATE
LOAN, THE DATE OF CONVERSION OF SUCH EURODOLLAR RATE LOAN TO SUCH BASE RATE
LOAN, AS THE CASE MAY BE, SHALL BE INCLUDED, AND THE DATE OF PAYMENT OF SUCH
LOAN OR THE EXPIRATION DATE OF AN INTEREST PERIOD APPLICABLE TO SUCH LOAN OR,
WITH RESPECT TO A BASE RATE LOAN BEING CONVERTED TO A EURODOLLAR RATE LOAN, THE
DATE OF CONVERSION OF SUCH BASE RATE LOAN TO SUCH EURODOLLAR RATE LOAN, AS THE
CASE MAY BE, SHALL BE EXCLUDED; PROVIDED, IF A LOAN IS REPAID ON THE SAME DAY ON
WHICH IT IS MADE, ONE DAY’S INTEREST SHALL BE PAID ON THAT LOAN.

 

31

--------------------------------------------------------------------------------


 

(D)           EXCEPT AS OTHERWISE SET FORTH HEREIN, INTEREST ON EACH LOAN SHALL
BE PAYABLE IN ARREARS ON AND TO (I) EACH INTEREST PAYMENT DATE APPLICABLE TO
THAT LOAN; (II) ANY PREPAYMENT OF THAT LOAN, WHETHER VOLUNTARY OR MANDATORY, TO
THE EXTENT ACCRUED ON THE AMOUNT BEING PREPAID; AND (III) AT MATURITY, INCLUDING
FINAL MATURITY; PROVIDED, HOWEVER, WITH RESPECT TO ANY VOLUNTARY PREPAYMENT OF A
BASE RATE LOAN, ACCRUED INTEREST SHALL INSTEAD BE PAYABLE ON THE APPLICABLE
INTEREST PAYMENT DATE.

 

Section 2.21         Conversion/Continuation.

 

(A)           SUBJECT TO SECTION 2.33 AND SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND THEN BE CONTINUING, BORROWER SHALL HAVE THE
OPTION:

 

(I)            TO CONVERT AT ANY TIME ALL OR ANY PART OF ANY LOAN EQUAL TO
$5,000,000 AND INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS OF THAT AMOUNT FROM
ONE TYPE OF LOAN TO ANOTHER TYPE OF LOAN; PROVIDED A EURODOLLAR RATE LOAN MAY
ONLY BE CONVERTED ON THE EXPIRATION OF THE INTEREST PERIOD APPLICABLE TO SUCH
EURODOLLAR RATE LOAN UNLESS BORROWER SHALL PAY ALL AMOUNTS DUE UNDER
SECTION 2.33 IN CONNECTION WITH ANY SUCH CONVERSION; OR

 

(II)           UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO ANY
EURODOLLAR RATE LOAN, TO CONTINUE ALL OR ANY PORTION OF SUCH LOAN, EQUAL TO
$5,000,000 AND INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS OF THAT AMOUNT, AS A
EURODOLLAR RATE LOAN.

 

(B)           BORROWER SHALL DELIVER A CONVERSION/CONTINUATION NOTICE TO
ADMINISTRATIVE AGENT NO LATER THAN 10:00 A.M. (NEW YORK CITY TIME) AT LEAST
THREE BUSINESS DAYS IN ADVANCE OF THE PROPOSED CONVERSION DATE (IN THE CASE OF A
CONVERSION TO A BASE RATE LOAN) AND AT LEAST THREE BUSINESS DAYS IN ADVANCE OF
THE PROPOSED CONVERSION/CONTINUATION DATE (IN THE CASE OF A CONVERSION TO, OR A
CONTINUATION OF, A EURODOLLAR RATE LOAN). EXCEPT AS OTHERWISE PROVIDED HEREIN, A
CONVERSION/CONTINUATION NOTICE FOR CONVERSION TO, OR CONTINUATION OF, ANY
EURODOLLAR RATE LOANS SHALL BE IRREVOCABLE ON AND AFTER THE RELATED INTEREST
RATE DETERMINATION DATE, AND BORROWER SHALL BE BOUND TO EFFECT A CONVERSION OR
CONTINUATION IN ACCORDANCE THEREWITH.

 

Section 2.22         Default Interest.

 

Upon the occurrence and during the continuance of an Event of Default, the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder, shall thereafter bear interest (including post-petition interest
in any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.22 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

 

Section 2.23         Fees; Premium.

 

(A)           BORROWER AGREES TO PAY TO AGENTS (I) ALL ACCRUED FEES AND EXPENSES
OF EACH AGENT, THE LEAD ARRANGER AND THE LENDERS (INCLUDING THE REASONABLE FEES
AND EXPENSES OF COUNSEL

 

32

--------------------------------------------------------------------------------


 

FOR EACH AGENT AND LEAD ARRANGER AND ANY LOCAL COUNSEL FOR ADMINISTRATIVE AGENT
AND LEAD ARRANGER), AND (II) SUCH OTHER REASONABLE FEES IN THE AMOUNTS AND AT
THE TIMES SEPARATELY AGREED UPON.

 

(B)           IN THE EVENT THAT THE LOANS ARE VOLUNTARILY PREPAID OR REPAID IN
WHOLE OR IN PART PURSUANT TO SECTION 2.25 PRIOR TO THE THIRD ANNIVERSARY OF THE
CLOSING DATE, BORROWER SHALL PAY TO THE LENDERS HEREUNDER A PREPAYMENT PREMIUM
ON THE PRINCIPAL AMOUNT SO PREPAID OR REPAID AS FOLLOWS (I) 3.00% IF SUCH
REPAYMENT OCCURS ON OR BEFORE THE FIRST ANNIVERSARY OF THE CLOSING DATE;
(II) 2.00% IF SUCH REPAYMENT OCCURS AFTER THE FIRST ANNIVERSARY OF THE CLOSING
DATE BUT ON OR BEFORE THE SECOND ANNIVERSARY OF THE CLOSING DATE; AND
(III) 1.00% IF SUCH REPAYMENT OCCURS AFTER THE SECOND ANNIVERSARY OF THE CLOSING
DATE BUT ON OR BEFORE THE THIRD ANNIVERSARY OF THE CLOSING DATE.

 

Section 2.24         Repayment.

 

Borrower shall repay the entire principal amount of the outstanding Loans,
together with all other amounts owed hereunder with respect thereto, in full on
the Maturity Date.

 

Section 2.25         Voluntary Prepayments.

 

(A)           SO LONG AS THE TERMINATION DATE (AS DEFINED IN THE FIRST LIEN
CREDIT AGREEMENT) SHALL HAVE OCCURRED, OR AS OTHERWISE CONSENTED TO BY REQUISITE
LENDERS UNDER THE FIRST LIEN CREDIT AGREEMENT, ANY TIME AND FROM TIME TO TIME,
SUBJECT TO SECTION 2.33 AND SECTION 2.23(B), IN WHOLE OR IN PART, WITHOUT
PREMIUM OR PENALTY:

 

(I)            WITH RESPECT TO BASE RATE LOANS, BORROWER MAY PREPAY ANY SUCH
LOANS ON ANY BUSINESS DAY IN WHOLE OR IN PART, IF IN PART IN AN AGGREGATE
MINIMUM AMOUNT OF $1,000,000 AND INTEGRAL MULTIPLES OF $100,000 IN EXCESS OF
THAT AMOUNT; AND

 

(II)           WITH RESPECT TO EURODOLLAR RATE LOANS, BORROWER MAY PREPAY ANY
SUCH LOANS ON ANY BUSINESS DAY IN WHOLE OR IN PART, IF IN PART IN AN AGGREGATE
MINIMUM AMOUNT OF $5,000,000 AND INTEGRAL MULTIPLES OF $100,000 IN EXCESS OF
THAT AMOUNT.

 

(B)           ALL SUCH PREPAYMENTS SHALL BE MADE:

 

(I)            UPON NOT LESS THAN ONE BUSINESS DAY’S PRIOR WRITTEN NOTICE IN THE
CASE OF BASE RATE LOANS; AND

 

(II)           UPON NOT LESS THAN THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE IN
THE CASE OF EURODOLLAR RATE LOANS, UNLESS BORROWER COMPENSATES EACH LENDER
PURSUANT TO SECTION 2.33(C) FOR ANY LOSSES, EXPENSES OR LIABILITIES RESULTING
FROM MAKING SUCH PREPAYMENTS ON SHORTER NOTICE;

 

in each case given in the form of a Prepayment Notice to Administrative Agent by
12:00 p.m. (New York City time) on the date required (and Administrative Agent
will promptly transmit such notice by telefacsimile or telephone to each
Lender). Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein.

 

33

--------------------------------------------------------------------------------


 

Section 2.26         [Reserved].

 

Section 2.27         Mandatory Prepayments.

 

In the event that the Termination Date (as defined in the First Lien Credit
Agreement) occurs, or the requisite lenders under the First Lien Credit
Agreement decline an offer of prepayment (with a corresponding permanent
reduction of commitments) in accordance with the terms of the First Lien Credit
Agreement, or as otherwise consented to by requisite lenders under the First
Lien Credit Agreement, Borrower shall make mandatory prepayments as follows:

 

(A)           ASSET SALES. NO LATER THAN THE SECOND BUSINESS DAY FOLLOWING THE
DATE OF RECEIPT BY BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY NET ASSET SALE
PROCEEDS, BORROWER SHALL PREPAY THE LOANS AS SET FORTH IN SECTION 2.30(B) IN AN
AGGREGATE AMOUNT EQUAL TO SUCH NET ASSET SALE PROCEEDS; PROVIDED, SO LONG AS NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, BORROWER
SHALL HAVE THE OPTION, DIRECTLY OR THROUGH ONE OR MORE OF ITS SUBSIDIARIES,
WITHIN 365 DAYS AFTER RECEIPT THEREOF TO CONSUMMATE A PERMITTED ACQUISITION
USING SUCH NET ASSET SALE PROCEEDS OR TO INVEST ANY NET ASSET SALE PROCEEDS IN
ASSETS OF THE GENERAL TYPE USED IN THE BUSINESS OF BORROWER AND ITS
SUBSIDIARIES.

 

(B)           INSURANCE/CONDEMNATION PROCEEDS. NO LATER THAN THE SECOND BUSINESS
DAY FOLLOWING THE DATE OF RECEIPT BY BORROWER OR ANY OF ITS SUBSIDIARIES, OR
ADMINISTRATIVE AGENT AS LOSS PAYEE, OF ANY NET INSURANCE/CONDEMNATION PROCEEDS,
BORROWER SHALL PREPAY THE LOANS AS SET FORTH IN SECTION 2.30(B) IN AN AGGREGATE
AMOUNT EQUAL TO SUCH NET INSURANCE/CONDEMNATION PROCEEDS; PROVIDED, SO LONG AS
NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, BORROWER
SHALL HAVE THE OPTION, DIRECTLY OR THROUGH ONE OR MORE OF ITS SUBSIDIARIES,
WITHIN 365 DAYS AFTER RECEIPT THEREOF, TO INVEST ANY NET INSURANCE/CONDEMNATION
PROCEEDS IN ASSETS OF THE GENERAL TYPE USED IN THE BUSINESS OF BORROWER AND ITS
SUBSIDIARIES, WHICH INVESTMENT MAY INCLUDE THE REPAIR, RESTORATION OR
REPLACEMENT OF THE APPLICABLE ASSETS THEREOF.

 

(C)           ISSUANCE OF EQUITY SECURITIES. NOT LATER THAN THE SECOND BUSINESS
DAY FOLLOWING RECEIPT BY BORROWER OF ANY CASH PROCEEDS FROM A CAPITAL
CONTRIBUTION TO, OR THE ISSUANCE OF ANY CAPITAL STOCK OF, BORROWER OR ANY OF ITS
SUBSIDIARIES (OTHER THAN PURSUANT TO (I) ANY EMPLOYEE STOCK OR STOCK OPTION
COMPENSATION PLAN OR AN EMPLOYMENT AGREEMENT OR (II) THE ISSUANCE OF COMMON
CAPITAL STOCK OF BORROWER UPON THE EXERCISE OF THE WARRANTS TO THE EXTENT SUCH
ISSUANCE RESULTS IN CASH PROCEEDS IN EXCESS OF THE AMOUNT OF THE RESTRICTED
JUNIOR PAYMENT PERMITTED TO BE PAID TO THE HOLDERS OF SUCH WARRANTS PURSUANT TO
SECTION 6.04(G)), BORROWER SHALL PREPAY THE LOANS AS SET FORTH IN SECTION
2.30(B) IN AN AGGREGATE AMOUNT EQUAL TO 50% OF SUCH PROCEEDS, NET OF
UNDERWRITING DISCOUNTS AND COMMISSIONS AND OTHER REASONABLE COSTS AND EXPENSES
ASSOCIATED THEREWITH, INCLUDING REASONABLE LEGAL FEES AND EXPENSES.

 

(D)           ISSUANCE OF DEBT. ON THE DATE OF RECEIPT BY BORROWER OR ANY OF ITS
SUBSIDIARIES OF ANY CASH PROCEEDS FROM INCURRENCE OF ANY INDEBTEDNESS OF
BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN WITH RESPECT TO ANY INDEBTEDNESS
PERMITTED TO BE INCURRED PURSUANT TO SECTION 6.01), BORROWER SHALL PREPAY THE
LOANS AS SET FORTH IN SECTION 2.30(B) IN AN AGGREGATE AMOUNT EQUAL TO 100% OF
SUCH PROCEEDS, NET OF UNDERWRITING DISCOUNTS AND COMMISSIONS AND OTHER
REASONABLE COSTS AND EXPENSES ASSOCIATED THEREWITH, INCLUDING REASONABLE LEGAL
FEES AND EXPENSES.

 

(E)           CONSOLIDATED EXCESS CASH FLOW. IN THE EVENT THAT THERE SHALL BE
CONSOLIDATED EXCESS CASH FLOW FOR ANY FISCAL YEAR (COMMENCING WITH FISCAL YEAR
2008), BORROWER SHALL, NO LATER THAN 105 DAYS AFTER THE END OF SUCH FISCAL YEAR,
PREPAY THE LOANS AS SET FORTH IN SECTION 2.30(B) IN AN AGGREGATE AMOUNT EQUAL TO
75% OF SUCH CONSOLIDATED EXCESS CASH FLOW; PROVIDED THAT IF ON THE LAST DAY OF
SUCH FISCAL YEAR (COMMENCING WITH FISCAL YEAR 2009) THE TOTAL LEVERAGE RATIO
(DETERMINED FOR ANY SUCH PERIOD BY REFERENCE TO THE MOST RECENT COMPLIANCE
CERTIFICATE DELIVERED

 

34

--------------------------------------------------------------------------------


 

PURSUANT TO SECTION 5.01(D) CALCULATING THE TOTAL LEVERAGE RATIO) SHALL BE
3.75:1.00 OR LESS, BORROWER SHALL ONLY BE REQUIRED TO MAKE THE PREPAYMENTS
AND/OR REDUCTIONS OTHERWISE REQUIRED HEREBY IN AN AMOUNT EQUAL TO 50% OF SUCH
CONSOLIDATED EXCESS CASH FLOW.

 

(f)            Available Warrant Credit. In the event that the Borrower elects
to utilize the Available Warrant Credit in order to make a Permitted
Acquisition, Borrower shall, no later than concurrently with the making of such
Permitted Acquisition, prepay the Loans as set forth in Section 2.30(b) in an
aggregate amount equal to the amount of the Available Warrant Credit being
utilized to make such Permitted Acquisition pursuant to clause (h) of the
definition of “Permitted Acquisition”; provided that, three Business Days prior
to the making of such Permitted Acquisition, Borrower shall deliver to the
Administrative Agent a certificate of an Authorized Officer of Borrower stating
the aggregate consideration necessary to consummate such Permitted Acquisition
and setting forth a calculation of the Available Warrant Credit immediately
before and immediately after such Permitted Acquisition and the repayment
required pursuant to this Section 2.27(f).

 

Section 2.28         [Reserved].

 

Section 2.29         Prepayment Certificate.

 

Concurrently with any prepayment of the Loans, Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow, as the case may be. In the event that Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, Borrower shall promptly make an additional prepayment of the Loans
in an amount equal to such excess, and Borrower shall concurrently therewith
deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.

 

Section 2.30         Application of Prepayments/Reductions.

 

(A)           APPLICATION OF VOLUNTARY PREPAYMENTS BY TYPE OF LOANS. ANY
PREPAYMENT OF ANY LOAN PURSUANT TO SECTION 2.25 SHALL BE APPLIED AS SPECIFIED BY
BORROWER IN THE APPLICABLE PREPAYMENT NOTICE; PROVIDED, IN THE EVENT BORROWER
FAILS TO SPECIFY THE LOANS TO WHICH ANY SUCH PREPAYMENT SHALL BE APPLIED, SUCH
PREPAYMENT SHALL BE APPLIED TO PREPAY THE LOANS ON A PRO RATA BASIS (IN
ACCORDANCE WITH THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS THEREOF).

 

(B)           APPLICATION OF MANDATORY PREPAYMENTS BY TYPE OF LOANS. ANY AMOUNT
REQUIRED TO BE PAID PURSUANT TO SECTION 2.27 SHALL BE APPLIED TO PREPAY THE
LOANS ON A PRO RATA BASIS (IN ACCORDANCE WITH THE RESPECTIVE OUTSTANDING
PRINCIPAL AMOUNTS THEREOF).

 

(C)           APPLICATION OF PREPAYMENTS OF LOANS TO BASE RATE LOANS AND
EURODOLLAR RATE LOANS. ANY PREPAYMENT OF LOANS SHALL BE APPLIED FIRST TO BASE
RATE LOANS TO THE FULL EXTENT THEREOF BEFORE APPLICATION TO EURODOLLAR RATE
LOANS, IN EACH CASE IN A MANNER WHICH MINIMIZES THE AMOUNT OF ANY PAYMENTS
REQUIRED TO BE MADE BY BORROWER PURSUANT TO SECTION 2.33(C).

 

Section 2.31         General Provisions Regarding Payments.

 

(A)           ALL PAYMENTS BY BORROWER OF PRINCIPAL, INTEREST, FEES AND OTHER
OBLIGATIONS SHALL BE MADE IN DOLLARS IN SAME DAY FUNDS, WITHOUT DEFENSE, SETOFF
OR COUNTERCLAIM, FREE OF ANY RESTRICTION OR CONDITION, AND DELIVERED TO
ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. (NEW YORK CITY TIME) ON THE DATE
DUE AT THE ADMINISTRATIVE AGENT’S PRINCIPAL OFFICE FOR THE ACCOUNT OF LENDERS;

 

35

--------------------------------------------------------------------------------


 

FUNDS RECEIVED BY ADMINISTRATIVE AGENT AFTER THAT TIME ON SUCH DUE DATE SHALL BE
DEEMED TO HAVE BEEN PAID BY BORROWER ON THE NEXT SUCCEEDING BUSINESS DAY.

 

(B)           ALL PAYMENTS IN RESPECT OF THE PRINCIPAL AMOUNT OF ANY LOAN SHALL
INCLUDE PAYMENT OF ACCRUED INTEREST ON THE PRINCIPAL AMOUNT BEING REPAID OR
PREPAID, AND ALL SUCH PAYMENTS (AND, IN ANY EVENT, ANY PAYMENTS IN RESPECT OF
ANY LOAN ON A DATE WHEN INTEREST IS DUE AND PAYABLE WITH RESPECT TO SUCH LOAN)
SHALL BE APPLIED TO THE PAYMENT OF INTEREST BEFORE APPLICATION TO PRINCIPAL.

 

(C)           ADMINISTRATIVE AGENT (OR ITS AGENT OR SUB-AGENT APPOINTED BY IT)
SHALL PROMPTLY DISTRIBUTE TO EACH LENDER AT SUCH ADDRESS AS SUCH LENDER SHALL
INDICATE IN WRITING, SUCH LENDER’S APPLICABLE PRO RATA SHARE OF ALL PAYMENTS AND
PREPAYMENTS OF PRINCIPAL AND INTEREST DUE HEREUNDER, TOGETHER WITH ALL OTHER
AMOUNTS DUE THERETO, INCLUDING ALL FEES PAYABLE WITH RESPECT THERETO, TO THE
EXTENT RECEIVED BY ADMINISTRATIVE AGENT.

 

(D)           NOTWITHSTANDING THE FOREGOING PROVISIONS HEREOF, IF ANY
CONVERSION/CONTINUATION NOTICE IS WITHDRAWN AS TO ANY AFFECTED LENDER OR IF ANY
AFFECTED LENDER MAKES BASE RATE LOANS IN LIEU OF ITS PRO RATA SHARE OF ANY
EURODOLLAR RATE LOANS, ADMINISTRATIVE AGENT SHALL GIVE EFFECT THERETO IN
APPORTIONING PAYMENTS RECEIVED THEREAFTER.

 

(E)           SUBJECT TO THE PROVISOS SET FORTH IN THE DEFINITION OF “INTEREST
PERIOD”, WHENEVER ANY PAYMENT TO BE MADE HEREUNDER SHALL BE STATED TO BE DUE ON
A DAY THAT IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY AND SUCH EXTENSION OF TIME SHALL BE INCLUDED IN THE
COMPUTATION OF THE PAYMENT OF INTEREST HEREUNDER.

 

(F)            ADMINISTRATIVE AGENT SHALL DEEM ANY PAYMENT BY OR ON BEHALF OF
BORROWER HEREUNDER THAT IS NOT MADE IN SAME DAY FUNDS PRIOR TO 1:00 P.M. (NEW
YORK CITY TIME) TO BE A NON-CONFORMING PAYMENT. ANY SUCH PAYMENT SHALL NOT BE
DEEMED TO HAVE BEEN RECEIVED BY ADMINISTRATIVE AGENT UNTIL THE LATER OF (I) THE
TIME SUCH FUNDS BECOME AVAILABLE FUNDS, AND (II) THE APPLICABLE NEXT BUSINESS
DAY. ADMINISTRATIVE AGENT SHALL GIVE PROMPT TELEPHONIC NOTICE TO BORROWER AND
EACH APPLICABLE LENDER (CONFIRMED IN WRITING) IF ANY PAYMENT IS NON-CONFORMING.
ANY NON-CONFORMING PAYMENT MAY CONSTITUTE OR BECOME A DEFAULT OR EVENT OF
DEFAULT IN ACCORDANCE WITH THE TERMS OF SECTION 8.01(A). INTEREST SHALL CONTINUE
TO ACCRUE ON ANY PRINCIPAL AS TO WHICH A NON-CONFORMING PAYMENT IS MADE UNTIL
SUCH FUNDS BECOME AVAILABLE FUNDS (BUT IN NO EVENT LESS THAN THE PERIOD FROM THE
DATE OF SUCH PAYMENT TO THE NEXT SUCCEEDING APPLICABLE BUSINESS DAY) AT THE RATE
DETERMINED PURSUANT TO SECTION 2.22 FROM THE DATE SUCH AMOUNT WAS DUE AND
PAYABLE UNTIL THE DATE SUCH AMOUNT IS PAID IN FULL.

 

(G)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND NOT OTHERWISE BEEN
WAIVED, AND THE MATURITY OF THE OBLIGATIONS SHALL HAVE BEEN ACCELERATED PURSUANT
TO SECTION 8.01, ALL PAYMENTS OR PROCEEDS RECEIVED BY AGENTS HEREUNDER IN
RESPECT OF ANY OF THE OBLIGATIONS, SHALL BE APPLIED IN ACCORDANCE WITH THE
APPLICATION ARRANGEMENTS DESCRIBED IN SECTION 7.02 OF THE PLEDGE AND SECURITY
AGREEMENT.

 

Section 2.32         Sharing of Payments by Lenders.

 

Except as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on Collateral if any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its Pro Rata Share, then the Lender
receiving such greater proportion shall (a) notify

 

36

--------------------------------------------------------------------------------


 

Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:

 

(I)            IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION
OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY,
WITHOUT INTEREST, AND

 

(II)           THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY
TO (X) ANY PAYMENT MADE BY BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO BORROWER OR ANY SUBSIDIARY
THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Loan Party in the amount
of such participation.

 

Section 2.33         Making or Maintaining Eurodollar Rate Loans.

 

(A)           INABILITY TO DETERMINE APPLICABLE INTEREST RATE. IN THE EVENT THAT
ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL BE FINAL
AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO), ON ANY INTEREST RATE
DETERMINATION DATE WITH RESPECT TO ANY EURODOLLAR RATE LOANS, THAT BY REASON OF
CIRCUMSTANCES AFFECTING THE LONDON INTERBANK MARKET ADEQUATE AND FAIR MEANS DO
NOT EXIST FOR ASCERTAINING THE INTEREST RATE APPLICABLE TO SUCH LOANS ON THE
BASIS PROVIDED FOR IN THE DEFINITION OF ADJUSTED EURODOLLAR RATE, ADMINISTRATIVE
AGENT SHALL ON SUCH DATE GIVE NOTICE (BY TELEFACSIMILE OR BY TELEPHONE CONFIRMED
IN WRITING) TO BORROWER AND EACH LENDER OF SUCH DETERMINATION, WHEREUPON (I) NO
LOANS MAY BE MADE AS, OR CONVERTED TO, EURODOLLAR RATE LOANS UNTIL SUCH TIME AS
ADMINISTRATIVE AGENT NOTIFIES BORROWER AND LENDERS THAT THE CIRCUMSTANCES GIVING
RISE TO SUCH NOTICE NO LONGER EXIST, AND (II) ANY FUNDING NOTICE OR
CONVERSION/CONTINUATION NOTICE GIVEN BY BORROWER WITH RESPECT TO THE LOANS IN
RESPECT OF WHICH SUCH DETERMINATION WAS MADE SHALL BE DEEMED TO BE RESCINDED BY
BORROWER UNLESS BORROWER DELIVERS WRITTEN NOTICE TO ADMINISTRATIVE AGENT THAT IT
DESIRES TO HAVE THE LOANS FUNDED OR CONTINUED, AS THE CASE MAY BE, AS BASE RATE
LOANS, IN WHICH CASE THEY SHALL BE SO FUNDED OR CONTINUED, AS THE CASE MAY BE.

 

(B)           ILLEGALITY OR IMPRACTICABILITY OF EURODOLLAR RATE LOANS. IN THE
EVENT THAT ON ANY DATE ANY LENDER SHALL HAVE DETERMINED (WHICH DETERMINATION
SHALL BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO BUT SHALL BE
MADE ONLY AFTER CONSULTATION WITH BORROWER AND ADMINISTRATIVE AGENT) THAT THE
MAKING, MAINTAINING OR CONTINUATION OF ITS EURODOLLAR RATE LOANS (I) HAS BECOME
UNLAWFUL AS A RESULT OF COMPLIANCE BY SUCH LENDER IN GOOD FAITH WITH ANY LAW,
TREATY, GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER (OR WOULD CONFLICT
WITH ANY SUCH TREATY, GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER NOT
HAVING THE FORCE OF LAW EVEN THOUGH THE FAILURE TO COMPLY THEREWITH WOULD NOT BE
UNLAWFUL), OR (II) HAS BECOME IMPRACTICABLE, AS A RESULT OF CONTINGENCIES
OCCURRING AFTER THE DATE HEREOF WHICH MATERIALLY AND ADVERSELY AFFECT THE LONDON
INTERBANK MARKET, THEN, AND IN ANY SUCH EVENT, SUCH LENDER SHALL BE AN “AFFECTED
LENDER” AND IT SHALL ON THAT DAY GIVE WRITTEN NOTICE (BY TELEFACSIMILE) TO
BORROWER AND ADMINISTRATIVE AGENT OF SUCH DETERMINATION (WHICH NOTICE
ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OTHER LENDER). THEREAFTER
(1) THE OBLIGATION OF THE AFFECTED LENDER TO MAKE LOANS AS, OR TO CONVERT LOANS
TO, EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL SUCH NOTICE

 

37

--------------------------------------------------------------------------------


 

SHALL BE WITHDRAWN BY THE AFFECTED LENDER, (2) TO THE EXTENT SUCH DETERMINATION
BY THE AFFECTED LENDER RELATES TO A EURODOLLAR RATE LOAN THEN BEING REQUESTED BY
BORROWER PURSUANT TO A FUNDING NOTICE OR A CONVERSION/CONTINUATION NOTICE, THE
AFFECTED LENDER SHALL MAKE SUCH LOAN AS (OR CONTINUE SUCH LOAN AS OR CONVERT
SUCH LOAN TO, AS THE CASE MAY BE) A BASE RATE LOAN, (3) THE AFFECTED LENDER’S
OBLIGATION TO MAINTAIN ITS OUTSTANDING EURODOLLAR RATE LOANS (THE “AFFECTED
LOANS”) SHALL BE TERMINATED AT THE EARLIER TO OCCUR OF THE EXPIRATION OF THE
INTEREST PERIOD THEN IN EFFECT WITH RESPECT TO THE AFFECTED LOANS OR WHEN
REQUIRED BY LAW, AND (4) THE AFFECTED LOANS SHALL AUTOMATICALLY CONVERT INTO
BASE RATE LOANS ON THE DATE OF SUCH TERMINATION. NOTWITHSTANDING THE FOREGOING,
TO THE EXTENT A DETERMINATION BY AN AFFECTED LENDER AS DESCRIBED ABOVE RELATES
TO A EURODOLLAR RATE LOAN THEN BEING REQUESTED BY BORROWER PURSUANT TO A FUNDING
NOTICE OR A CONVERSION/CONTINUATION NOTICE, BORROWER SHALL HAVE THE OPTION,
SUBJECT TO THE PROVISIONS OF SECTION 2.33(C), TO RESCIND SUCH FUNDING NOTICE OR
CONVERSION/CONTINUATION NOTICE AS TO ALL LENDERS BY GIVING WRITTEN NOTICE (BY
TELEFACSIMILE) TO ADMINISTRATIVE AGENT OF SUCH RESCISSION ON THE DATE ON WHICH
THE AFFECTED LENDER GIVES NOTICE OF ITS DETERMINATION AS DESCRIBED ABOVE (WHICH
NOTICE OF RESCISSION ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OTHER
LENDER). EXCEPT AS PROVIDED IN THE IMMEDIATELY PRECEDING SENTENCE, NOTHING IN
THIS SECTION 2.33(B) SHALL AFFECT THE OBLIGATION OF ANY LENDER OTHER THAN AN
AFFECTED LENDER TO MAKE OR MAINTAIN LOANS AS, OR TO CONVERT LOANS TO, EURODOLLAR
RATE LOANS IN ACCORDANCE WITH THE TERMS HEREOF.

 

(C)           COMPENSATION FOR BREAKAGE OR NON-COMMENCEMENT OF INTEREST PERIODS.
BORROWER SHALL COMPENSATE EACH LENDER, UPON WRITTEN REQUEST BY SUCH LENDER
(WHICH REQUEST SHALL SET FORTH THE BASIS FOR REQUESTING SUCH AMOUNTS), FOR ALL
REASONABLE LOSSES, EXPENSES AND LIABILITIES (INCLUDING ANY INTEREST PAID BY SUCH
LENDER TO LENDERS OF FUNDS BORROWED BY IT TO MAKE OR CARRY ITS EURODOLLAR RATE
LOANS AND ANY LOSS, EXPENSE OR LIABILITY SUSTAINED BY SUCH LENDER IN CONNECTION
WITH THE LIQUIDATION OR RE-EMPLOYMENT OF SUCH FUNDS BUT EXCLUDING LOSS OF
ANTICIPATED PROFITS) WHICH SUCH LENDER MAY SUSTAIN:  (I) IF FOR ANY REASON
(OTHER THAN A DEFAULT BY ADMINISTRATIVE AGENT OR SUCH LENDER) A BORROWING OF ANY
EURODOLLAR RATE LOAN DOES NOT OCCUR ON A DATE SPECIFIED THEREFOR IN A FUNDING
NOTICE, OR A CONVERSION TO OR CONTINUATION OF ANY EURODOLLAR RATE LOAN DOES NOT
OCCUR ON A DATE SPECIFIED THEREFOR IN A CONVERSION/CONTINUATION NOTICE; (II) IF
ANY PREPAYMENT OR OTHER PRINCIPAL PAYMENT OR ANY CONVERSION OF ANY OF ITS
EURODOLLAR RATE LOANS OCCURS ON A DATE PRIOR TO THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE TO THAT LOAN; (III) IF ANY PREPAYMENT OF ANY OF ITS EURODOLLAR
RATE LOANS IS NOT MADE ON ANY DATE SPECIFIED IN A PREPAYMENT NOTICE GIVEN BY
BORROWER; OR (IV) IF ANY PREPAYMENT OF ANY OF ITS EURODOLLAR RATE LOANS IS MADE
ON LESS THAN THREE BUSINESS DAYS’ WRITTEN NOTICE PURSUANT TO SECTION
2.25(B)(II).

 

(D)           BOOKING OF EURODOLLAR RATE LOANS. ANY LENDER MAY MAKE, CARRY OR
TRANSFER EURODOLLAR RATE LOANS AT, TO, OR FOR THE ACCOUNT OF ANY OF ITS BRANCH
OFFICES OR THE OFFICE OF AN AFFILIATE OF SUCH LENDER.

 

(E)           ASSUMPTIONS CONCERNING FUNDING OF EURODOLLAR RATE LOANS.
CALCULATION OF ALL AMOUNTS PAYABLE TO A LENDER UNDER THIS SECTION 2.33 AND UNDER
SECTIONS 2.34 AND 2.35 SHALL BE MADE AS THOUGH SUCH LENDER HAD ACTUALLY FUNDED
EACH OF ITS RELEVANT EURODOLLAR RATE LOANS THROUGH THE PURCHASE OF A EURODOLLAR
DEPOSIT BEARING INTEREST AT THE RATE OBTAINED PURSUANT TO CLAUSE (I) OF THE
DEFINITION OF ADJUSTED EURODOLLAR RATE IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
EURODOLLAR RATE LOAN AND HAVING A MATURITY COMPARABLE TO THE RELEVANT INTEREST
PERIOD AND THROUGH THE TRANSFER OF SUCH EURODOLLAR DEPOSIT FROM AN OFFSHORE
OFFICE OF SUCH LENDER TO A DOMESTIC OFFICE OF SUCH LENDER IN THE UNITED STATES
OF AMERICA; PROVIDED, HOWEVER, EACH LENDER MAY FUND EACH OF ITS EURODOLLAR RATE
LOANS IN ANY MANNER IT SEES FIT AND THE FOREGOING ASSUMPTIONS SHALL BE UTILIZED
ONLY FOR THE PURPOSES OF CALCULATING AMOUNTS PAYABLE UNDER THIS SECTION 2.33 AND
UNDER SECTION 2.34 AND 2.35.

 

Section 2.34         Compensation For Increased Costs.

 

If any Change in Law shall:

 

38

--------------------------------------------------------------------------------


 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE DEFINITION OF
ADJUSTED EURODOLLAR RATE);

 

(II)           SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT
TO THIS AGREEMENT, OR ANY EURODOLLAR RATE LOAN MADE BY IT, OR CHANGE THE BASIS
OF TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR
INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 2.36 AND CHANGES IN THE RATE
OF ANY EXCLUDED TAX PAYABLE BY SUCH LENDER); OR

 

(III)          IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER
CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR EURODOLLAR RATE LOANS
MADE BY SUCH LENDER;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount), then upon request of such
Lender, Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered. Such Lender will provide Borrower with reasonable calculation of any
such increased costs and a description of the reasons therefor.

 

Section 2.35         Capital Requirements; Certificates for Reimbursement; Delay
in Requests.

 

(A)           CAPITAL REQUIREMENTS. IF ANY LENDER DETERMINES THAT ANY CHANGE IN
LAW AFFECTING SUCH LENDER OR ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL
OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT,
THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY SUCH LENDER TO A LEVEL BELOW
THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT
FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S POLICIES AND THE
POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY),
THEN FROM TIME TO TIME BORROWER WILL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT
OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY FOR
ANY SUCH REDUCTION SUFFERED.

 

(B)           CERTIFICATES FOR REIMBURSEMENT. A CERTIFICATE OF A LENDER SETTING
FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN SECTIONS 2.34 AND 2.35(A) AND
DELIVERED TO BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND SHALL ALSO
INCLUDE REASONABLE BACK-UP OR OTHER EVIDENCE RELATING TO THE INFORMATION
CONTAINED THEREIN. BORROWER SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY
SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.

 

(C)           DELAY IN REQUESTS. FAILURE OR DELAY ON THE PART OF ANY LENDER TO
DEMAND COMPENSATION PURSUANT TO SECTIONS 2.34, 2.35 AND 2.36 SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED
THAT BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO SECTIONS
2.34, 2.35 AND 2.36 FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS SUFFERED MORE
THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES BORROWER OF THE
CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH
LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT,

 

39

--------------------------------------------------------------------------------


 

IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE SIX-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF).

 

Section 2.36         Taxes.

 

(A)           PAYMENTS FREE OF TAXES. ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE
MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY INDEMNIFIED
TAXES OR OTHER TAXES, PROVIDED THAT IF ANY PERSON SHALL BE REQUIRED BY
APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER TAXES) FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.36) EACH AGENT OR LENDER, AS THE
CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO
SUCH DEDUCTIONS BEEN MADE, (II) BORROWER SHALL MAKE SUCH DEDUCTIONS AND
(III) BORROWER SHALL TIMELY PAY OR CAUSE TO BE PAID THE FULL AMOUNT DEDUCTED TO
THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

 

(B)           PAYMENT OF OTHER TAXES BY BORROWER. WITHOUT LIMITING THE
PROVISIONS OF PARAGRAPH (A) ABOVE, BORROWER SHALL TIMELY PAY ANY OTHER TAXES TO
THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

 

(C)           INDEMNIFICATION BY BORROWER. BORROWER SHALL INDEMNIFY EACH AGENT
AND EACH LENDER, WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF
ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION
2.36) PAID BY SUCH AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY. A CERTIFICATE AS TO
THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO BORROWER BY AN AGENT OR A
LENDER (WITH A COPY TO ADMINISTRATIVE AGENT), OR BY ADMINISTRATIVE AGENT ON ITS
OWN BEHALF OR ON BEHALF OF AN AGENT OR A LENDER, SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.

 

(D)           EVIDENCE OF PAYMENTS. AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY BORROWER TO A GOVERNMENTAL AUTHORITY,
BORROWER SHALL DELIVER TO ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY
OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A
COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT. BORROWER SHALL INDEMNIFY EACH
AGENT AND EACH LENDER, WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE
FULL AMOUNT OF ANY INCREMENTAL TAXES, INTEREST AND PENALTIES THAT MAY BECOME
PAYABLE BY SUCH AGENT OR SUCH LENDER AS A RESULT OF BORROWER’S FAILURE TO REMIT
THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY EVIDENCE.

 

(E)           FOREIGN LENDERS. ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE UNITED
STATES, OR ANY TREATY TO WHICH THE UNITED STATES IS A PARTY, WITH RESPECT TO
PAYMENTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL DELIVER TO BORROWER
(WITH A COPY TO ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY
APPLICABLE LAW AND REASONABLY REQUESTED IN WRITING BY BORROWER OR ADMINISTRATIVE
AGENT (IT BEING UNDERSTOOD THAT THIS SECTION 2.36(E) SHALL CONSTITUTE A WRITTEN
REQUEST FOR THE APPLICABLE FORMS AND CERTIFICATES DESCRIBED IN SECTION
2.36(E)(I) THROUGH (IV)), SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING. IN ADDITION, ANY LENDER, IF
REQUESTED IN WRITING BY BORROWER OR ADMINISTRATIVE AGENT, SHALL DELIVER SUCH
OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AND REASONABLY REQUESTED IN
WRITING BY BORROWER OR ADMINISTRATIVE AGENT AS WILL ENABLE BORROWER OR
ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO
BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.

 

40

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to Borrower and Administrative Agent on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the written request of Borrower or Administrative Agent), but
only if such Foreign Lender is legally entitled to do so, two copies of
whichever of the following is applicable:

 

(I)            DULY COMPLETED ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORM
W-8BEN CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE
UNITED STATES OF AMERICA IS A PARTY,

 

(II)           DULY COMPLETED ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORM
W-8ECI,

 

(III)          DULY COMPLETED ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORM
W-8IMY, TOGETHER WITH ALL APPLICABLE ACCOMPANYING FORMS, CERTIFICATES AND
STATEMENTS REQUIRED BY THAT FORM W-81MY;

 

(IV)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE INTERNAL REVENUE
CODE, (X) A CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A
“BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE INTERNAL REVENUE CODE,
(B) A “10 PERCENT SHAREHOLDER” OF BORROWER WITHIN THE MEANING OF SECTION
881(C)(3)(B) OF THE INTERNAL REVENUE CODE, OR (C) A “CONTROLLED FOREIGN
CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE INTERNAL REVENUE CODE AND
(Y) DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, OR

 

(V)           ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT BORROWER TO DETERMINE THE WITHHOLDING OR
DEDUCTION REQUIRED TO BE MADE.

 

Each Lender shall promptly notify Borrower and Administrative Agent at any time
it determines that it is no longer in a position to provide any previously
delivered form or certificate to Borrower (or any other form of certification
adopted by the taxing authorities for such purpose).

 

(F)            DOMESTIC LENDERS. EACH LENDER THAT IS A “UNITED STATES PERSON”
WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE INTERNAL REVENUE CODE SHALL
DELIVER TO THE ADMINISTRATIVE AGENT TWO DULY SIGNED COMPLETED ORIGINALS OF
INTERNAL REVENUE SERVICE FORM W-9.

 

(G)           TREATMENT OF CERTAIN REFUNDS. IF AN AGENT OR A LENDER DETERMINES,
IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER
TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY BORROWER OR WITH RESPECT TO WHICH
BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO
BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY BORROWER UNDER THIS SECTION 2.36
WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF SUCH AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND
WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT BORROWER, UPON THE REQUEST
OF SUCH AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO BORROWER
(PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT
GOVERNMENTAL AUTHORITY) TO SUCH AGENT OR SUCH LENDER IN THE EVENT SUCH AGENT OR
SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.
THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE ANY AGENT OR ANY LENDER TO MAKE
AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH
IT DEEMS CONFIDENTIAL) TO BORROWER OR ANY OTHER PERSON.

 

41

--------------------------------------------------------------------------------


 

Section 2.37         Mitigation Obligations; Replacement of Lenders.

 

(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE. IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 2.34 OR 2.35 OR REQUIRES BORROWER TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 2.36, THEN SUCH LENDER SHALL USE REASONABLE
EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS
HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS
OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH
DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT
TO SECTION 2.34, 2.35 OR 2.36 AS THE CASE MAY BE, IN THE FUTURE AND (II) WOULD
NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT
OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER. BORROWER HEREBY AGREES TO PAY ALL
REASONABLE AND DOCUMENTED COSTS AND EXPENSES INCURRED BY ANY LENDER IN
CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.

 

(B)           REPLACEMENT OF LENDERS. IF (I) ANY LENDER REQUESTS COMPENSATION
UNDER SECTION 2.34 OR 2.35, (II) BORROWER IS REQUIRED TO PAY ANY ADDITIONAL
AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER
PURSUANT TO SECTION 2.36 OR (III) ANY LENDER REFUSES TO CONSENT TO AN AMENDMENT,
MODIFICATION OR WAIVER REQUIRED PURSUANT TO SECTION 10.04 WITH RESPECT TO ANY
LOAN DOCUMENT WHICH HAS OTHERWISE BEEN APPROVED BY REQUISITE LENDERS, THEN
BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN, AND
CONSENTS REQUIRED BY, SECTION 10.06), ALL OF ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE RELATED LOAN DOCUMENTS TO AN ASSIGNEE
THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A
LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT:

 

(I)            BORROWER SHALL HAVE PAID TO ADMINISTRATIVE AGENT THE ASSIGNMENT
FEE SPECIFIED IN SECTION 10.06,

 

(II)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
(INCLUDING, IF APPLICABLE, ANY AMOUNTS UNDER SECTION 2.33(C)) FROM THE ASSIGNEE
(TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR
BORROWER (IN THE CASE OF ALL OTHER AMOUNTS),

 

(III)          IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 2.34 OR 2.35 OR PAYMENTS REQUIRED TO BE MADE PURSUANT
TO SECTION 2.36, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION
OR PAYMENTS THEREAFTER, AND

 

(IV)          SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAW.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 


ARTICLE THREE
CONDITIONS PRECEDENT


 

Section 3.01         Closing Date.

 

The obligation of any Lender to make a Credit Extension on the Closing Date is
subject to the satisfaction, or waiver in accordance with Section 10.04, of the
following conditions on or before the Closing Date:

 

42

--------------------------------------------------------------------------------


 

(A)           LOAN DOCUMENTS. ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SUFFICIENT COPIES OF EACH LOAN DOCUMENT ORIGINALLY EXECUTED AND DELIVERED BY
EACH APPLICABLE LOAN PARTY FOR EACH LENDER.

 

(B)           ORGANIZATIONAL DOCUMENTS; INCUMBENCY. ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED (I) COPIES OF EACH ORGANIZATIONAL DOCUMENT EXECUTED AND DELIVERED
BY EACH LOAN PARTY, AS APPLICABLE, AND, TO THE EXTENT APPLICABLE, CERTIFIED AS
OF A RECENT DATE BY THE APPROPRIATE GOVERNMENTAL OFFICIAL, EACH DATED THE
CLOSING DATE OR A RECENT DATE PRIOR THERETO; (II) SIGNATURE AND INCUMBENCY
CERTIFICATES OF THE OFFICERS OF SUCH PERSON EXECUTING THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY; (III) RESOLUTIONS OF THE BOARD OF DIRECTORS OF EACH LOAN
PARTY APPROVING AND AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RELATED AGREEMENTS TO WHICH IT IS
A PARTY OR BY WHICH IT OR ITS ASSETS MAY BE BOUND AS OF THE CLOSING DATE,
CERTIFIED AS OF THE CLOSING DATE BY ITS SECRETARY OR AN ASSISTANT SECRETARY AS
BEING IN FULL FORCE AND EFFECT WITHOUT MODIFICATION OR AMENDMENT; (IV) A GOOD
STANDING CERTIFICATE FROM THE APPLICABLE GOVERNMENTAL AUTHORITY OF EACH LOAN
PARTY’S JURISDICTION OF INCORPORATION, ORGANIZATION OR FORMATION AND IN EACH
JURISDICTION IN WHICH IT IS QUALIFIED AS A FOREIGN CORPORATION OR OTHER ENTITY
TO DO BUSINESS, EACH DATED A RECENT DATE PRIOR TO THE CLOSING DATE; AND (V) SUCH
OTHER DOCUMENTS AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.

 

(C)           ORGANIZATIONAL AND CAPITAL STRUCTURE. THE ORGANIZATIONAL STRUCTURE
AND CAPITAL STRUCTURE OF BORROWER AND ITS SUBSIDIARIES, BOTH BEFORE AND AFTER
GIVING EFFECT TO THE TRANSACTIONS, SHALL BE AS SET FORTH ON SCHEDULE 4.02. THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED REASONABLY SATISFACTORY EVIDENCE THAT
ALL OWNERSHIP INTERESTS IN BORROWER’S SUBSIDIARIES (INCLUDING CHEM RX) SHALL BE
OWNED BY BORROWER OR ITS SUBSIDIARIES IN EACH CASE FREE AND CLEAR OF ANY LIEN,
CHARGE, OR ENCUMBRANCE NOT PERMITTED HEREUNDER.

 

(D)           CONSUMMATION OF TRANSACTIONS CONTEMPLATED BY RELATED AGREEMENTS.

 

(I)            (1) ALL CONDITIONS TO THE ACQUISITION SET FORTH IN EACH OF THE
STOCK PURCHASE AGREEMENT, THE MERGER AGREEMENT AND THE UNIT REDEMPTION AGREEMENT
SHALL HAVE BEEN SATISFIED OR THE FULFILLMENT OF ANY SUCH CONDITIONS SHALL HAVE
BEEN WAIVED, PROVIDED THAT NO PROVISION THEREOF SHALL HAVE BEEN WAIVED IN A
MANNER ADVERSE TO THE LENDERS WITHOUT THE CONSENT OF ADMINISTRATIVE AGENT, AND
(2) THE ACQUISITION SHALL HAVE BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS
THEREOF AND IN COMPLIANCE WITH APPLICABLE LAW AND REGULATORY APPROVALS.

 

(II)           THE LENDERS SHALL BE SATISFIED THAT THE EQUITY CONTRIBUTION SHALL
HAVE OCCURRED.

 

(III)          (1) THE BORROWER SHALL HAVE RECEIVED THE GROSS PROCEEDS FROM THE
BORROWINGS OF THE FIRST LIEN LOANS IN AN AGGREGATE AMOUNT IN CASH OF NOT LESS
THAN $84,000,000; AND (2) THE BORROWER SHALL HAVE DELIVERED TO ADMINISTRATIVE
AGENT COMPLETE, CORRECT AND CONFORMED COPIES OF THE FIRST LIEN CREDIT AGREEMENT.

 

(E)           EXISTING INDEBTEDNESS. ON THE CLOSING DATE, BORROWER AND ITS
SUBSIDIARIES SHALL HAVE (I) REPAID IN FULL ALL EXISTING INDEBTEDNESS,
(II) TERMINATED ANY COMMITMENTS TO LEND OR MAKE OTHER EXTENSIONS OF CREDIT
THEREUNDER, (III) DELIVERED TO ADMINISTRATIVE AGENT ALL DOCUMENTS OR INSTRUMENTS
NECESSARY TO RELEASE ALL LIENS SECURING EXISTING INDEBTEDNESS OR OTHER
OBLIGATIONS OF BORROWER AND ITS SUBSIDIARIES THEREUNDER BEING REPAID ON THE
CLOSING DATE, (IV) MADE ARRANGEMENTS REASONABLY SATISFACTORY TO ADMINISTRATIVE
AGENT WITH RESPECT TO THE SUBORDINATION OF ANY EXISTING LIENS ON THE COLLATERAL
MADE IN FAVOR OF CERTAIN VENDORS TO THE BORROWER, AND (V) MADE ARRANGEMENTS
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT WITH RESPECT TO CANCELLATION OF
ANY EXISTING LETTERS OF CREDIT (AS

 

43

--------------------------------------------------------------------------------


 

DEFINED IN THE FIRST LIEN CREDIT AGREEMENT) OUTSTANDING THEREUNDER OR THE
ISSUANCE OF LETTERS OF CREDIT (AS DEFINED IN THE FIRST LIEN CREDIT AGREEMENT) TO
SUPPORT THE OBLIGATIONS OF BORROWER AND ITS SUBSIDIARIES WITH RESPECT THERETO.

 

(F)            PERSONAL PROPERTY COLLATERAL. IN ORDER TO CREATE IN FAVOR OF
COLLATERAL AGENT, FOR THE BENEFIT OF SECURED PARTIES, A VALID, PERFECTED FIRST
PRIORITY SECURITY INTEREST IN THE PERSONAL PROPERTY COLLATERAL, COLLATERAL AGENT
SHALL HAVE RECEIVED:

 

(I)            EVIDENCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT OF THE
COMPLIANCE BY EACH LOAN PARTY OF THEIR OBLIGATIONS UNDER THE PLEDGE AND SECURITY
AGREEMENT AND THE OTHER COLLATERAL DOCUMENTS (INCLUDING THEIR OBLIGATIONS TO
AUTHORIZE AND DELIVER UCC FINANCING STATEMENTS)

 

(II)           DELIVERY OF ORIGINALS OF SECURITIES, PROMISSORY NOTES OR
INSTRUMENTS AND CHATTEL PAPER TO BE PLEDGED UNDER THE PLEDGE AND SECURITY
AGREEMENT;

 

(III)          A SECOND LIEN TRADEMARK SECURITY AGREEMENT (THE FORM OF WHICH IS
SET FORTH AS EXHIBIT B TO THE PLEDGE AND SECURITY AGREEMENT), COMPLETED,
ORIGINALLY EXECUTED AND DELIVERED BY EACH APPLICABLE LOAN PARTY; AND

 

(IV)          A COMPLETED COLLATERAL QUESTIONNAIRE DATED THE CLOSING DATE AND
EXECUTED BY AN AUTHORIZED OFFICER OF EACH LOAN PARTY, TOGETHER WITH ALL
ATTACHMENTS CONTEMPLATED THEREBY, INCLUDING (A) THE RESULTS OF A RECENT SEARCH,
BY A PERSON SATISFACTORY TO COLLATERAL AGENT, OF ALL EFFECTIVE UCC FINANCING
STATEMENTS (OR EQUIVALENT FILINGS) MADE WITH RESPECT TO ANY PERSONAL OR MIXED
PROPERTY OF ANY LOAN PARTY IN THE JURISDICTIONS SPECIFIED IN THE COLLATERAL
QUESTIONNAIRE, TOGETHER WITH COPIES OF ALL SUCH FILINGS DISCLOSED BY SUCH
SEARCH, (B) THE RESULTS OF A RECENT SEARCH, BY A PERSON SATISFACTORY TO
COLLATERAL AGENT, OF ALL EFFECTIVE FILINGS MADE WITH RESPECT TO ANY INTELLECTUAL
PROPERTY OF ANY LOAN PARTY IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND
COPYRIGHT OFFICE AND (B) UCC TERMINATION STATEMENTS (OR SIMILAR DOCUMENTS) DULY
AUTHORIZED BY ALL APPLICABLE PERSONS FOR FILING IN ALL APPLICABLE JURISDICTIONS
AS MAY BE NECESSARY TO TERMINATE ANY EFFECTIVE UCC FINANCING STATEMENTS (OR
EQUIVALENT FILINGS) DISCLOSED IN SUCH SEARCH (OTHER THAN ANY SUCH FINANCING
STATEMENTS IN RESPECT OF PERMITTED LIENS).

 

(G)           FINANCIAL STATEMENTS; PROJECTIONS. LENDERS SHALL HAVE RECEIVED
FROM BORROWER (I) THE HISTORICAL FINANCIAL STATEMENTS AND (II) THE PROJECTIONS.

 

(H)           EVIDENCE OF INSURANCE. COLLATERAL AGENT SHALL HAVE RECEIVED
EVIDENCE REASONABLY SATISFACTORY TO IT THAT ALL INSURANCE REQUIRED TO BE
MAINTAINED PURSUANT TO SECTION 5.05 IS IN FULL FORCE AND EFFECT AND THAT
COLLATERAL AGENT, FOR THE BENEFIT OF SECURED PARTIES HAS BEEN NAMED AS
ADDITIONAL INSURED AND LOSS PAYEE, AS APPLICABLE, THEREUNDER TO THE EXTENT
REQUIRED UNDER SECTION 5.05.

 

(I)            OPINIONS OF COUNSEL TO LOAN PARTIES. LENDERS AND THEIR RESPECTIVE
COUNSEL SHALL HAVE RECEIVED ORIGINALLY EXECUTED COPIES OF THE FAVORABLE WRITTEN
OPINIONS OF COVINGTON & BURLING LLP, COUNSEL FOR LOAN PARTIES, AND TROUTMAN
SANDERS LLP, NEW JERSEY COUNSEL FOR LOAN PARTIES, AS TO SUCH OTHER MATTERS AS
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, DATED AS OF THE CLOSING DATE AND
OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT
(AND EACH LOAN PARTY HEREBY INSTRUCTS SUCH COUNSEL TO DELIVER SUCH OPINIONS TO
AGENTS AND LENDERS).

 

(J)            FEES. BORROWER SHALL HAVE PAID TO ADMINISTRATIVE AGENT, THE FEES
PAYABLE ON THE CLOSING DATE REFERRED TO IN SECTION 2.23.

 

44

--------------------------------------------------------------------------------


 

(K)           SOLVENCY CERTIFICATE. ON THE CLOSING DATE, ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A SOLVENCY CERTIFICATE FROM BORROWER AFFIRMING THAT
IMMEDIATELY AFTER GIVING EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS,
BORROWER AND ITS SUBSIDIARIES ARE AND WILL BE SOLVENT.

 

(L)            CLOSING DATE CERTIFICATE. BORROWER SHALL HAVE DELIVERED TO
ADMINISTRATIVE AGENT AN ORIGINALLY EXECUTED CLOSING DATE CERTIFICATE, TOGETHER
WITH ALL ATTACHMENTS THERETO.

 

(M)          U.S.A. PATRIOT ACT. THE LENDERS SHALL HAVE RECEIVED ALL
DOCUMENTATION AND OTHER INFORMATION REQUIRED BY BANK REGULATORY AUTHORITIES
UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND
REGULATIONS, INCLUDING THE U.S.A. PATRIOT ACT.

 

(N)           NOTICE. ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FULLY EXECUTED
AND DELIVERED FUNDING NOTICE IN WRITING EXECUTED BY AN AUTHORIZED OFFICER.

 

(O)           REPRESENTATIONS AND WARRANTIES. (Y) THE REPRESENTATIONS AND
WARRANTIES MADE BY CHEM RX IN THE STOCK PURCHASE AGREEMENT AND THE MERGER
AGREEMENT AS ARE MATERIAL TO THE INTERESTS OF THE LENDERS, BUT ONLY TO THE
EXTENT THAT THE BORROWER HAS THE RIGHT TO TERMINATE ITS OBLIGATIONS UNDER THE
STOCK PURCHASE AGREEMENT OR THE MERGER AGREEMENT, RESPECTIVELY, AS A RESULT OF
BREACH OF SUCH REPRESENTATIONS AND WARRANTIES, AND (Z) THE REPRESENTATIONS AND
WARRANTIES MADE IN SECTIONS 4.01, 4.03,  4.06, 4.16 AND 4.17 IN EACH CASE SHALL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE (OR,
IF ANY SUCH REPRESENTATION AND WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS
OF A SPECIFIC DATE, AS OF SUCH SPECIFIC DATE); AND

 

(P)           EVENT OF DEFAULT. NO EVENT SHALL HAVE OCCURRED AND BE CONTINUING
OR WOULD RESULT FROM THE CONSUMMATION OF THE CREDIT EXTENSION THAT WOULD
CONSTITUTE AN EVENT OF DEFAULT OR A DEFAULT.

 

Each Lender, by delivering its signature page to this Agreement, a Lender
Addendum or an Assignment Agreement and funding a Loan on the Closing Date shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Closing Date.

 


ARTICLE FOUR
REPRESENTATIONS AND WARRANTIES


 

In order to induce Lenders to enter into this Agreement and to make each Credit
Extension to be made thereby, each Loan Party represents and warrants to each
Lender, on the Closing Date (only with respect to the sections referred to in
Section 3.01(o)), that the following statements are true and correct (it being
understood and agreed that the representations and warranties made on the
Closing Date are deemed to be made concurrently with the consummation of the
Transactions):

 

Section 4.01         Organization; Requisite Power and Authority; Qualification.

 

Each of Borrower and its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization as
identified in Schedule 4.01, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations,

 

45

--------------------------------------------------------------------------------


 

except in jurisdictions where the failure to be so qualified or in good standing
could not be reasonably expected to have, a Material Adverse Effect.

 

Section 4.02         Capital Stock and Ownership.

 

The Capital Stock of each of Borrower and its Subsidiaries has been duly
authorized and validly issued and is fully paid and non-assessable. Except as
set forth on Schedule 4.02 and other than the Warrants, as of the Closing Date,
there is no existing option, warrant, call, right, commitment or other agreement
to which Borrower or any of its Subsidiaries is a party requiring, and there is
no membership interest or other Capital Stock of Borrower or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Borrower or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Borrower or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Borrower or any of its Subsidiaries. Schedule 4.02 correctly sets forth the
ownership interest of Borrower and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date both before and after giving effect to the
Transaction.

 

Section 4.03         Due Authorization.

 

The execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary action on the part of each Loan Party that is a
party thereto.

 

Section 4.04         No Conflict.

 

The execution, delivery and performance by Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not (a) violate any provision of any law or
any governmental rule or regulation applicable to Borrower or any of its
Subsidiaries, any of the Organizational Documents of Borrower or any of its
Subsidiaries, or any order, judgment or decree of any court or other agency of
government binding on Borrower or any of its Subsidiaries, except to the extent
any such violation could not be reasonably expected to have a Material Adverse
Effect; (b) conflict with, result in a material breach of or constitute (with
due notice or lapse of time or both) a material default under any material
Contractual Obligation of Borrower or any of its Subsidiaries; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Borrower or any of its Subsidiaries (other than any Liens created
under any of the Loan Documents in favor of Collateral Agent, on behalf of
Secured Parties and Liens securing the obligations under the First Lien Credit
Agreement); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any material Contractual Obligation
of Borrower or any of its Subsidiaries, except for such approvals or consents
which will be obtained on or before the Closing Date and disclosed in writing to
Lenders.

 

Section 4.05         Governmental Consents.

 

The execution, delivery and performance by Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority except (a) for consents, approvals or notices that could not be
reasonably expected to have a Material Adverse Effect and (b) for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent and to the agents under the First Lien Credit Agreement for
filing and/or recordation, as of the Closing Date.

 

46

--------------------------------------------------------------------------------


 

Section 4.06         Binding Obligation.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is a party thereto and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

Section 4.07         Historical Financial Statements.

 

The Historical Financial Statements were prepared in conformity with GAAP
(except as reflected in the notes thereto) and are accurate and complete and
fairly present, in all material respects, the financial position, on a
consolidated basis, of the Persons described in such financial statements as at
the respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
the absence of notes that would be required by GAAP and to changes resulting
from audit and normal year-end adjustments. As of the Closing Date, neither
Borrower nor any of its Subsidiaries has any contingent liability or liability
for taxes, long-term lease or unusual forward or long-term commitment that
(a) would be required to be included on a balance sheet in accordance with GAAP,
(b) is not reflected in the Historical Financial Statements or the notes thereto
and (c) is material in relation to the business, operations, properties, assets,
or condition (financial or otherwise) of Borrower and its Subsidiaries taken as
a whole.

 

Section 4.08         Projections.

 

On and as of the Closing Date, the projections of Borrower and its Subsidiaries
quarterly for the first year following the Closing Date and annually through
Fiscal Year 2012 (the “Projections”) are based on good faith estimates and
assumptions that were reasonable when made by the management of Chem Rx;
provided the Projections are not to be viewed as facts and that actual results
during the period or periods covered by the Projections may differ from such
Projections and that the differences may be material.

 

Section 4.09         No Material Adverse Effect.

 

Since December 31, 2006, no event, circumstance or change has occurred that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect.

 

Section 4.10         Adverse Proceedings, etc.

 

There are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect. Neither Borrower nor
any of its Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws and Health Care Laws) that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

47

--------------------------------------------------------------------------------


 

Section 4.11         Payment of Taxes.

 

Except as otherwise permitted under Section 5.03, all material tax returns and
reports of Borrower and its Subsidiaries required to be filed by any of them
have been timely filed, and all material taxes shown on such tax returns to be
due and payable and all assessments, fees and other governmental charges upon
Borrower and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable. Borrower knows of no proposed tax assessment against Borrower
or any of its Subsidiaries that is not being actively contested by Borrower or
such Subsidiary in good faith and by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of
Borrower and/or its Subsidiaries, as the case may be; and as of the Closing Date
no tax Lien has been filed, and to the knowledge of Borrower or any of its
Subsidiaries, no claim is being asserted, with respect to any such material tax,
fee or other charge.

 

Section 4.12         Properties.

 

(A)           TITLE. EACH OF BORROWER AND ITS SUBSIDIARIES HAS (I) GOOD AND
LEGAL TITLE TO (IN THE CASE OF FEE INTERESTS IN REAL PROPERTY), (II) VALID
LEASEHOLD INTERESTS IN (IN THE CASE OF LEASEHOLD INTERESTS IN REAL OR PERSONAL
PROPERTY), AND (III) GOOD TITLE TO (IN THE CASE OF ALL OTHER PERSONAL PROPERTY,
INCLUDING, BUT NOT LIMITED TO, INTELLECTUAL PROPERTY AND LICENSES) ALL OF THEIR
RESPECTIVE PROPERTIES AND ASSETS MATERIAL TO THE BUSINESS OF BORROWER AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, AND REFLECTED IN THEIR RESPECTIVE MOST RECENT
BALANCE SHEET CONTAINED IN THE HISTORICAL FINANCIAL STATEMENTS REFERRED TO IN
SECTION 4.07 AND IN THE MOST RECENT BALANCE SHEET DELIVERED PURSUANT TO SECTION
5.01, IN EACH CASE EXCEPT FOR ASSETS DISPOSED OF SINCE THE DATE OF SUCH
FINANCIAL STATEMENTS IN THE ORDINARY COURSE OF BUSINESS OR AS OTHERWISE
PERMITTED UNDER SECTION 6.08. EXCEPT AS PERMITTED BY THIS AGREEMENT, ALL SUCH
PROPERTIES AND ASSETS ARE FREE AND CLEAR OF LIENS.

 

(B)           REAL ESTATE. AS OF THE CLOSING DATE, SCHEDULE 4.12 CONTAINS A
TRUE, ACCURATE AND COMPLETE LIST OF (I) ALL REAL ESTATE ASSETS, AND (II) ALL
REAL ESTATE LEASES, SUBLEASES OR ASSIGNMENTS OF LEASES (TOGETHER WITH ALL
AMENDMENTS, MODIFICATIONS, SUPPLEMENTS, RENEWALS OR EXTENSIONS OF ANY THEREOF)
AFFECTING EACH REAL ESTATE ASSET OF ANY LOAN PARTY, REGARDLESS OF WHETHER SUCH
LOAN PARTY IS THE LANDLORD OR TENANT (WHETHER DIRECTLY OR AS AN ASSIGNEE OR
SUCCESSOR IN INTEREST) UNDER SUCH LEASE, SUBLEASE OR ASSIGNMENT. EXCEPT AS COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, EACH AGREEMENT
LISTED IN CLAUSE (II) OF THE IMMEDIATELY PRECEDING SENTENCE IS IN FULL FORCE AND
EFFECT AND BORROWER DOES NOT HAVE KNOWLEDGE OF ANY DEFAULT THAT HAS OCCURRED AND
IS CONTINUING THEREUNDER, AND EACH SUCH AGREEMENT CONSTITUTES THE LEGALLY VALID
AND BINDING OBLIGATION OF EACH APPLICABLE LOAN PARTY, ENFORCEABLE AGAINST SUCH
LOAN PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS RELATING TO
OR LIMITING CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES.

 

Section 4.13         Environmental Matters.

 

Neither Borrower nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Claim, or any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law that could reasonably be expected to result
in an Environmental Claim against Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. There are and, to each of Borrower’s

 

48

--------------------------------------------------------------------------------


 

and its Subsidiaries’ knowledge, have been, no conditions, occurrences, or
Hazardous Materials Activities which could reasonably be expected to form the
basis of an Environmental Claim against Borrower or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Compliance with all current or reasonably foreseeable
future requirements pursuant to or under Environmental Laws could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. No event or condition has occurred or is occurring with respect
to Borrower or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

Section 4.14         No Defaults.

 

Neither Borrower nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations (other than this Agreement), and
no condition exists which could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 4.15         Material Contracts.

 

Schedule 4.15 contains a true, correct and complete list of all the Material
Contracts in effect on the Closing Date, and except as described thereon, all
such Material Contracts are in full force and effect and no defaults currently
exist thereunder, except as could not reasonably be expected to have a Material
Adverse Effect.

 

Section 4.16         Governmental Regulation.

 

Neither Borrower nor any of its Subsidiaries is a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.

 

Section 4.17         Margin Stock.

 

Neither Borrower nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to such Loan Party will be used to purchase or carry any such margin stock
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U or X of said Board of Governors.

 

Section 4.18         Employee Matters.

 

Neither Borrower nor any of its Subsidiaries is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 4.18, there is (a) no unfair labor practice
complaint pending against Borrower or any of its Subsidiaries, or to the best
knowledge of Borrower and its Subsidiaries, threatened against any of them
before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against Borrower or any of its Subsidiaries or to the best knowledge
of Borrower and its Subsidiaries, threatened against any of them, (b) no strike
or work stoppage in existence, or, to the knowledge of the Borrower, threatened,
involving Borrower or any of its Subsidiaries, and (c) to the best knowledge of
Borrower and its Subsidiaries, no union representation

 

49

--------------------------------------------------------------------------------


 

question existing with respect to the employees of Borrower or any of its
Subsidiaries and, to the best knowledge of Borrower and its Subsidiaries, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

 

Section 4.19         Employee Benefit Plans.

 

(A)           BORROWER, EACH OF ITS SUBSIDIARIES AND EACH OF THEIR RESPECTIVE
ERISA AFFILIATES ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
PROVISIONS AND REQUIREMENTS OF ERISA AND THE INTERNAL REVENUE CODE AND THE
REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER WITH RESPECT TO EACH
EMPLOYEE BENEFIT PLAN, AND HAVE PERFORMED ALL THEIR MATERIAL OBLIGATIONS UNDER
EACH EMPLOYEE BENEFIT PLAN.

 

(B)           EACH EMPLOYEE BENEFIT PLAN WHICH IS INTENDED TO QUALIFY UNDER
SECTION 401(A) OF THE INTERNAL REVENUE CODE HAS RECEIVED A FAVORABLE
DETERMINATION OR OPINION LETTER FROM THE INTERNAL REVENUE SERVICE INDICATING
THAT SUCH EMPLOYEE BENEFIT PLAN IS SO QUALIFIED AND, NOTHING HAS OCCURRED
SUBSEQUENT TO THE ISSUANCE OF SUCH DETERMINATION LETTER WHICH WOULD CAUSE SUCH
EMPLOYEE BENEFIT PLAN TO LOSE ITS QUALIFIED STATUS.

 

(C)           NO MATERIAL LIABILITY TO THE PBGC (OTHER THAN REQUIRED PREMIUM
PAYMENTS), THE INTERNAL REVENUE SERVICE, ANY EMPLOYEE BENEFIT PLAN OR ANY TRUST
ESTABLISHED UNDER TITLE IV OF ERISA (OTHER THAN CONTRIBUTIONS IN THE ORDINARY
COURSE OF BUSINESS) HAS BEEN OR, IS EXPECTED TO BE INCURRED BY BORROWER, ANY OF
ITS SUBSIDIARIES OR ANY OF THEIR ERISA AFFILIATES.

 

(D)           NO ERISA EVENT THAT COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL LIABILITY TO BORROWER OF ANY OF ITS SUBSIDIARIES HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR.

 

(E)           EXCEPT AS SET FORTH ON SCHEDULE 4.19 OR TO THE EXTENT REQUIRED
UNDER SECTION 4980B OF THE INTERNAL REVENUE CODE OR SIMILAR STATE LAWS, NO
EMPLOYEE BENEFIT PLAN PROVIDES HEALTH OR WELFARE BENEFITS (THROUGH THE PURCHASE
OF INSURANCE OR OTHERWISE) FOR ANY RETIRED OR FORMER EMPLOYEE OF BORROWER, ANY
OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ERISA AFFILIATES, EXCEPT TO ANY
PERSON, AND IN SUCH AMOUNTS, APPROVED BY THE BOARD OF DIRECTORS OF BORROWER.

 

(F)            THE PRESENT VALUE OF THE AGGREGATE BENEFIT LIABILITIES UNDER EACH
PENSION PLAN SPONSORED, MAINTAINED OR CONTRIBUTED TO BY BORROWER, ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR ERISA AFFILIATES, (DETERMINED AS OF THE END OF THE
MOST RECENT PLAN YEAR ON THE BASIS OF THE ACTUARIAL ASSUMPTIONS SPECIFIED FOR
FUNDING PURPOSES IN THE MOST RECENT ACTUARIAL VALUATION FOR SUCH PENSION PLAN),
DID NOT EXCEED THE AGGREGATE CURRENT VALUE OF THE ASSETS OF SUCH PENSION PLAN BY
MORE THAN $3,000,000.

 

(G)           AS OF THE MOST RECENT VALUATION DATE FOR EACH MULTIEMPLOYER PLAN,
THE POTENTIAL LIABILITY OF BORROWER, ITS SUBSIDIARIES AND THEIR RESPECTIVE ERISA
AFFILIATES FOR A COMPLETE WITHDRAWAL FROM EACH SUCH MULTIEMPLOYER PLAN (WITHIN
THE MEANING OF SECTION 4203 OF ERISA), BASED ON INFORMATION AVAILABLE PURSUANT
TO SECTION 4221(E) OF ERISA WOULD NOT BE MORE THAN $3,000,000.

 

(H)           BORROWER, EACH OF ITS SUBSIDIARIES AND EACH OF THEIR ERISA
AFFILIATES HAVE COMPLIED AND ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF SECTION 515 OF ERISA WITH RESPECT TO EACH MULTIEMPLOYER PLAN AND
ARE NOT IN MATERIAL “DEFAULT” (AS DEFINED IN SECTION 4219(C)(5) OF ERISA) WITH
RESPECT TO PAYMENTS TO A MULTIEMPLOYER PLAN.

 

50

--------------------------------------------------------------------------------


 

Section 4.20         Solvency.

 

Each Loan Party is and, upon the incurrence of any Obligation by such Loan Party
on any date on which this representation and warranty is made, will be, Solvent.

 

Section 4.21         Compliance with Statutes, etc.

 

Each of Borrower and its Subsidiaries is in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities, in respect of the conduct of its business and the
ownership of its property (including compliance with all applicable
Environmental Laws with respect to any Real Estate Asset or governing its
business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Borrower or
any of its Subsidiaries), except such non-compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 4.22         Disclosure.

 

The representations and warranties of the Loan Parties contained in the Loan
Documents and in any other documents, certificates or written statements
furnished to Lenders by or on behalf of Borrower or any of its Subsidiaries for
use in connection with the transactions contemplated hereby, taken as a whole,
do not contain any untrue statement of a material fact or omit to state a
material fact (known to Borrower, in the case of any document not furnished by
it) necessary in order to make the statements contained herein and therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Borrower to be
reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.

 

Section 4.23         Health Care Matters.

 

(a)           Compliance with Health Care Laws. Except as set forth on Schedule
4.23, each of Borrower and its Subsidiaries is and has been in compliance in all
material respects with all Health Care Laws applicable to it, its products and
its properties or other assets or its business or operation. Except as set forth
on Schedule 4.23, each of Borrower and its Subsidiaries has in effect all
Governmental Authorizations necessary for it to carry on its business and
operations, in all material respects, as presently conducted. All such
Governmental Authorizations are in full force and effect and there exists no
default under, or violation of, any such Governmental Authorization and neither
Borrower nor any of its Subsidiaries has received written notice or has
knowledge that any Governmental Authority is considering limiting, suspending,
terminating, adversely amending or revoking any such Governmental Authorization,
except as could not reasonably be expected to have a material effect on Borrower
and its Subsidiaries, taken as a whole.

 

(b)           Filings. Except as set forth on Schedule 4.23, all material
reports, documents, claims, notices or approvals required to be filed, obtained,
maintained or furnished pursuant to any Health Care Law to any Governmental
Authority have been so filed, obtained, maintained or furnished, and all such
reports, documents, claims and notices were complete and correct in all material
respects on the date filed (or were corrected in or supplemented by a subsequent
filing).

 

(c)           Billing. Except as set forth on Schedule 4.23 or as could not
reasonably be expected to have a material effect on Borrower and its
Subsidiaries, taken as a whole, each of Borrower

 

51

--------------------------------------------------------------------------------


 

and its Subsidiaries has the requisite provider number or other Governmental
Authorization to bill under Medicare, the respective Medicaid program in the
state or states in which such entity operates, or Private Third Party Payor
Programs, in each case to the extent the Borrower and its Subsidiaries bill or
otherwise receive payment from such programs. Except as could not reasonably be
expected to have a material effect on Borrower and its Subsidiaries, taken as a
whole, there is no investigation, audit, claim review, or other action pending,
or to the knowledge of Borrower and its Subsidiaries, threatened, which could
reasonably be expected to result in a revocation, suspension, termination,
probation, restriction, limitation, or non-renewal of any Governmental Third
Party Payor or Private Third Party Payor (as defined below) provider number or
result in any Group Members’ exclusion from any Governmental Third Party Payor
Program or Private Third Party Payor Program. For purposes of this Agreement, a
“Governmental Third Party Payor” means Medicare, Medicaid, TRICARE, state
government insurers and any other person or entity which presently or in the
future maintains Governmental Third Party Payor Programs. In addition, for
purposes of this Agreement, “Governmental Third Party Payor Programs” means all
governmental third party payor programs in which Borrower or any of its
Subsidiaries participates (including Medicare, Medicaid, TRICARE or any other
federal or state health care programs). For purposes of this Agreement, a
“Private Third Party Payor” means private insurers and any other person or
entity which presently or in the future maintains Private Third Party Payor
Programs. In addition, for purposes of this Agreement, “Private Third Party
Payor Programs” means all non-governmental third party payor programs in which
Borrower or any of its Subsidiaries participates (including managed care plans,
or any other private insurance programs).

 

(d)           Accreditation. Except as could not reasonably be expected to have
a material effect on Borrower and its Subsidiaries, taken as a whole, each of
Borrower and its Subsidiaries has received and maintains accreditation in good
standing and without limitation or impairment by all applicable accrediting
organizations, to the extent required by law or otherwise reasonably necessary
for the operation of its business.

 

(e)           Proceedings. Except as could not reasonably be expected to have a
material effect on Borrower and its Subsidiaries, taken as a whole, neither
Borrower nor any of its Subsidiaries (1) is a party to a corporate integrity
agreement with a Governmental Authority that imposes restrictions or costs on
the Borrower, or (2) has any reporting obligations pursuant to a settlement
agreement, plan of correction, or other remedial measure entered into with any
Governmental Authority.

 

(f)            Exclusion. Neither Borrower, nor any of its Subsidiaries is, has
been, or has been threatened to be, (i) excluded from any Governmental Third
Party Payor Program pursuant to 42 U.S.C. § 1320a-7b and related regulations, or
(ii) made a party to any other action by any Governmental Authority that may
prohibit it from selling products to any governmental or other purchaser
pursuant to any federal, state or local laws or regulations, except, in the case
of clause (ii) above, where the same could not reasonably be expected to have a
Material Adverse Effect.

 

(g)           HIPAA Compliance. To the extent applicable to Borrower or any of
its Subsidiaries, and for so long as (1) Borrower or any of its Subsidiaries is
a “covered entity” as defined in 45 C.F.R. § 160.103, (2) Borrower or any of its
Subsidiaries is a “business associate” as defined in 45 C.F.R. § 160.103,
(3) Borrower or any of its Subsidiaries is subject to or covered by the HIPAA
Administrative Simplification Requirements pertaining to standard transaction
formats codified at 45 C.F.R. Parts 160 & 162 (the “Transactions Rule”) and/or
pertaining to the security and privacy of certain protected health information
codified at 45 C.F.R. Parts 160 & 164 (the “Privacy and Security Rules”), and/or
(4) Borrower or any of its Subsidiaries sponsors any “group health plans” as
defined in 45 C.F.R. § 160.103, Borrower and its Subsidiaries as the case may
be, has:  (i) completed thorough and detailed surveys, audits, inventories,
reviews, analyses and/or assessments, including risk assessments, (collectively
“Assessments”) of all material areas of its business and operations subject to
HIPAA and/or

 

52

--------------------------------------------------------------------------------


 

that could be materially and adversely affected by the failure of Borrower or
any of its Subsidiaries, as the case may be, to the extent these Assessments are
appropriate or required for Borrower or its Subsidiaries, as the case may be, to
be HIPAA Compliant; (ii) developed a detailed plan and time line for becoming
HIPAA Compliant (a “HIPAA Compliance Plan”); and (iii) implemented those
provisions of its HIPAA Compliance Plan necessary to ensure that such Borrower
and its Subsidiaries is HIPAA Compliant.

 

Section 4.24         Intellectual Property.

 

Each of Borrower and its Subsidiaries owns or possesses, or could obtain
ownership or possession of, on terms not materially adverse to it, all patents,
trademarks, service marks, trade names, copyrights, licenses and rights with
respect thereto necessary for the present conduct of its business, without any
known material conflict with the rights of others, and free from any material
burdensome restrictions.

 

Section 4.25         No Default.

 

Each component of the Transactions was consummated, as of the Closing Date
(i) in accordance with the respective terms of the applicable Related Agreements
in the form supplied to the Administrative Agent, without modification, waiver
or amendment, except those which had the prior written consent of the
Administrative Agent or which were not adverse to the Lenders and (ii) in
compliance in all material respects with all applicable laws, including the
Delaware General Corporation Law (to the extent relevant), the Bankruptcy Code,
all regulations of the Internal Revenue Code and the United States Department of
Labor applicable to employee stock ownership plans, the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, the corporate laws of each state
in which any corporation now controlled by Borrower is or was incorporated.

 

Section 4.26         Investigations, Audits, Etc.

 

Except as could not reasonably be expected to have a Material Adverse Effect, to
the knowledge of Borrower or its Subsidiaries, neither Borrower nor any of its
Subsidiaries is the subject of (x) any pending review or audit by the Internal
Revenue Service or any investigation by a Governmental Authority concerning the
violation or possible violation of any law or (y) any pending litigation,
judgment, action, audit, charge, claim, demand, suit, petition, or arbitration.

 

Section 4.27         Patriot Act.

 

To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Act”). No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

53

--------------------------------------------------------------------------------


 


ARTICLE FIVE
AFFIRMATIVE COVENANTS


 

Each Loan Party covenants and agrees that until the Termination Date, each Loan
Party shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Article Five.

 

Section 5.01         Financial Statements and Other Reports.

 

Borrower will deliver to Administrative Agent and Lenders:

 

(A)           MONTHLY REPORTS. AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN
THIRTY (30) DAYS AFTER THE END OF EACH OF THE FIRST TWO MONTHS OF EACH FISCAL
QUARTER ENDING AFTER THE CLOSING DATE (OR, IN THE CASE OF THE FIRST SIX MONTHS
ENDED AFTER THE CLOSING DATE, FORTY-FIVE (45) DAYS), THE CONSOLIDATED AND
CONSOLIDATING BALANCE SHEET OF BORROWER AND ITS SUBSIDIARIES (EXCLUDING, FOR THE
AVOIDANCE OF DOUBT, 750 PARK PLACE) AS AT THE END OF SUCH MONTH AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF
BORROWER AND ITS SUBSIDIARIES FOR SUCH MONTH AND FOR THE PERIOD FROM THE
BEGINNING OF THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH MONTH, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE
CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL,
TOGETHER WITH A FINANCIAL OFFICER CERTIFICATION AND A NARRATIVE REPORT WITH
RESPECT THERETO; PROVIDED THAT IF THE TOTAL LEVERAGE RATIO (DETERMINED FOR ANY
SUCH PERIOD BY REFERENCE TO THE MOST RECENT COMPLIANCE CERTIFICATE DELIVERED
PURSUANT TO SECTION 5.01(D) CALCULATING THE TOTAL LEVERAGE RATIO) SHALL BE
3.75:1.00 OR LESS, BORROWER SHALL NOT BE REQUIRED TO MAKE DELIVERIES UNDER THIS
SUBSECTION (A).

 

(B)           QUARTERLY FINANCIAL STATEMENTS. (1) AS SOON AS AVAILABLE, AND IN
ANY EVENT WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE
FISCAL QUARTERS OF EACH FISCAL YEAR (OR SUCH EARLIER PERIOD AS REQUIRED BY THE
RULES AND REGULATIONS OF THE EXCHANGE ACT), THE CONSOLIDATED AND CONSOLIDATING
BALANCE SHEETS OF BORROWER AND ITS SUBSIDIARIES (EXCLUDING, FOR THE AVOIDANCE OF
DOUBT, 750 PARK PLACE) AS AT THE END OF SUCH FISCAL QUARTER AND THE RELATED
CONSOLIDATED (AND WITH RESPECT TO STATEMENTS OF INCOME, CONSOLIDATING)
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF BORROWER AND ITS
SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF
THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING
PERIODS OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING FIGURES FROM THE
FINANCIAL PLAN FOR THE CURRENT FISCAL YEAR, ALL IN REASONABLE DETAIL, TOGETHER
WITH A FINANCIAL OFFICER CERTIFICATION AND A NARRATIVE REPORT WITH RESPECT
THERETO, AND (2) IN ADDITION TO THE FOREGOING, A COPY OF BORROWER’S QUARTERLY
REPORT ON FORM 10-Q FOR THE APPLICABLE FISCAL QUARTER AS FILED BY BORROWER WITH
THE SECURITIES AND EXCHANGE COMMISSION;

 

(C)           ANNUAL FINANCIAL STATEMENTS. (1) AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR (OR SUCH EARLIER
PERIOD AS REQUIRED BY THE RULES AND REGULATIONS OF THE EXCHANGE ACT), (I) THE
CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF BORROWER AND ITS SUBSIDIARIES
(EXCLUDING, FOR THE AVOIDANCE OF DOUBT, 750 PARK PLACE) AS AT THE END OF SUCH
FISCAL YEAR AND THE RELATED CONSOLIDATED (AND WITH RESPECT TO STATEMENTS OF
INCOME, CONSOLIDATING) STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS
OF BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE PREVIOUS FISCAL YEAR
AND THE CORRESPONDING FIGURES FROM THE FINANCIAL PLAN FOR THE FISCAL YEAR
COVERED BY SUCH FINANCIAL STATEMENTS, IN REASONABLE DETAIL, TOGETHER WITH A
FINANCIAL OFFICER CERTIFICATION AND A NARRATIVE REPORT WITH RESPECT THERETO; AND
(II) WITH RESPECT TO SUCH CONSOLIDATED FINANCIAL STATEMENTS A REPORT THEREON OF
KGS LLP IN RESPECT OF THE FISCAL YEAR ENDED DECEMBER 31, 2007 AND THEREAFTER, AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OF RECOGNIZED NATIONAL STANDING AS
SELECTED BY BORROWER, AND REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT (WHICH
REPORT SHALL BE UNQUALIFIED AS TO GOING CONCERN AND SCOPE OF AUDIT, AND SHALL

 

54

--------------------------------------------------------------------------------


 

STATE THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT, IN ALL
MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL POSITION OF BORROWER AND ITS
SUBSIDIARIES AS AT THE DATES INDICATED AND THE RESULTS OF THEIR OPERATIONS AND
THEIR CASH FLOWS FOR THE PERIODS INDICATED IN CONFORMITY WITH GAAP APPLIED ON A
BASIS CONSISTENT WITH PRIOR YEARS (EXCEPT AS OTHERWISE DISCLOSED IN SUCH
FINANCIAL STATEMENTS) AND THAT THE EXAMINATION BY SUCH ACCOUNTANTS IN CONNECTION
WITH SUCH CONSOLIDATED FINANCIAL STATEMENTS HAS BEEN MADE IN ACCORDANCE WITH
GENERALLY ACCEPTED AUDITING STANDARDS) TOGETHER WITH A WRITTEN STATEMENT, DURING
THE NORMAL COURSE OF THE ANNUAL AUDIT, BY SUCH INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS STATING WHETHER ANY CONDITION OR EVENT THAT CONSTITUTES A DEFAULT OR
AN EVENT OF DEFAULT IN RESPECT OF SECTION 6.07 HAS COME TO THEIR ATTENTION AND,
IF SUCH A CONDITION OR EVENT HAS COME TO THEIR ATTENTION, SPECIFYING THE NATURE
AND PERIOD OF EXISTENCE THEREOF OR A SIMILAR WRITTEN STATEMENT REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT; AND (2) IN ADDITION TO THE FOREGOING, A
COPY OF BORROWER’S ANNUAL REPORT ON FORM 10-K FOR THE APPLICABLE FISCAL YEAR AS
FILED BY BORROWER WITH THE SECURITIES AND EXCHANGE COMMISSION;

 

(D)           COMPLIANCE CERTIFICATE. TOGETHER WITH EACH DELIVERY OF FINANCIAL
STATEMENTS OF BORROWER AND ITS SUBSIDIARIES PURSUANT TO SECTIONS 5.01(B)(1) AND
5.01(C)(1), A DULY EXECUTED AND COMPLETED COMPLIANCE CERTIFICATE;

 

(E)           NOTICE OF DEFAULT. PROMPTLY UPON ANY RESPONSIBLE OFFICER OF
BORROWER AND ITS SUBSIDIARIES OBTAINING KNOWLEDGE (I) OF ANY CONDITION OR EVENT
THAT CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT OR THAT NOTICE HAS BEEN GIVEN
TO BORROWER WITH RESPECT THERETO; (II) THAT ANY PERSON HAS GIVEN ANY NOTICE TO
BORROWER OR ANY OF ITS SUBSIDIARIES OR TAKEN ANY OTHER ACTION WITH RESPECT TO
ANY EVENT OR CONDITION SET FORTH IN SECTION 8.01(B); OR (III) OF THE OCCURRENCE
OF ANY EVENT OR CHANGE THAT HAS CAUSED OR EVIDENCES, EITHER IN ANY CASE OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT, A CERTIFICATE OF ITS AUTHORIZED
OFFICERS SPECIFYING THE NATURE AND PERIOD OF EXISTENCE OF SUCH CONDITION, EVENT
OR CHANGE, OR SPECIFYING THE NOTICE GIVEN AND ACTION TAKEN BY ANY SUCH PERSON
AND THE NATURE OF SUCH CLAIMED EVENT OF DEFAULT, DEFAULT, DEFAULT, EVENT OR
CONDITION, AND WHAT ACTION BORROWER HAS TAKEN, IS TAKING AND PROPOSES TO TAKE
WITH RESPECT THERETO;

 

(F)            NOTICE OF LITIGATION. PROMPTLY UPON ANY RESPONSIBLE OFFICER OF
BORROWER AND ITS SUBSIDIARIES OBTAINING KNOWLEDGE OF (I) THE INSTITUTION OF, OR
NON-FRIVOLOUS WRITTEN THREAT OF, ANY ADVERSE PROCEEDING NOT PREVIOUSLY DISCLOSED
IN WRITING BY BORROWER TO LENDERS, OR (II) ANY MATERIAL DEVELOPMENT IN ANY
ADVERSE PROCEEDING THAT, IN THE CASE OF EITHER CLAUSE (I) OR (II) IF ADVERSELY
DETERMINED, COULD BE REASONABLY EXPECTED TO RESULT IN DAMAGES NOT OTHERWISE
COVERED BY INSURANCE IN EXCESS OF $3,000,000, OR SEEKS TO ENJOIN OR OTHERWISE
PREVENT THE CONSUMMATION OF, OR TO RECOVER ANY DAMAGES OR OBTAIN RELIEF AS A
RESULT OF, THE TRANSACTIONS CONTEMPLATED HEREBY, WRITTEN NOTICE THEREOF TOGETHER
WITH SUCH OTHER INFORMATION AS MAY BE REASONABLY AVAILABLE TO BORROWER TO ENABLE
LENDERS AND THEIR COUNSEL TO EVALUATE SUCH MATTERS;

 

(G)           ERISA. (I) AS SOON AS REASONABLY PRACTICABLE (BUT IN ANY EVENT
WITHIN TEN BUSINESS DAYS) UPON ANY RESPONSIBLE OFFICER OF BORROWER AND ITS
SUBSIDIARIES BECOMING AWARE OF THE OCCURRENCE OF OR FORTHCOMING OCCURRENCE OF
ANY ERISA EVENT, A WRITTEN NOTICE SPECIFYING THE NATURE THEREOF, WHAT ACTION
BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ERISA AFFILIATES
HAS TAKEN, IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO AND, WHEN KNOWN,
ANY ACTION TAKEN OR THREATENED BY THE INTERNAL REVENUE SERVICE, THE DEPARTMENT
OF LABOR OR THE PBGC WITH RESPECT THERETO; AND (II) WITH REASONABLE PROMPTNESS,
COPIES OF (1) EACH SCHEDULE B (ACTUARIAL INFORMATION) TO THE ANNUAL REPORT (FORM
5500 SERIES) FILED BY BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE ERISA AFFILIATES WITH THE INTERNAL REVENUE SERVICE WITH RESPECT TO
EACH PENSION PLAN; (2) ALL NOTICES RECEIVED BY BORROWER, ANY OF ITS SUBSIDIARIES
OR ANY OF THEIR RESPECTIVE ERISA AFFILIATES FROM A MULTIEMPLOYER PLAN SPONSOR
CONCERNING AN ERISA EVENT; AND (3) COPIES OF SUCH OTHER DOCUMENTS OR
GOVERNMENTAL REPORTS OR FILINGS RELATING TO ANY EMPLOYEE BENEFIT PLAN AS
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST;

 

55

--------------------------------------------------------------------------------


 

(H)           FINANCIAL PLAN. AS SOON AS PRACTICABLE AND IN ANY EVENT NO LATER
THAN JANUARY 31 OF EACH FISCAL YEAR (OR, IF EARLIER, TEN (10) BUSINESS DAYS
AFTER APPROVAL BY THE BOARD OF DIRECTORS OF BORROWER), A CONSOLIDATED PLAN AND
FINANCIAL FORECAST FOR SUCH FISCAL YEAR AND FOR THE ONE FISCAL YEAR THEREAFTER
(A “FINANCIAL PLAN”), INCLUDING A FORECASTED CONSOLIDATED BALANCE SHEET AND
FORECASTED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF BORROWER AND ITS
SUBSIDIARIES (EXCLUDING, FOR THE AVOIDANCE OF DOUBT, 750 PARK PLACE) FOR EACH
FISCAL QUARTER OF SUCH FISCAL YEAR AND ANNUALLY FOR THE ONE FISCAL YEAR
THEREAFTER, TOGETHER WITH AN EXPLANATION OF THE ASSUMPTIONS ON WHICH SUCH
FORECASTS ARE BASED (INCLUDING DETAIL WITH RESPECT TO LONG-TERM CARE BEDS SERVED
IN EACH STATE IN WHICH THE BORROWER AND ITS SUBSIDIARIES WILL OPERATE,
FORECASTED REVENUES PER BED SERVED AND THE PROJECTED CAPITAL EXPENDITURE AND
WORKING CAPITAL NEEDS OF THE BORROWER AND ITS SUBSIDIARIES);

 

(I)            INSURANCE REPORT. AS SOON AS PRACTICABLE AND IN ANY EVENT NO
LATER THAN MARCH 31 OF EACH FISCAL YEAR, A REPORT OUTLINING ALL MATERIAL
INSURANCE COVERAGE MAINTAINED AS OF THE DATE OF SUCH REPORT BY BORROWER AND ITS
SUBSIDIARIES AND ALL MATERIAL INSURANCE COVERAGE PLANNED TO BE MAINTAINED BY
BORROWER AND ITS SUBSIDIARIES IN THE IMMEDIATELY SUCCEEDING FISCAL YEAR;

 

(J)            ENVIRONMENTAL REPORTS AND AUDITS. AS SOON AS PRACTICABLE
FOLLOWING RECEIPT THEREOF, COPIES OF ALL ENVIRONMENTAL AUDITS AND REPORTS WITH
RESPECT TO ENVIRONMENTAL MATTERS AT ANY FACILITY OR WHICH RELATE TO ANY
ENVIRONMENTAL LIABILITIES OF BORROWER OR ITS SUBSIDIARIES WHICH, IN ANY SUCH
CASE, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT;

 

(K)           INFORMATION REGARDING COLLATERAL. (A) BORROWER WILL FURNISH TO THE
COLLATERAL AGENT PROMPT WRITTEN NOTICE OF ANY CHANGE (I) IN ANY LOAN PARTY’S
CORPORATE NAME (OTHER THAN THE CHANGE OF THE BORROWER’S NAME TO “CHEM RX
CORPORATION”), (II) IN ANY LOAN PARTY’S IDENTITY OR CORPORATE STRUCTURE OR
(III) IN ANY LOAN PARTY’S FEDERAL TAXPAYER IDENTIFICATION NUMBER. BORROWER
AGREES NOT TO EFFECT OR PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING SENTENCE
UNLESS ALL FILINGS HAVE BEEN MADE UNDER THE UNIFORM COMMERCIAL CODE OR OTHERWISE
THAT ARE REQUIRED IN ORDER FOR THE COLLATERAL AGENT TO CONTINUE AT ALL TIMES
FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND PERFECTED SECURITY INTEREST IN
ALL THE COLLATERAL AND FOR THE COLLATERAL AT ALL TIMES FOLLOWING SUCH CHANGE TO
HAVE A VALID, LEGAL AND PERFECTED SECURITY INTEREST AS CONTEMPLATED IN THE
COLLATERAL DOCUMENTS. BORROWER ALSO AGREES PROMPTLY TO NOTIFY THE COLLATERAL
AGENT IF ANY MATERIAL PORTION OF THE COLLATERAL IS DAMAGED OR DESTROYED;

 

(L)            ANNUAL COLLATERAL VERIFICATION. EACH YEAR, AT THE TIME OF
DELIVERY OF ANNUAL FINANCIAL STATEMENTS WITH RESPECT TO THE PRECEDING FISCAL
YEAR PURSUANT TO SECTION 5.01(C), BORROWER SHALL DELIVER TO THE COLLATERAL AGENT
AN OFFICER’S CERTIFICATE CONFIRMING THAT THERE HAS BEEN NO CHANGE IN SUCH
INFORMATION SINCE THE DATE OF THE COLLATERAL QUESTIONNAIRE DELIVERED ON THE
CLOSING DATE OR THE DATE OF THE MOST RECENT CERTIFICATE DELIVERED PURSUANT TO
THIS SECTION AND/OR IDENTIFYING SUCH CHANGES;

 

(M)          HEALTH CARE MATTERS.

 

(I)            COPIES OF ANY WRITTEN RECOMMENDATION FROM ANY GOVERNMENTAL
AUTHORITY OR OTHER REGULATORY BODY THAT BORROWER OR ANY OF ITS SUBSIDIARIES
SHOULD HAVE ANY OF ITS GOVERNMENTAL AUTHORIZATIONS, GOVERNMENTAL THIRD PARTY
PAYOR PROGRAM PROVIDER OR SUPPLIER NUMBERS, OR ACCREDITATIONS SUSPENDED,
REVOKED, OR LIMITED IN ANY WAY, OR ANY PENALTIES OR SANCTIONS IMPOSED;

 

(II)           NOTICE OF ANY CLAIM TO RECOVER ANY ALLEGED MATERIAL OVERPAYMENTS
WITH RESPECT TO ANY SALES IN EXCESS OF $300,000;

 

56

--------------------------------------------------------------------------------


 

(III)          VOLUNTARY DISCLOSURE BY BORROWER OR ANY SUBSIDIARY TO THE OFFICE
OF THE INSPECTOR GENERAL OF THE UNITED STATES DEPARTMENT OF HEALTH AND HUMAN
SERVICES, A MEDICARE FISCAL INTERMEDIARY OR ANY STATE’S MEDICAID PROGRAM OF A
POTENTIAL OVERPAYMENT MATTER INVOLVING THE SUBMISSION OF CLAIMS TO SUCH PAYOR IN
ANY AMOUNT GREATER THAN $300,000;

 

(IV)          NOTICE OF TERMINATION OF ELIGIBILITY OF BORROWER OR ANY OF ITS
SUBSIDIARIES TO PARTICIPATE IN ANY REIMBURSEMENT PROGRAM OF ANY PRIVATE THIRD
PARTY PAYOR PROGRAM;

 

(V)           NOTICE OF ANY MATERIAL REDUCTION IN THE LEVEL OF REIMBURSEMENT
EXPECTED TO BE RECEIVED WITH RESPECT TO SALES;

 

(VI)          COPIES OF ANY REPORT OR COMMUNICATION FROM ANY GOVERNMENTAL
AUTHORITY IN CONNECTION WITH ANY ADVERSE INSPECTION OF ANY FACILITY OF BORROWER
OR ANY OF ITS SUBSIDIARIES OTHER THAN THOSE WHICH ARE ROUTINE AND NON-MATERIAL;
AND

 

(N)           NOTICE OF MANAGEMENT INVESTORS’ OWNERSHIP OF BORROWER. PROMPTLY
UPON ANY RESPONSIBLE OFFICER OF BORROWER OBTAINING THE KNOWLEDGE THAT THE
MANAGEMENT INVESTORS SHALL HAVE CEASED TO OWN AND CONTROL AT LEAST 10% ON A
FULLY DILUTED BASIS OF THE ECONOMIC AND VOTING INTERESTS IN THE CAPITAL STOCK OF
BORROWER, WRITTEN NOTICE THEREOF.

 

(O)           OTHER INFORMATION. (A) PROMPTLY UPON THEIR BECOMING AVAILABLE,
COPIES OF (I) ALL FINANCIAL STATEMENTS, REPORTS, NOTICES AND PROXY STATEMENTS
SENT OR MADE AVAILABLE GENERALLY BY BORROWER TO ITS SECURITY HOLDERS ACTING IN
SUCH CAPACITY OR BY ANY SUBSIDIARY OF BORROWER TO ITS SECURITY HOLDERS OTHER
THAN BORROWER OR ANOTHER SUBSIDIARY OF BORROWER, (II) ALL REGULAR AND PERIODIC
REPORTS AND ALL REGISTRATION STATEMENTS AND PROSPECTUSES, IF ANY, FILED BY
BORROWER OR ANY OF ITS SUBSIDIARIES WITH ANY SECURITIES EXCHANGE OR WITH THE
SECURITIES AND EXCHANGE COMMISSION OR ANY GOVERNMENTAL OR PRIVATE REGULATORY
AUTHORITY (INCLUDING A COPY OF EACH FORM 8-K), (III) ALL PRESS RELEASES AND
OTHER STATEMENTS MADE AVAILABLE GENERALLY BY BORROWER OR ANY OF ITS SUBSIDIARIES
TO THE PUBLIC CONCERNING MATERIAL DEVELOPMENTS IN THE BUSINESS OF BORROWER OR
ANY OF ITS SUBSIDIARIES, AND (B) SUCH OTHER INFORMATION AND DATA WITH RESPECT TO
BORROWER OR ANY OF ITS SUBSIDIARIES AS FROM TIME TO TIME MAY BE REASONABLY
REQUESTED BY ADMINISTRATIVE AGENT OR ANY LENDER.

 

Section 5.02         Existence.

 

Except as otherwise permitted under Section 6.08, each Loan Party will, and will
cause each of its Subsidiaries to, at all times preserve and keep in full force
and effect its existence and all rights (charter and statutory) and franchises,
licenses, approvals and permits material to its business; provided, no Loan
Party or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if such Person’s Board of
Directors shall determine that the preservation thereof is no longer desirable
in the conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to such Person or to Lenders.

 

Section 5.03         Payment of Taxes and Claims.

 

(A)           EACH LOAN PARTY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO,
PAY ALL MATERIAL TAXES IMPOSED UPON IT OR ANY OF ITS PROPERTIES OR ASSETS OR IN
RESPECT OF ANY OF ITS INCOME, BUSINESSES OR FRANCHISES BEFORE ANY PENALTY OR
FINE ACCRUES THEREON, AND ALL CLAIMS (INCLUDING CLAIMS FOR LABOR, SERVICES,
MATERIALS AND SUPPLIES) FOR SUMS THAT HAVE BECOME DUE AND PAYABLE AND THAT BY
LAW HAVE OR MAY BECOME A LIEN UPON ANY OF ITS PROPERTIES OR ASSETS, PRIOR TO THE
TIME WHEN ANY PENALTY OR FINE SHALL BE INCURRED WITH RESPECT THERETO; PROVIDED,
NO SUCH TAX OR CLAIM NEED BE PAID IF IT IS BEING CONTESTED IN

 

57

--------------------------------------------------------------------------------


 

GOOD FAITH BY APPROPRIATE PROCEEDINGS PROMPTLY INSTITUTED AND DILIGENTLY
CONDUCTED, SO LONG AS (A) ADEQUATE RESERVE OR OTHER APPROPRIATE PROVISION, AS
SHALL BE REQUIRED IN CONFORMITY WITH GAAP SHALL HAVE BEEN MADE THEREFOR, AND
(B) IN THE CASE OF A CHARGE OR CLAIM THAT HAS OR MAY BECOME A LIEN AGAINST ANY
OF THE COLLATERAL, SUCH CONTEST PROCEEDINGS CONCLUSIVELY OPERATE TO STAY THE
SALE OF ANY PORTION OF THE COLLATERAL TO SATISFY SUCH TAX OR CLAIM. NO LOAN
PARTY WILL, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, FILE OR CONSENT TO
THE FILING OF ANY CONSOLIDATED INCOME TAX RETURN WITH ANY PERSON (OTHER THAN
BORROWER OR ANY OF ITS SUBSIDIARIES).

 

(B)           WITHIN 60 DAYS FOLLOWING THE CLOSING DATE, THE BORROWER WILL FILE
A PROPERLY COMPLETED AND VALID INTERNAL REVENUE SERVICE FORM 8023 ON WHICH
BORROWER AND THE SELLERS WILL JOINTLY MAKE AN ELECTION UNDER SECTION 338(H)(10)
OF THE INTERNAL REVENUE CODE TO TREAT THE ACQUISITION AS AN ASSET PURCHASE.

 

Section 5.04         Maintenance of Properties.

 

Each Loan Party will, and will cause each of its Subsidiaries to, maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material properties used or useful in the business
of Borrower and its Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof.

 

Section 5.05         Insurance.

 

Borrower will maintain or cause to be maintained, with financially sound and
reputable insurers (i) business interruption insurance and (ii) casualty
insurance, public liability insurance, third party property damage insurance
with respect to liabilities, losses or damage in respect of the assets,
properties and businesses of Borrower and its Subsidiaries as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Without
limiting the generality of the foregoing, Borrower will maintain or cause to be
maintained (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name Administrative Agent, on behalf of Lenders,
as an additional insured thereunder as its interests may appear and (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form and substance to Administrative
Agent, that names Administrative Agent, on behalf of Lenders as the loss payee
thereunder and provides for at least thirty (30) days’ prior written notice to
Administrative Agent of any modification or cancellation of such policy. Any
payments under each policy of insurance shall be directed to be made to Borrower
or its Subsidiaries unless an Event of Default has occurred and is continuing
and the Collateral Agent has delivered notice to Borrower that such payment may
not be made to Borrower or its Subsidiaries.

 

Section 5.06         Inspections.

 

Each Loan Party will, and will cause each of its Subsidiaries to, permit any
authorized representatives designated by any Lender (as coordinated through the
Collateral Agent) to visit and inspect any of the properties of any Loan Party
and any of its respective Subsidiaries, to inspect, copy and take extracts from
its and their financial and accounting records, and to discuss its and their
affairs,

 

58

--------------------------------------------------------------------------------


 

finances and accounts with its and their officers and independent public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested; provided that
the Collateral Agent shall give Borrower the opportunity to participate in any
discussions with its independent public accountants and, so long as no Event of
Default has occurred and is continuing, no Lender may exercise its rights
hereunder more than once in any calendar year.

 

Section 5.07         Lenders’ Meetings.

 

Borrower will, upon the request of Administrative Agent or Requisite Lenders,
participate in a meeting of Administrative Agent and Lenders once during each
Fiscal Year to be held at Borrower’s corporate offices (or at such other
location as may be agreed to by Borrower and Administrative Agent) at such time
as may be agreed to by Borrower and Administrative Agent.

 

Section 5.08         Compliance with Laws.

 

Each Loan Party will comply, and shall cause each of its Subsidiaries to comply,
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority (including ERISA and all Environmental Laws and
Health Care Laws), non-compliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

Section 5.09         Environmental Disclosure.

 

Borrower will deliver to Administrative Agent and Lenders:

 

(A)           AS SOON AS PRACTICABLE FOLLOWING RECEIPT THEREOF, COPIES OF ALL
ENVIRONMENTAL AUDITS, INVESTIGATIONS, ANALYSES AND REPORTS OF ANY KIND OR
CHARACTER, WHETHER PREPARED BY PERSONNEL OF BORROWER OR ANY OF ITS SUBSIDIARIES
OR BY INDEPENDENT CONSULTANTS, GOVERNMENTAL AUTHORITIES OR ANY OTHER PERSONS,
WITH RESPECT TO MATERIAL ENVIRONMENTAL MATTERS AT ANY FACILITY OR WITH RESPECT
TO ANY MATERIAL ENVIRONMENTAL CLAIMS;

 

(B)           PROMPTLY UPON THE OCCURRENCE THEREOF, WRITTEN NOTICE DESCRIBING IN
REASONABLE DETAIL (1) ANY RELEASE REQUIRED TO BE REPORTED TO ANY FEDERAL, STATE
OR LOCAL GOVERNMENTAL OR REGULATORY AGENCY UNDER ANY APPLICABLE ENVIRONMENTAL
LAWS, (2) ANY REMEDIAL ACTION TAKEN BY BORROWER OR ANY OTHER PERSON IN RESPONSE
TO (A) ANY HAZARDOUS MATERIALS ACTIVITIES THE EXISTENCE OF WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN ONE OR MORE ENVIRONMENTAL CLAIMS HAVING,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, OR (B) ANY
ENVIRONMENTAL CLAIMS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND (3) BORROWER’S DISCOVERY OF
ANY OCCURRENCE OR CONDITION ON ANY FACILITY THAT COULD REASONABLY BE EXPECTED TO
CAUSE SUCH FACILITY OR ANY PART THEREOF TO BE SUBJECT TO ANY MATERIAL
RESTRICTIONS ON THE OWNERSHIP, OCCUPANCY, TRANSFERABILITY OR USE THEREOF UNDER
ANY ENVIRONMENTAL LAWS;

 

(C)           AS SOON AS PRACTICABLE FOLLOWING THE SENDING OR RECEIPT THEREOF BY
BORROWER OR ANY OF ITS SUBSIDIARIES, A COPY OF ANY AND ALL WRITTEN
COMMUNICATIONS WITH RESPECT TO (1) ANY ENVIRONMENTAL CLAIMS THAT, INDIVIDUALLY
OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT, (2) ANY RELEASE REQUIRED TO BE REPORTED TO ANY FEDERAL, STATE OR
LOCAL GOVERNMENTAL OR REGULATORY AGENCY, AND (3) ANY REQUEST FOR INFORMATION
FROM ANY GOVERNMENTAL AGENCY STATING, OR WOULD BE REASONABLY EXPECTED TO MEAN,
THAT SUCH AGENCY IS INVESTIGATING WHETHER BORROWER OR ANY OF ITS SUBSIDIARIES
MAY BE SUBJECT TO AN ENVIRONMENTAL CLAIM ARISING IN CONNECTION WITH ANY
HAZARDOUS MATERIALS ACTIVITY;

 

59

--------------------------------------------------------------------------------


 

(D)           PROMPT WRITTEN NOTICE DESCRIBING IN REASONABLE DETAIL (1) ANY
PROPOSED ACQUISITION OF STOCK, ASSETS, OR PROPERTY BY BORROWER OR ANY OF ITS
SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO (A) EXPOSE BORROWER OR ANY OF
ITS SUBSIDIARIES TO, OR RESULT IN, ENVIRONMENTAL CLAIMS THAT COULD REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT OR
(B) AFFECT THE ABILITY OF BORROWER OR ANY OF ITS SUBSIDIARIES TO MAINTAIN IN
FULL FORCE AND EFFECT ALL MATERIAL GOVERNMENTAL AUTHORIZATIONS REQUIRED UNDER
ANY ENVIRONMENTAL LAWS FOR THEIR RESPECTIVE OPERATIONS AND (2) ANY PROPOSED
ACTION TO BE TAKEN BY BORROWER OR ANY OF ITS SUBSIDIARIES TO MODIFY CURRENT
OPERATIONS IN A MANNER THAT COULD REASONABLY BE EXPECTED TO SUBJECT BORROWER OR
ANY OF ITS SUBSIDIARIES TO ANY ADDITIONAL MATERIAL OBLIGATIONS OR REQUIREMENTS
UNDER ANY ENVIRONMENTAL LAWS; AND

 

(E)           WITH REASONABLE PROMPTNESS, SUCH OTHER DOCUMENTS AND INFORMATION
AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY ADMINISTRATIVE AGENT IN
RELATION TO ANY MATTERS DISCLOSED PURSUANT TO THIS SECTION 5.09.

 

Section 5.10         Hazardous Materials Activities, etc.

 

Each Loan Party shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all actions necessary to (i) cure any violation of
applicable Environmental Laws by such Loan Party or its Subsidiaries that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (ii) make an appropriate response to any Environmental Claim
against such Loan Party or any of its Subsidiaries and discharge any obligations
it may have to any Person thereunder where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 5.11         Subsidiaries.

 

In the event that any Person becomes a Subsidiary of Borrower (other than a
Consent Subsidiary), Borrower shall (a) promptly cause such Subsidiary to become
a Guarantor hereunder and a Grantor under the Pledge and Security Agreement by
executing and delivering to Administrative Agent and Collateral Agent a
Counterpart Agreement, and (b) take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements,
and certificates as are similar to those described in Sections 3.01(b), 3.01(f)
and 3.01(i). With respect to each such Subsidiary, Borrower shall promptly send
to Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of Borrower, and (ii) all
of the data required to be set forth in Schedules 4.01 and 4.02 with respect to
such Subsidiaries; provided, such written notice shall be deemed to supplement
Schedule 4.01 and 4.02 for all purposes hereof. Notwithstanding the foregoing,
the creation or perfection of pledges of or security interests in, or the
obtaining of title insurance with respect to, particular assets shall not be
required if, and for so long as, in the reasonable judgment of the
Administrative Agent, the cost of creating or perfecting such pledges or
security interests in such assets or obtaining title insurance in respect of
such assets shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

 

Section 5.12         Additional Material Real Estate Assets. In the event that
any Loan Party acquires a Material Real Estate Asset or a Real Estate Asset
owned on the Closing Date becomes a Material Real Estate Asset and such interest
has not otherwise been made subject to the Lien of the Collateral Documents in
favor of Collateral Agent, for the benefit of Secured Parties, then such Loan
Party, contemporaneously with acquiring such Material Real Estate Asset, shall
(a) in the case of each Leasehold Property that is a Material Real Estate Asset,
use commercially reasonable efforts to take all such actions and execute and
deliver, or cause to be executed and delivered, as requested by the Collateral
Agent, (i) a Landlord Consent and Estoppel and evidence that such Leasehold
Property is a Recorded Leasehold Interest or (ii) a Landlord Collateral Access
Agreement and (b) in the case of any fee interests

 

60

--------------------------------------------------------------------------------


 

in a Material Real Estate Asset, take all such actions and executed and deliver
or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions, title insurance, survey, flood certificates
and certificates with respect to each such Material Real Estate Asset that
Collateral Agent shall reasonably request to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any necessary
filing and/or recording, perfected First Priority security interest in such
Material Real Estate Assets. In addition to the foregoing, Borrower shall, at
the request of Requisite Lenders, deliver, from time to time, to Administrative
Agent such appraisals as are required by law or regulation of Real Estate Assets
with respect to which Collateral Agent has been granted a Lien.

 

Notwithstanding the foregoing, the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance with respect to,
particular assets shall not be required if, and for so long as, in the
reasonable judgment of the Administrative Agent, the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.

 

Section 5.13         Interest Rate Protection.

 

No later than ninety (90) days following the Closing Date, the Borrower shall
maintain, or caused to be maintained, in effect one or more Interest Rate
Agreements for a term of not less than three (3) years and pursuant to which not
less than 50% of the total funded Indebtedness of the Borrower and its
Subsidiaries at the Closing Date under this Agreement and the First Lien Credit
Agreement (excluding any Revolving Loans, the Delayed Draw Term Loans and the
face amounts of any Letters of Credit (each, as defined in the First Lien Credit
Agreement)) shall be subject to Interest Rate Agreements in form and substance
reasonably satisfactory to Administrative Agent.

 

Section 5.14         Further Assurances.

 

At any time or from time to time upon the request of Administrative Agent, each
Loan Party will, at its expense, promptly execute, acknowledge and deliver such
further documents and do such other acts and things as Administrative Agent or
Collateral Agent may reasonably request in order to effect fully the purposes of
the Loan Documents. In furtherance and not in limitation of the foregoing, each
Loan Party shall take such actions as Administrative Agent or Collateral Agent
may reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by validly perfected, First
Priority liens on all of the assets of Borrower and its Subsidiaries and all of
the outstanding Capital Stock of Borrower and its Subsidiaries, in each case to
the extent contemplated by the Loan Documents.

 

Section 5.15         Cash Management Systems.

 

Borrower and its Subsidiaries shall establish and maintain cash management
systems as set forth on Schedule 5.15 or as reasonably acceptable to
Administrative Agent. Borrower and its Subsidiaries shall at all times on and
after 60 days following the Closing Date ensure that all Cash and Cash
Equivalents held by it are subject to a valid and perfected First Priority
security interest in favor of the Collateral Agent for the benefit of the
Secured Parties; provided that Cash and Cash Equivalents of up to $100,000 in
the aggregate at any one time for all such entities and any Deposit Accounts
into which receivables from Governmental Authorities are paid shall not be
required to be subject to such perfected security interests.

 

61

--------------------------------------------------------------------------------


 

Section 5.16         Books and Records.

 

The Loan Parties will, and will cause each of its Subsidiaries to, in all
material respects, keep proper books of record and account in which full, true
and correct entries in accordance with GAAP are made of all dealings and
transactions in relation to its business and activities.

 

Section 5.17         Performance of Leases, Related Documents and Other Material
Agreements.

 

Borrower and its Subsidiaries shall take reasonable efforts to ensure that all
material leases of real and personal property and all Material Contracts
(including material debt agreements and material Capital Leases) to which they
are a party are without material default of the Loan Party to such lease or
Material Contract beyond any applicable notice and cure period or right of the
lessor or other obligee to terminate or accelerate thereunder.

 

Section 5.18         Compliance Program.

 

Each of Borrower and its Subsidiaries shall regularly (a) review and revise its
policies and procedures to ensure continuing compliance in all material respects
with all applicable material Health Care Laws, (b) maintain appropriate programs
and procedures for communicating such policies and procedures to all officers,
directors and employees of Borrower and its Subsidiaries, (c) take appropriate
actions designed to permit all officers, directors and employees of Borrower and
its Subsidiaries to report violations of any material Health Care Laws, and
(d) maintain appropriate programs and procedures designed to address and correct
reported violations as soon as practicable.

 

Section 5.19         Condition of Participation in Third Party Payor Programs.

 

To the extent applicable to Borrower or any of its Subsidiaries in the conduct
of their business, each of Borrower and its Subsidiaries shall maintain its
qualification for participation in, and payment under, Governmental Third Party
Payor Programs and Private Third Party Payor Programs, that provide for payment
or reimbursement for services, except to the extent such loss or relinquishment
could not reasonably be expected to have a Material Adverse Event. Borrower and
each of its Subsidiaries shall promptly furnish or cause to be furnished to
Administrative Agent and Lenders copies of all material reports and
correspondence, if any, it sends or receives relating to any material loss or
revocation (or material threatened loss or revocation) of any qualification
described in this Section 5.19.

 

Section 5.20         Certain Post-Closing Obligations.

 

(A)           BORROWER AND ITS SUBSIDIARIES SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO PROVIDE TO THE ADMINISTRATIVE AGENT WITHIN 45 DAYS FOLLOWING THE
CLOSING DATE (OR SUCH LONGER PERIOD REASONABLY DETERMINED BY THE ADMINISTRATIVE
AGENT): (A) A LANDLORD COLLATERAL ACCESS AGREEMENT IN RESPECT OF THE LEASEHOLD
PROPERTY AT 750 PARK PLACE, LONG BEACH, NEW YORK 11561; (B) A LANDLORD
COLLATERAL ACCESS AGREEMENT IN RESPECT OF THE LEASEHOLD PROPERTY AT 4041 M.
HADLEY ROAD, SOUTH PLAINFIELD, NEW JERSEY 07080 AND (C) A LANDLORD COLLATERAL
ACCESS AGREEMENT IN RESPECT OF THE LEASEHOLD PROPERTY AT HCR 1, BOX 30, ROUTE
209, BOSSARDSVILLE ROAD, SCIOTA, PENNSYLVANIA 18354.

 

(B)           WITHIN 60 DAYS FOLLOWING THE CLOSING DATE, BORROWER AND ITS
SUBSIDIARIES SHALL OBTAIN DULY EXECUTED CONTROL AGREEMENTS WITH RESPECT TO ITS
DEPOSIT ACCOUNTS, IN SUBSTANTIALLY THE FORM ATTACHED TO THE PLEDGE AND SECURITY
AGREEMENT AS EXHIBIT D (OR SUCH OTHER FORM AS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT), TO THE EXTENT REQUIRED BY SECTION 5.15.

 

62

--------------------------------------------------------------------------------


 

Section 5.21                            Maintenance of Ratings.

 

At all times, Borrower shall use commercially reasonable efforts to maintain
ratings issued by Moody’s and S&P with respect to its first lien senior secured
debt and second lien senior secured debt.

 


ARTICLE SIX
NEGATIVE COVENANTS


 

Each Loan Party covenants and agrees that, until the Termination Date, such Loan
Party shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Article Six.

 

Section 6.01                            Indebtedness.

 

No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:

 

(A)                                  THE OBLIGATIONS;

 

(B)                                 INDEBTEDNESS OF ANY GUARANTOR TO BORROWER OR
TO ANY SUBSIDIARY OF BORROWER, OF BORROWER TO ANY GUARANTOR, OF ANY
NON-GUARANTOR SUBSIDIARY TO ANY NON-GUARANTOR SUBSIDIARY, OR UP TO $1,200,000 OF
INDEBTEDNESS OF ANY NON-GUARANTOR SUBSIDIARY TO BORROWER OR ANY GUARANTOR;
PROVIDED, (I) ALL SUCH INDEBTEDNESS SHALL BE SUBJECT TO A FIRST PRIORITY LIEN
PURSUANT TO THE PLEDGE AND SECURITY AGREEMENT, (II) ALL SUCH INDEBTEDNESS SHALL
BE UNSECURED, AND (III) ANY PAYMENT BY ANY SUCH GUARANTOR UNDER ANY GUARANTY OF
THE OBLIGATIONS SHALL RESULT IN A PRO TANTO REDUCTION OF THE AMOUNT OF ANY
INDEBTEDNESS OWED BY SUCH SUBSIDIARY TO BORROWER OR TO ANY OF ITS SUBSIDIARIES
FOR WHOSE BENEFIT SUCH PAYMENT IS MADE;

 

(C)                                  THE FIRST LIEN OBLIGATIONS (AS DEFINED IN
THE INTERCREDITOR AGREEMENT);

 

(D)                                 INDEBTEDNESS INCURRED BY BORROWER OR ANY OF
ITS SUBSIDIARIES ARISING FROM AGREEMENTS PROVIDING FOR INDEMNIFICATION,
ADJUSTMENT OF PURCHASE PRICE, EARNOUTS OR SIMILAR OBLIGATIONS, OR FROM
GUARANTIES OR LETTERS OF CREDIT, SURETY BONDS OR PERFORMANCE BONDS SECURING THE
PERFORMANCE OF BORROWER OR ANY SUCH SUBSIDIARY PURSUANT TO SUCH AGREEMENTS, IN
CONNECTION WITH PERMITTED ACQUISITIONS OR PERMITTED DISPOSITIONS OF ANY
BUSINESS, ASSETS OR SUBSIDIARY OF BORROWER OR ANY OF ITS SUBSIDIARIES;

 

(E)                                  INDEBTEDNESS WHICH MAY BE DEEMED TO EXIST
PURSUANT TO ANY GUARANTIES, PERFORMANCE, SURETY, STATUTORY, APPEAL OR SIMILAR
OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(F)                                    INDEBTEDNESS IN RESPECT OF NETTING
SERVICES, OVERDRAFT PROTECTIONS AND OTHERWISE IN CONNECTION WITH DEPOSIT
ACCOUNTS;

 

(G)                                 GUARANTIES BY BORROWER OF INDEBTEDNESS OF A
GUARANTOR OR GUARANTIES BY A SUBSIDIARY OF BORROWER OF INDEBTEDNESS OF BORROWER
OR A GUARANTOR WITH RESPECT, IN EACH CASE, TO INDEBTEDNESS OTHERWISE PERMITTED
TO BE INCURRED PURSUANT TO THIS SECTION 6.01;

 

(H)                                 INDEBTEDNESS DESCRIBED IN SCHEDULE 6.01, BUT
NOT ANY EXTENSIONS, REFINANCINGS, RENEWALS OR REPLACEMENTS OF SUCH INDEBTEDNESS
EXCEPT FOR ANY PERMITTED REFINANCING THEREOF;

 

63

--------------------------------------------------------------------------------


 

(I)                                     OBLIGATIONS TO MAKE THE INITIAL EARNOUT
PAYMENTS AND MILESTONE PAYMENTS AND ANY EARNOUT SELLER NOTES RELATED THERETO;

 

(J)                                     INDEBTEDNESS IN RESPECT OF THE INITIAL
SELLER NOTES;

 

(K)                                  INDEBTEDNESS WITH RESPECT TO CAPITAL LEASES
AND PURCHASE MONEY INDEBTEDNESS (“PURCHASE MONEY INDEBTEDNESS”) INCURRED FOR THE
PURPOSE OF FINANCING ALL OR ANY PART OF THE PURCHASE PRICE OF ANY PROPERTY OR
THE COST OF INSTALLATION, CONSTRUCTION, REPAIR OR IMPROVEMENT OF ANY PROPERTY IN
AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME $6,000,000 AND ANY PERMITTED
REFINANCING THEREOF; PROVIDED, ANY SUCH PURCHASE MONEY INDEBTEDNESS (I) SHALL BE
SECURED ONLY BY THE ASSETS ACQUIRED, INSTALLED, CONSTRUCTED, REPAIRED OR
IMPROVED (AND ANY ACCESSIONS THEREOF OR IMPROVEMENTS THERETO) IN CONNECTION WITH
THE INCURRENCE OF SUCH INDEBTEDNESS, AND (II) SHALL CONSTITUTE NOT LESS THAN 70%
OF THE AGGREGATE CONSIDERATION PAID WITH RESPECT TO SUCH ASSET;

 

(L)                                     INDEBTEDNESS OF BORROWER AND ITS
SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME $12,000,000;
PROVIDED THAT NO MORE THAN $3,000,000 OF SUCH INDEBTEDNESS SHALL BE SECURED
INDEBTEDNESS;

 

(M)                               INDEBTEDNESS ARISING FROM JUDGMENTS OR ORDERS
IN CIRCUMSTANCES NOT CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 8.01;

 

(N)                                 UNSECURED INDEBTEDNESS IN RESPECT OF ANY
INTEREST RATE AGREEMENT ENTERED INTO TO MANAGE INTEREST RATE RISK AND NOT FOR
SPECULATIVE PURPOSES; AND

 

(O)                                 INDEBTEDNESS OF A PERSON OR INDEBTEDNESS
CONNECTED TO ASSETS OF A PERSON THAT, IN EITHER CASE, BECOMES A SUBSIDIARY OR
INDEBTEDNESS CONNECTED TO ASSETS THAT ARE ACQUIRED BY BORROWER OR ANY OF ITS
SUBSIDIARIES IN EACH CASE AS A RESULT OF A PERMITTED ACQUISITION, IN AN
AGGREGATE AMOUNT NOT TO EXCEED $6,000,000 AT ANY ONE TIME OUTSTANDING (PROVIDED
THAT SUCH INDEBTEDNESS EXISTED AT THE TIME SUCH PERSON BECAME A SUBSIDIARY OR AT
THE TIME SUCH ASSETS WERE ACQUIRED AND, IN EACH CASE, WAS NOT CREATED IN
ANTICIPATION THEREOF) AND ANY PERMITTED REFINANCING THEREOF.

 

Section 6.02         Liens.

 

No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of Borrower or any of its Subsidiaries,
whether now owned or hereafter acquired, or any income or profits therefrom, or
file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income or profits under the UCC of any State or under any similar
recording or notice statute, except (each of the following, collectively, the
“Permitted Liens”):

 

(A)                                  LIENS IN FAVOR OF COLLATERAL AGENT FOR THE
BENEFIT OF SECURED PARTIES GRANTED PURSUANT TO ANY LOAN DOCUMENT;

 

(B)                                 LIENS FOR TAXES FOR AMOUNTS NOT YET OVERDUE,
OR IF OBLIGATIONS WITH RESPECT TO SUCH TAXES ARE BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS, SO LONG AS SUCH RESERVES OR OTHER APPROPRIATE
PROVISIONS, IF ANY, AS SHALL BE REQUIRED BY GAAP SHALL HAVE BEEN MADE FOR ANY
SUCH CONTESTED AMOUNTS;

 

(C)                                  STATUTORY LIENS OF LANDLORDS, CARRIERS,
WAREHOUSEMEN, MECHANICS, REPAIRMEN, WORKMEN AND MATERIALMEN, AND OTHER LIENS
IMPOSED BY LAW, IN EACH CASE INCURRED IN THE

 

64

--------------------------------------------------------------------------------


 

ORDINARY COURSE OF BUSINESS (I) FOR AMOUNTS NOT YET OVERDUE OR (II) FOR AMOUNTS
THAT ARE OVERDUE AND THAT (IN THE CASE OF ANY SUCH AMOUNTS OVERDUE FOR A PERIOD
IN EXCESS OF TEN (10) DAYS) ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, SO LONG AS SUCH RESERVES OR OTHER APPROPRIATE PROVISIONS, IF ANY,
AS SHALL BE REQUIRED BY GAAP SHALL HAVE BEEN MADE FOR ANY SUCH CONTESTED
AMOUNTS;

 

(D)                                 LIENS INCURRED IN THE ORDINARY COURSE OF
BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND
OTHER TYPES OF SOCIAL SECURITY, OR TO SECURE THE PERFORMANCE OF TENDERS,
STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, BIDS, LEASES, GOVERNMENT
CONTRACTS, TRADE CONTRACTS, PERFORMANCE AND RETURN-OF-MONEY BONDS AND OTHER
SIMILAR OBLIGATIONS (EXCLUSIVE OF OBLIGATIONS FOR THE PAYMENT OF BORROWED MONEY
OR OTHER INDEBTEDNESS);

 

(E)                                  RECORDED OR UNRECORDED EASEMENTS,
COVENANTS, RIGHTS-OF-WAY, RESTRICTIONS, ENCROACHMENTS, AND OTHER SIMILAR DEFECTS
OR IRREGULARITIES IN TITLE, IN EACH CASE WHICH DO NOT AND WILL NOT IMPAIR IN ANY
MATERIAL RESPECT THE ORDINARY CONDUCT OF THE BUSINESS OF BORROWER OR ANY OF ITS
SUBSIDIARIES;

 

(F)                                    ANY INTEREST OR TITLE OF A LESSOR OR
SUBLESSOR UNDER ANY LEASE OF REAL ESTATE PERMITTED HEREUNDER;

 

(G)                                 LIENS IN FAVOR OF ANY ESCROW AGENT SOLELY ON
AND IN RESPECT OF ANY CASH EARNEST MONEY DEPOSITS MADE BY BORROWER OR ANY OF ITS
SUBSIDIARIES IN CONNECTION WITH ANY LETTER OF INTENT OR PURCHASE AGREEMENT
PERMITTED HEREUNDER;

 

(H)                                 PURPORTED LIENS EVIDENCED BY THE FILING OF
PRECAUTIONARY UCC FINANCING STATEMENTS RELATING SOLELY TO OPERATING LEASES OF
PERSONAL PROPERTY ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

 

(I)                                     LIENS IN FAVOR OF CUSTOMS AND REVENUE
AUTHORITIES ARISING AS A MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN
CONNECTION WITH THE IMPORTATION OF GOODS;

 

(J)                                     ANY ZONING, BUILDING OR SIMILAR LAW OR
RIGHT RESERVED TO OR VESTED IN ANY GOVERNMENTAL OFFICE OR AGENCY TO CONTROL OR
REGULATE THE USE OF ANY REAL PROPERTY OR SIMILAR RESTRICTIONS;

 

(K)                                  LICENSES OF PATENTS, TRADEMARKS AND OTHER
INTELLECTUAL PROPERTY RIGHTS GRANTED BY BORROWER OR ANY OF ITS SUBSIDIARIES IN
THE ORDINARY COURSE OF BUSINESS AND NOT INTERFERING IN ANY RESPECT WITH THE
ORDINARY CONDUCT OF THE BUSINESS OF BORROWER OR SUCH SUBSIDIARY;

 

(L)                                     LIENS DESCRIBED IN SCHEDULE 6.02 OR ON A
TITLE REPORT DELIVERED PURSUANT TO SECTION 5.12;

 

(M)                               LIENS SECURING INDEBTEDNESS PERMITTED PURSUANT
TO SECTION 6.01(K); PROVIDED, ANY SUCH LIEN SHALL ENCUMBER ONLY THE ASSETS
ACQUIRED, INSTALLED, CONSTRUCTED, REPAIRED OR IMPROVED (AND ANY ACCESSIONS
THEREOF OR IMPROVEMENTS THERETO) WITH THE PROCEEDS OF SUCH INDEBTEDNESS;

 

(N)                                 OTHER LIENS SECURING OBLIGATIONS IN AN
AGGREGATE AMOUNT NOT TO EXCEED $3,000,000 AT ANY TIME OUTSTANDING;

 

(O)                                 LIENS CONSISTING OF JUDGMENT OR JUDICIAL
ATTACHMENT LIENS WITH RESPECT TO JUDGMENTS THAT DO NOT CONSTITUTE AN EVENT OF
DEFAULT UNDER SECTION 8.01;

 

(P)                                 LIENS ON THE COLLATERAL SECURING OBLIGATIONS
UNDER THE FIRST LIEN CREDIT AGREEMENT AND ANY REFINANCINGS THEREOF PERMITTED BY
SECTION 6.01(C);

 

65

--------------------------------------------------------------------------------


 

(Q)                                 LIENS IN FAVOR OF A BANKING INSTITUTION
ARISING BY OPERATION OF LAW OR OTHERWISE ENCUMBERING DEPOSITS (INCLUDING THE
RIGHT OF SET-OFF) HELD BY SUCH BANKING INSTITUTION AND WHICH ARE WITHIN THE
GENERAL PARAMETERS CUSTOMARY IN THE BANKING INDUSTRY; AND

 

(R)                                    LIENS SECURING INDEBTEDNESS PERMITTED
PURSUANT TO SECTION 6.01(O) OR OTHERWISE ASSUMED IN CONNECTION WITH A PERMITTED
ACQUISITION OR OTHER ASSET ACQUISITION, SO LONG AS SUCH LIENS COVER ONLY THE
ASSETS ACQUIRED PURSUANT TO SUCH PERMITTED ACQUISITION OR OTHER ASSET
ACQUISITION.

 

Section 6.03         No Further Negative Pledges.

 

Except with respect to (a) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to a permitted Asset Sale and (b) restrictions contained in the First
Lien Credit Agreement and the related documents by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), (d) restrictions set forth in any
Indebtedness incurred pursuant to Section 6.01(k), so long as they are limited
to the assets that are the subject of a Capital Lease or installed, constructed,
repaired or improved with the proceeds of such Indebtedness, (e) pursuant to
Indebtedness incurred pursuant to Section 6.01(o) and (f) pursuant to any
agreements acquired or entered into in connection with a Permitted Acquisition,
no Loan Party nor any of its Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired.

 

Section 6.04         Restricted Junior Payments.

 

No Loan Party shall, nor shall it permit any of its Subsidiaries or Affiliates
through any manner or means or through any other Person to, directly or
indirectly, declare, order, pay, make or set apart, or agree to declare, order,
pay, make or set apart, make any Restricted Junior Payment except that:

 

(A)                                  [RESERVED];

 

(B)                                 BORROWER MAY MAKE INITIAL EARNOUT PAYMENTS
AND MILESTONE PAYMENTS IN CASH TO THE EXTENT EXPRESSLY REQUIRED BY THE STOCK
PURCHASE AGREEMENT IN RESPECT OF THE FISCAL YEAR ENDED DECEMBER 31, 2007;
PROVIDED, THAT (I) BORROWER AND ITS SUBSIDIARIES SHALL BE IN COMPLIANCE WITH THE
FINANCIAL COVENANTS SET FORTH IN SECTION 6.07 ON A PRO FORMA BASIS AFTER GIVING
EFFECT TO SUCH PAYMENT  AS OF THE LAST DAY OF THE FISCAL QUARTER MOST RECENTLY
ENDED FOR WHICH FINANCIAL STATEMENTS HAVE BEEN PROVIDED PURSUANT TO SECTION 5.01
(AS DETERMINED IN ACCORDANCE WITH SECTION 6.07(C) AND EVIDENCED BY DELIVERY OF
THE RELEVANT COMPLIANCE CERTIFICATES IN ACCORDANCE WITH SECTION 5.01(D)) AND
(II) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR
WOULD RESULT THEREFROM;

 

(C)                                  BORROWER MAY MAKE PAYMENTS TO SELLERS
PURSUANT TO SECTION 1.7 OF THE STOCK PURCHASE AGREEMENT;

 

(D)                                 BORROWER MAY MAKE INITIAL EARNOUT PAYMENTS
AND MILESTONE PAYMENTS IN CASH AS REQUIRED BY THE STOCK PURCHASE AGREEMENT IN
RESPECT OF THE FISCAL YEAR ENDED DECEMBER 31, 2008 AND THEREAFTER IN AN AMOUNT
NOT TO EXCEED THE AMOUNT OF CUMULATIVE CONSOLIDATED EXCESS CASH FLOW OF THE
BORROWER NOT REQUIRED TO PREPAY THE LOANS PURSUANT TO SECTION 2.27(E) FOR THE
PERIOD FROM NOVEMBER 1, 2007 TO DECEMBER 31, 2007 (THAT, FOR THE AVOIDANCE OF
DOUBT, IS NOT SUBJECT TO PREPAYMENT PURSUANT TO SECTION 2.27(E)) AND EACH FISCAL
YEAR ENDING AFTER THE CLOSING DATE BUT PRIOR TO THE DATE OF DETERMINATION;
PROVIDED THAT (I) BORROWER AND ITS SUBSIDIARIES SHALL BE IN COMPLIANCE WITH THE
FINANCIAL

 

66

--------------------------------------------------------------------------------


 

COVENANTS SET FORTH IN SECTION 6.07 ON A PRO FORMA BASIS AFTER GIVING EFFECT TO
SUCH PAYMENT AS OF THE LAST DAY OF THE FISCAL QUARTER MOST RECENTLY ENDED FOR
WHICH FINANCIAL STATEMENTS HAVE BEEN PROVIDED PURSUANT TO SECTION 5.01 (AS
DETERMINED IN ACCORDANCE WITH SECTION 6.07(C) AND EVIDENCED BY DELIVERY OF THE
RELEVANT COMPLIANCE CERTIFICATES IN ACCORDANCE WITH SECTION 5.01(D)), (II) NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD
RESULT THEREFROM, (III) AT THE TIME OF THE MAKING OF SUCH PAYMENT AND AFTER
GIVING EFFECT THERETO, THE AMOUNT, IF ANY, BY WHICH (1) THE REVOLVING
COMMITMENTS (AS DEFINED IN THE FIRST LIEN CREDIT AGREEMENT) EXCEEDS (2) THE SUM
OF THE TOTAL UTILIZATION OF REVOLVING COMMITMENTS (AS DEFINED IN THE FIRST LIEN
CREDIT AGREEMENT) SHALL NOT BE LESS THAN $5,000,000 AND (IV) SUCH PAYMENT SHALL
NOT BE MADE EARLIER THAN FIVE (5) BUSINESS DAYS AFTER THE DELIVERY OF THE
COMPLIANCE CERTIFICATE REQUIRED BY SECTION 5.01(D) IN RESPECT OF SUCH FISCAL
YEAR FOR WHICH THE INITIAL EARNOUT PAYMENTS AND MILESTONE PAYMENTS ARE DUE;

 

(E)                                  BORROWER MAY MAKE INITIAL EARNOUT PAYMENTS
AND MILESTONE PAYMENTS IN AN AMOUNT EQUAL TO (I) THE AGGREGATE PRINCIPAL AMOUNT
OF ANY EARNOUT SELLER NOTES PLUS (II) THE AMOUNT OF NET CASH PROCEEDS RECEIVED
BY BORROWER FROM AN OFFERING OF COMMON CAPITAL STOCK OF BORROWER TO THE EXTENT
NOT REQUIRED TO PREPAY THE LOANS PURSUANT TO SECTION 2.27(C) OF THE FIRST LIEN
CREDIT AGREEMENT AND SECTION 2.27(C) OF THIS AGREEMENT OR USED IN CONNECTION
WITH A PERMITTED ACQUISITION, A PERMITTED INVESTMENT PURSUANT TO SECTION 6.06 OR
CONSOLIDATED CAPITAL EXPENDITURES;

 

(F)                                    (I) ANY SUBSIDIARY MAY MAKE RESTRICTED
JUNIOR PAYMENTS TO ITS DIRECT PARENT TO THE EXTENT ITS PARENT IS BORROWER OR ANY
OTHER SUBSIDIARY, (II) ANY SUCH SUBSIDIARY THAT IS NOT A WHOLLY OWNED SUBSIDIARY
MAY MAKE DISTRIBUTIONS TO PERSONS THAT ARE NOT LOAN PARTIES, PRO RATA TO SUCH
PERSONS’ OWNERSHIP OF SUCH SUBSIDIARY AND CONCURRENTLY WITH THE MAKING OF
DISTRIBUTIONS TO THE LOAN PARTIES OR OTHERWISE FOR TAXES PAYABLE BY SUCH PERSONS
(WHETHER OR NOT PRO RATA, BUT IF NOT PRO RATA THE LOAN PARTIES SHALL RECEIVE AT
LEAST THEIR PRO RATA SHARE); PROVIDED THAT THAT IN THE CASE OF CLAUSE (II),
(I) BORROWER AND ITS SUBSIDIARIES SHALL BE IN COMPLIANCE WITH THE FINANCIAL
COVENANTS SET FORTH IN SECTION 6.07 ON A PRO FORMA BASIS AFTER GIVING EFFECT TO
SUCH PAYMENT AS OF THE LAST DAY OF THE FISCAL QUARTER MOST RECENTLY ENDED FOR
WHICH FINANCIAL STATEMENTS HAVE BEEN PROVIDED PURSUANT TO SECTION 5.01 (AS
DETERMINED IN ACCORDANCE WITH SECTION 6.07(C) AND EVIDENCED BY DELIVERY OF THE
RELEVANT COMPLIANCE CERTIFICATES IN ACCORDANCE WITH SECTION 5.01(D)) AND (II) NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD
RESULT THEREFROM;

 

(G)                                 BORROWER MAY MAKE RESTRICTED JUNIOR PAYMENTS
IN ORDER TO INCENTIVIZE SUCH HOLDERS TO EXERCISE THE WARRANTS PRIOR TO THE
EXERCISE DATE SPECIFIED THEREIN; PROVIDED THAT (I) THE MAKING OF SUCH RESTRICTED
JUNIOR PAYMENT SHALL BE CONTINGENT UPON, AND SHALL ONLY BE MADE CONCURRENTLY
WITH, THE MINIMUM RECEIPT OF CASH PROCEEDS BY THE BORROWER PRIOR TO OR
SIMULTANEOUS WITH THE EXERCISE OF SUCH WARRANTS EQUAL TO OR IN EXCESS OF THE
AMOUNT OF SUCH RESTRICTED JUNIOR PAYMENT, (II) UPON THE RECEIPT OF THE CASH
PROCEEDS OF THE EXERCISE OF THE WARRANTS, BORROWER SHALL MAKE A PREPAYMENT
PURSUANT TO SECTION 2.27 IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH RESTRICTED
JUNIOR PAYMENT; (III) BORROWER AND ITS SUBSIDIARIES SHALL BE IN COMPLIANCE WITH
THE FINANCIAL COVENANTS SET FORTH IN SECTION 6.07 ON A PRO FORMA BASIS AFTER
GIVING EFFECT TO SUCH PAYMENT AS OF THE LAST DAY OF THE FISCAL QUARTER MOST
RECENTLY ENDED FOR WHICH FINANCIAL STATEMENTS HAVE BEEN PROVIDED PURSUANT TO
SECTION 5.01 (AS DETERMINED IN ACCORDANCE WITH SECTION 6.07(C) AND EVIDENCED BY
DELIVERY OF THE RELEVANT COMPLIANCE CERTIFICATES IN ACCORDANCE WITH SECTION
5.01(D)) AND (IV) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT THEREFROM; AND

 

(H)                                 BORROWER MAY MAKE RESTRICTED JUNIOR PAYMENTS
IN AN AGGREGATE AMOUNT NOT TO EXCEED $350,000 TO THE EXTENT CONSTITUTING PAYMENT
IN FULL TO THE HOLDERS OF SUCH WARRANTS THE MINIMUM AMOUNT REQUIRED TO
TERMINATE, RETIRE OR OBTAIN THE SURRENDER OF THE WARRANTS EXPRESSLY PURSUANT TO
THEIR TERMS (WITHOUT GIVING EFFECT TO ANY AMENDMENT AFTER THE DATE HEREOF);
PROVIDED THAT THAT IN EACH CASE, (I) BORROWER AND ITS SUBSIDIARIES SHALL BE IN
COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN

 

67

--------------------------------------------------------------------------------


 

SECTION 6.07 ON A PRO FORMA BASIS AFTER GIVING EFFECT TO SUCH PAYMENT AS OF THE
LAST DAY OF THE FISCAL QUARTER MOST RECENTLY ENDED FOR WHICH FINANCIAL
STATEMENTS HAVE BEEN PROVIDED PURSUANT TO SECTION 5.01 (AS DETERMINED IN
ACCORDANCE WITH SECTION 6.07(C) AND EVIDENCED BY DELIVERY OF THE RELEVANT
COMPLIANCE CERTIFICATES IN ACCORDANCE WITH SECTION 5.01(D)) AND (II) NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
THEREFROM.

 

Section 6.05         Restrictions on Subsidiary Distributions.

 

Except (1) as provided herein, (2) in any other Loan Document, (3) in the First
Lien Credit Agreement or any documents related thereto, (4) pursuant to any
agreements acquired or entered into in connection with a Permitted Acquisition,
(5) pursuant to the organizational documents of any Consent Subsidiary and
(6) pursuant to Indebtedness incurred pursuant to Section 6.01(o), no Loan Party
shall, nor shall it permit any of its Subsidiaries to, create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or restriction
of any kind on the ability of any Subsidiary of Borrower to:

 

(A)                                  PAY DIVIDENDS OR MAKE ANY OTHER
DISTRIBUTIONS ON ANY OF SUCH SUBSIDIARY’S CAPITAL STOCK OWNED BY BORROWER OR ANY
OTHER SUBSIDIARY OF BORROWER;

 

(B)                                 REPAY OR PREPAY ANY INDEBTEDNESS OWED BY
SUCH SUBSIDIARY TO BORROWER OR ANY OTHER SUBSIDIARY OF BORROWER;

 

(C)                                  MAKE LOANS OR ADVANCES TO BORROWER OR ANY
OTHER SUBSIDIARY OF BORROWER; OR

 

(D)                                 TRANSFER ANY OF ITS PROPERTY OR ASSETS TO
BORROWER OR ANY OTHER SUBSIDIARY OF BORROWER OTHER THAN RESTRICTIONS (I) IN
AGREEMENTS EVIDENCING PURCHASE MONEY INDEBTEDNESS PERMITTED BY SECTION 6.01(K)
THAT IMPOSE RESTRICTIONS ON THE PROPERTY SO ACQUIRED, (II) BY REASON OF
CUSTOMARY PROVISIONS RESTRICTING ASSIGNMENTS, SUBLETTING OR OTHER TRANSFERS
CONTAINED IN LEASES, LICENSES, JOINT VENTURE AGREEMENTS AND SIMILAR AGREEMENTS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, OR (III) THAT ARE OR WERE
CREATED BY VIRTUE OF ANY TRANSFER OF, AGREEMENT TO TRANSFER OR OPTION OR RIGHT
WITH RESPECT TO ANY PROPERTY, ASSETS OR CAPITAL STOCK NOT OTHERWISE PROHIBITED
UNDER THIS AGREEMENT.

 

Section 6.06         Investments.

 

No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including any Joint
Venture or general partnership, except (each of the following, collectively, the
“Permitted Investments”):

 

(A)                                  CASH EQUIVALENTS;

 

(B)                                 (I) EQUITY INVESTMENTS OWNED AS OF THE
CLOSING DATE IN ANY SUBSIDIARY, AND (II) INVESTMENTS MADE AFTER THE CLOSING DATE
IN WHOLLY OWNED SUBSIDIARIES OF BORROWER;

 

(C)                                  INVESTMENTS (I)  RECEIVED IN SATISFACTION
OR PARTIAL SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS,
CUSTOMERS OR SUPPLIERS OR IN SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER
DISPUTES WITH, ACCOUNT DEBTORS, CUSTOMERS OR SUPPLIERS AND (II) DEPOSITS,
PREPAYMENTS AND OTHER CREDITS TO SUPPLIERS MADE IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH THE PAST PRACTICES OF BORROWER AND ITS SUBSIDIARIES;

 

(D)                                 INTERCOMPANY LOANS TO THE EXTENT PERMITTED
UNDER SECTION 6.01(B);

 

68

--------------------------------------------------------------------------------


 

(E)                                  CONSOLIDATED CAPITAL EXPENDITURES;

 

(F)                                    LOANS AND ADVANCES TO EMPLOYEES OF
BORROWER AND ITS SUBSIDIARIES MADE IN THE ORDINARY COURSE OF BUSINESS IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $600,000 IN THE AGGREGATE (OTHER THAN
ANY LOANS OR ADVANCES TO ANY DIRECTOR OR EXECUTIVE OFFICER (OR EQUIVALENT
THEREOF) THAT WOULD BE IN VIOLATION OF SECTION 402 OF THE SARBANES-OXLEY ACT TO
THE EXTENT THE BORROWER AND ITS SUBSIDIARIES ARE SUBJECT THERETO);

 

(G)                                 INVESTMENTS MADE IN CONNECTION WITH
PERMITTED ACQUISITIONS PERMITTED PURSUANT TO SECTION 6.08;

 

(H)                                 INVESTMENTS DESCRIBED IN SCHEDULE 6.06;

 

(I)                                     INVESTMENTS BY BORROWER OR ANY
SUBSIDIARY IN ANY SUBSIDIARY THAT IS NOT A WHOLLY OWNED SUBSIDIARY (OR A PERSON
WHO AS A RESULT OF SUCH INVESTMENTS BECOMES A SUBSIDIARY THAT IS NOT A WHOLLY
OWNED SUBSIDIARY) IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME $3,000,000
PLUS THE AVAILABLE EQUITY CREDIT;

 

(J)                                     OTHER INVESTMENTS IN AN AGGREGATE AMOUNT
NOT TO EXCEED AT ANY TIME $3,000,000 PLUS THE AVAILABLE EQUITY CREDIT;

 

(K)                                  INVESTMENTS CONSISTING OF CASH ON DEPOSIT
WITH BANKS OR OTHER DEPOSITARY INSTITUTIONS;

 

(L)                                     NON-CASH CONSIDERATION RECEIVED BY THE
BORROWER OR ANY SUBSIDIARY IN ANY PERMITTED ASSET SALE; AND

 

(M)                               INVESTMENTS IN INTEREST RATE AGREEMENTS
PERMITTED HEREUNDER.

 

Notwithstanding the foregoing, in no event shall any Loan Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.04.

 

Section 6.07         Financial Covenants.

 

(A)                                  TOTAL LEVERAGE RATIO. BORROWER SHALL NOT
PERMIT THE TOTAL LEVERAGE RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER,
BEGINNING WITH THE FISCAL QUARTER ENDING DECEMBER 31, 2007 TO EXCEED THE
CORRELATIVE RATIO INDICATED:

 

FISCAL
QUARTER

 

TOTAL LEVERAGE
RATIO

 

December 31, 2007

 

5.95:1.00

 

March 31, 2008

 

5.95:1.00

 

June 30, 2008

 

5.95:1.00

 

September 30, 2008

 

5.70:1.00

 

December 31, 2008

 

5.65:1.00

 

March 31, 2009

 

5.40:1.00

 

June 30, 2009

 

5.40:1.00

 

 

69

--------------------------------------------------------------------------------


 

FISCAL
QUARTER

 

TOTAL LEVERAGE
RATIO

 

September 30, 2009

 

5.20:1.00

 

December 31, 2009

 

4.95:1.00

 

March 31, 2010

 

4.95:1.00

 

June 30, 2010

 

4.70:1.00

 

September 30, 2010

 

4.50:1.00

 

December 31, 2010

 

4.40:1.00

 

March 31, 2011

 

4.20:1.00

 

June 30, 2011

 

4.00:1.00

 

September 30, 2011

 

4.00:1.00

 

December 31, 2011

 

3.70:1.00

 

March 31, 2012 and thereafter

 

3.50:1.00

 

 

(B)                                 MAXIMUM CONSOLIDATED CAPITAL EXPENDITURES.
BORROWER SHALL NOT, AND SHALL NOT PERMIT ITS SUBSIDIARIES TO, MAKE OR INCUR
CONSOLIDATED CAPITAL EXPENDITURES, IN ANY FISCAL YEAR INDICATED BELOW, IN AN
AGGREGATE AMOUNT FOR BORROWER AND ITS SUBSIDIARIES IN EXCESS OF THE
CORRESPONDING AMOUNT SET FORTH BELOW OPPOSITE SUCH FISCAL YEAR:

 

PERIOD

 

CONSOLIDATED
CAPITAL
EXPENDITURES

 

From the Closing Date through December 31, 2007

 

$

1,380,000

 

Fiscal Year 2008

 

$

3,000,000

 

Fiscal Year 2009

 

$

3,600,000

 

Fiscal Year 2010

 

$

4,800,000

 

Fiscal Year 2011

 

$

4,800,000

 

Fiscal Year 2012

 

$

5,400,000

 

Fiscal Year 2013 and thereafter

 

$

6,900,000

 

 

provided, to the extent the permitted amount for any Fiscal Year has been
expended, such permitted amount shall be increased by an amount equal to the
excess, if any, of the permitted amount of Consolidated Capital Expenditures for
the previous Fiscal Year (without giving effect to any adjustment in accordance
with this proviso) over the actual amount of Consolidated Capital Expenditures
for the previous Fiscal Year; provided further, Borrower shall have the right to
elect in writing to the Administrative Agent, delivered no later than
concurrently with the delivery of the Financial Plan for such

 

70

--------------------------------------------------------------------------------


 

Fiscal Year, to increase the permitted amount of Consolidated Capital
Expenditures for such Fiscal Year by no less than $600,000 and no more than
$2,400,000, so long as such right is not exercised on more than four occasions
from the Closing Date until the date of determination and the aggregate amount,
for all increases taken together, does not exceed $2,400,000.

 

(C)                                  CERTAIN CALCULATIONS. WITH RESPECT TO ANY
PERIOD DURING WHICH A PERMITTED ACQUISITION OR AN ASSET SALE HAS OCCURRED (EACH,
A “SUBJECT TRANSACTION”), FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE
FINANCIAL COVENANTS SET FORTH IN THIS SECTION 6.07, CONSOLIDATED ADJUSTED EBITDA
SHALL BE CALCULATED WITH RESPECT TO SUCH PERIOD ON A PRO FORMA BASIS (INCLUDING
PRO FORMA ADJUSTMENTS ARISING OUT OF EVENTS WHICH ARE DIRECTLY ATTRIBUTABLE TO A
SPECIFIC TRANSACTION, ARE FACTUALLY SUPPORTABLE AND ARE EXPECTED TO HAVE A
CONTINUING IMPACT, IN EACH CASE DETERMINED ON A BASIS CONSISTENT WITH ARTICLE 11
OF REGULATION S-X PROMULGATED UNDER THE SECURITIES ACT AND AS INTERPRETED BY THE
STAFF OF THE SECURITIES AND EXCHANGE COMMISSION, WHICH WOULD INCLUDE COST
SAVINGS RESULTING FROM HEAD COUNT REDUCTION, CLOSURE OF FACILITIES AND SIMILAR
RESTRUCTURING CHARGES, WHICH PRO FORMA ADJUSTMENTS SHALL BE CERTIFIED BY THE
CHIEF FINANCIAL OFFICER OF BORROWER) USING THE HISTORICAL FINANCIAL STATEMENTS
OF ANY BUSINESS SO ACQUIRED OR TO BE ACQUIRED OR SOLD OR TO BE SOLD AND THE
CONSOLIDATED FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES WHICH SHALL
BE REFORMULATED AS IF SUCH SUBJECT TRANSACTION, AND ANY INDEBTEDNESS INCURRED OR
REPAID IN CONNECTION THEREWITH, HAD BEEN CONSUMMATED OR INCURRED OR REPAID AT
THE BEGINNING OF SUCH PERIOD (AND ASSUMING THAT SUCH INDEBTEDNESS BEARS INTEREST
DURING ANY PORTION OF THE APPLICABLE MEASUREMENT PERIOD PRIOR TO THE RELEVANT
ACQUISITION AT THE WEIGHTED AVERAGE OF THE INTEREST RATES APPLICABLE TO
OUTSTANDING LOANS INCURRED DURING SUCH PERIOD).

 

Section 6.08         Fundamental Changes; Disposition of Assets; Acquisitions.

 

No Loan Party shall, nor shall it permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
sub-lease (as lessor or sublessor), transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Consolidated Capital Expenditures in the ordinary
course of business) the business, substantially all of the property or fixed
assets of, or stock or other evidence of beneficial ownership of, any Person or
any division or line of business or other business unit of any Person, or become
a general partner in any partnership, except:

 

(A)                                  ANY SUBSIDIARY OF BORROWER MAY BE MERGED
WITH OR INTO BORROWER OR ANY GUARANTOR, OR BE LIQUIDATED, WOUND UP OR DISSOLVED,
OR ALL OR ANY PART OF ITS BUSINESS, PROPERTY OR ASSETS MAY BE CONVEYED, SOLD,
LEASED, TRANSFERRED OR OTHERWISE DISPOSED OF, IN ONE TRANSACTION OR A SERIES OF
TRANSACTIONS, TO BORROWER , IN ALL CASES INVOLVING BORROWER, OR ANY GUARANTOR;
PROVIDED, IN THE CASE OF SUCH A MERGER, BORROWER OR SUCH GUARANTOR, AS
APPLICABLE SHALL BE THE CONTINUING OR SURVIVING PERSON, EXCEPT THAT ANY
SUBSIDIARY THAT IS NOT A WHOLLY OWNED SUBSIDIARY MAY DISTRIBUTE ITS ASSETS IN
LIQUIDATION TO BORROWER AND ANY SUBSIDIARY OF THE BORROWER, ON THE ONE HAND, AND
TO PERSONS THAT ARE NOT LOAN PARTIES, ON THE OTHER HAND, PRO RATA TO THEIR
RESPECTIVE OWNERSHIP OF SUCH SUBSIDIARY;

 

(B)                                 SALES OR OTHER DISPOSITIONS OF ASSETS THAT
DO NOT CONSTITUTE ASSET SALES;

 

(C)                                  ASSET SALES  (INCLUDING, WITHOUT
LIMITATION, SALES OF ASSETS OF A TARGET FOR FAIR MARKET VALUE WITHIN ONE YEAR
FOLLOWING THE ACQUISITION OF SUCH TARGET (A “TARGET SALE”)), THE PROCEEDS OF
WHICH (VALUED AT THE PRINCIPAL AMOUNT THEREOF IN THE CASE OF NON-CASH PROCEEDS
CONSISTING OF NOTES OR OTHER DEBT SECURITIES AND VALUED AT FAIR MARKET VALUE IN
THE CASE OF OTHER NON-CASH PROCEEDS), OTHER THAN

 

71

--------------------------------------------------------------------------------


 

THOSE FROM A TARGET SALE, (I) ARE LESS THAN $6,000,000 WITH RESPECT TO ANY
SINGLE ASSET SALE OR SERIES OF RELATED ASSET SALES AND (II) WHEN AGGREGATED WITH
THE PROCEEDS OF ALL OTHER ASSET SALES MADE WITHIN THE SAME FISCAL YEAR, ARE LESS
THAN $12,000,000; PROVIDED (1) THE CONSIDERATION RECEIVED FOR SUCH ASSETS SHALL
BE IN AN AMOUNT AT LEAST EQUAL TO THE FAIR MARKET VALUE THEREOF (DETERMINED IN
GOOD FAITH BY THE BOARD OF DIRECTORS OF BORROWER), (2) NO LESS THAN 75% OF SUCH
CONSIDERATION SHALL BE PAID IN CASH OR CASH EQUIVALENTS, AND (3) THE NET ASSET
SALE PROCEEDS THEREOF SHALL BE APPLIED AS REQUIRED IN SECTION 2.30;

 

(D)                                 DISPOSALS OF OBSOLETE, WORN OUT OR SURPLUS
PROPERTY;

 

(E)                                  PERMITTED ACQUISITIONS; AND

 

(F)                                    INVESTMENTS MADE IN ACCORDANCE WITH
SECTION 6.06.

 

Notwithstanding anything to the contrary above, no Loan Party shall, nor shall
it permit any of its Subsidiaries to, sell or discount overdue accounts
receivable whether or not such accounts receivable arise in the ordinary course
of business, as part of any bulk sale or financing transaction or otherwise.

 

Section 6.09         Disposal of Subsidiary Interests.

 

Except for any sale of all of its interests in the Capital Stock of any of its
Subsidiaries in compliance with the provisions of Section 6.08 and except as
provided in the First Lien Credit Agreement, no Loan Party shall, nor shall it
permit any of its Subsidiaries to, (a) directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any Capital Stock of any of its
Subsidiaries, except as required by the Loan Documents and to qualify directors
if required by applicable law; or (b) permit any of its Subsidiaries directly or
indirectly to sell, assign, pledge or otherwise encumber or dispose of any
Capital Stock of any of its Subsidiaries, except as required by the Loan
Documents and to another Loan Party (subject to the restrictions on such
disposition otherwise imposed hereunder), or to qualify directors if required by
applicable law.

 

Section 6.10         Sales and Lease-Backs.

 

No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which such Loan Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than
Borrower or any of its Subsidiaries to the extent such sale or transfer is
otherwise permitted hereunder), or (b) intends to use for substantially the same
purpose as any other property which has been or is to be sold or transferred by
such Loan Party to any Person (other than Borrower or any of its Subsidiaries to
the extent such sale or transfer is otherwise permitted hereunder) in connection
with such lease.

 

Section 6.11         Transactions with Shareholders and Affiliates.

 

No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower or of any such holder, unless such
transaction (i) has been disclosed to Administrative Agent, and (ii) is on terms
that are no less favorable to Borrower or that Subsidiary, as the case may be,
than those that might be obtained at the time from a Person who is not such a
holder or Affiliate; provided the foregoing restriction shall not apply to
(a) the payment by Borrower and its Subsidiaries of reasonable and customary
fees, stock options and stock grants to members of its and its Subsidiaries’
Boards of Directors and the payment and provisions

 

72

--------------------------------------------------------------------------------


 

of reasonable compensation and benefits (including permitted incentive stock
plans) to officers and employees; (b) compensation arrangements for officers and
other employees of Borrower and its Subsidiaries entered into in the ordinary
course of business; (c) transactions described in Schedule 6.11;
(d) transactions pursuant to Section 6.06(f); (e) transactions between Borrower
and any of its Subsidiaries, or between any such Subsidiaries; and (f) the lease
between Chem Rx and 750 Park Place in accordance with the terms thereof.

 

Section 6.12         Conduct of Business.

 

From and after the Closing Date, no Loan Party shall, nor shall it permit any of
its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by such Loan Party on the Closing Date and similar or related
businesses and (ii) such other lines of business as may be consented to by
Requisite Lenders.

 

Section 6.13         Amendments or Waivers of Certain Related Agreements.

 

Except as set forth in Section 6.14, no Loan Party shall nor shall it permit any
of its Subsidiaries to, agree to any material amendment, restatement, supplement
or other modification to, or waiver of, any of its material rights under any
Related Agreement (other than the First Lien Credit Agreement), Organizational
Document or any agreement evidencing Indebtedness after the Closing Date in a
manner materially adverse to the Lenders without in each case obtaining the
prior written consent of Requisite Lenders to such amendment, restatement,
supplement or other modification or waiver.

 

Section 6.14         Amendments or Waivers of the First Lien Credit Agreement.

 

Each of the Borrower and its Subsidiaries shall not, nor shall it permit any of
its Subsidiaries to, amend or otherwise change the terms of the First Lien
Credit Agreement or make any payment consistent with an amendment thereof or
change thereto, if the effect of such amendment or change is to increase the
interest rate applicable thereto, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related thereto
or otherwise make such event of default or condition less restrictive or
burdensome on the Borrower), change the prepayment provisions thereof, or change
any collateral therefor (other than to release such collateral), or if the
effect of such amendment or change, together with all other amendments or
changes made, is to increase materially the obligations of the obligor
thereunder or to confer any additional rights on the lenders under the First
Lien Credit Agreement (or a representative on their behalf) which would be
adverse to any Loan Party or Lenders, except as otherwise expressly permitted by
the Intercreditor Agreement.

 

Section 6.15         Fiscal Year.

 

No Loan Party shall, nor shall it permit any of its Subsidiaries to change its
Fiscal Year-end from December 31.

 

Section 6.16         No Foreign Subsidiaries.

 

No Loan Party shall, nor shall it permit any of its Subsidiaries to, create,
acquire or otherwise own directly or indirectly any Subsidiary other than a
Domestic Subsidiary.

 

73

--------------------------------------------------------------------------------


 


ARTICLE SEVEN
GUARANTY


 

Section 7.01         Guaranty of the Obligations.

 

Subject to the provisions of Section 7.02, Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”).

 

Section 7.02         Contribution by Guarantors.

 

All Guarantors desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty. Accordingly, in the event any payment or
distribution is made on any date by a Guarantor (a “Funding Guarantor”) under
this Guaranty that exceeds its Fair Share as of such date, such Funding
Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in the amount of such other Contributing Guarantor’s
Fair Share Shortfall as of such date, with the result that all such
contributions will cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Shortfall” means, with respect to a Contributing Guarantor as of any date
of determination, the excess, if any, of the Fair Share of such Contributing
Guarantor over the Aggregate Payments of such Contributing Guarantor. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.02, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.02), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.02. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.02 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.02.

 

74

--------------------------------------------------------------------------------


 

Section 7.03         Payment by Guarantors.

 

Subject to Section 7.02, Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of Borrower to pay any of the Guaranteed Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon
demand pay, or cause to be paid, in cash, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for Borrower’s becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against Borrower for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

Section 7.04         Liability of Guarantors Absolute.

 

Subject to applicable bankruptcy and insolvency laws, each Guarantor agrees that
its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:

 

(A)                                  THIS GUARANTY IS A GUARANTY OF PAYMENT WHEN
DUE AND NOT OF COLLECTABILITY. THIS GUARANTY IS A PRIMARY OBLIGATION OF EACH
GUARANTOR AND NOT MERELY A CONTRACT OF SURETY;

 

(B)                                 ADMINISTRATIVE AGENT MAY ENFORCE THIS
GUARANTY UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
NOTWITHSTANDING THE EXISTENCE OF ANY DISPUTE BETWEEN BORROWER AND ANY
BENEFICIARY WITH RESPECT TO THE EXISTENCE OF SUCH EVENT OF DEFAULT;

 

(C)                                  THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER
ARE INDEPENDENT OF THE OBLIGATIONS OF BORROWER AND THE OBLIGATIONS OF ANY OTHER
GUARANTOR (INCLUDING ANY OTHER GUARANTOR) OF THE OBLIGATIONS OF BORROWER, AND A
SEPARATE ACTION OR ACTIONS MAY BE BROUGHT AND PROSECUTED AGAINST SUCH GUARANTOR
WHETHER OR NOT ANY ACTION IS BROUGHT AGAINST BORROWER OR ANY OF SUCH OTHER
GUARANTORS AND WHETHER OR NOT BORROWER IS JOINED IN ANY SUCH ACTION OR ACTIONS;

 

(D)                                 PAYMENT BY ANY GUARANTOR OF A PORTION, BUT
NOT ALL, OF THE GUARANTEED OBLIGATIONS SHALL IN NO WAY LIMIT, AFFECT, MODIFY OR
ABRIDGE ANY GUARANTOR’S LIABILITY FOR ANY PORTION OF THE GUARANTEED OBLIGATIONS
WHICH HAS NOT BEEN PAID. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF
ADMINISTRATIVE AGENT IS AWARDED A JUDGMENT IN ANY SUIT BROUGHT TO ENFORCE ANY
GUARANTOR’S COVENANT TO PAY A PORTION OF THE GUARANTEED OBLIGATIONS, SUCH
JUDGMENT SHALL NOT BE DEEMED TO RELEASE SUCH GUARANTOR FROM ITS COVENANT TO PAY
THE PORTION OF THE GUARANTEED OBLIGATIONS THAT IS NOT THE SUBJECT OF SUCH SUIT,
AND SUCH JUDGMENT SHALL NOT, EXCEPT TO THE EXTENT SATISFIED BY SUCH GUARANTOR,
LIMIT, AFFECT, MODIFY OR ABRIDGE ANY OTHER GUARANTOR’S LIABILITY HEREUNDER IN
RESPECT OF THE GUARANTEED OBLIGATIONS;

 

(E)                                  ANY BENEFICIARY, UPON SUCH TERMS AS IT
DEEMS APPROPRIATE, WITHOUT NOTICE OR DEMAND AND WITHOUT AFFECTING THE VALIDITY
OR ENFORCEABILITY HEREOF OR GIVING RISE TO ANY REDUCTION, LIMITATION,
IMPAIRMENT, DISCHARGE OR TERMINATION OF ANY GUARANTOR’S LIABILITY HEREUNDER,
FROM TIME TO TIME MAY, WITH THE WRITTEN CONSENT OF THE APPLICABLE LOAN PARTY OR
PURSUANT TO THE TERMS OF THE APPLICABLE LOAN

 

75

--------------------------------------------------------------------------------


 

DOCUMENT, (I) RENEW, EXTEND, ACCELERATE, INCREASE THE RATE OF INTEREST ON, OR
OTHERWISE CHANGE THE TIME, PLACE, MANNER OR TERMS OF PAYMENT OF THE GUARANTEED
OBLIGATIONS; (II) SETTLE, COMPROMISE, RELEASE OR DISCHARGE, OR ACCEPT OR REFUSE
ANY OFFER OF PERFORMANCE WITH RESPECT TO, OR SUBSTITUTIONS FOR, THE GUARANTEED
OBLIGATIONS OR ANY AGREEMENT RELATING THERETO AND/OR SUBORDINATE THE PAYMENT OF
THE SAME TO THE PAYMENT OF ANY OTHER OBLIGATIONS; (III) REQUEST AND ACCEPT OTHER
GUARANTIES OF THE GUARANTEED OBLIGATIONS AND TAKE AND HOLD SECURITY FOR THE
PAYMENT HEREOF OR THE GUARANTEED OBLIGATIONS; (IV) RELEASE, SURRENDER, EXCHANGE,
SUBSTITUTE, COMPROMISE, SETTLE, RESCIND, WAIVE, ALTER, SUBORDINATE OR MODIFY,
WITH OR WITHOUT CONSIDERATION, ANY SECURITY FOR PAYMENT OF THE GUARANTEED
OBLIGATIONS, ANY OTHER GUARANTIES OF THE GUARANTEED OBLIGATIONS, OR ANY OTHER
OBLIGATION OF ANY PERSON (INCLUDING ANY OTHER GUARANTOR) WITH RESPECT TO THE
GUARANTEED OBLIGATIONS; (V) ENFORCE AND APPLY ANY SECURITY NOW OR HEREAFTER HELD
BY OR FOR THE BENEFIT OF SUCH BENEFICIARY IN RESPECT HEREOF OR THE GUARANTEED
OBLIGATIONS AND DIRECT THE ORDER OR MANNER OF SALE THEREOF, OR EXERCISE ANY
OTHER RIGHT OR REMEDY THAT SUCH BENEFICIARY MAY HAVE AGAINST ANY SUCH SECURITY,
IN EACH CASE AS SUCH BENEFICIARY IN ITS DISCRETION MAY DETERMINE CONSISTENT
HEREWITH OR THE APPLICABLE HEDGE AGREEMENT AND ANY APPLICABLE SECURITY
AGREEMENT, INCLUDING FORECLOSURE ON ANY SUCH SECURITY PURSUANT TO ONE OR MORE
JUDICIAL OR NONJUDICIAL SALES, WHETHER OR NOT EVERY ASPECT OF ANY SUCH SALE IS
COMMERCIALLY REASONABLE, AND EVEN THOUGH SUCH ACTION OPERATES TO IMPAIR OR
EXTINGUISH ANY RIGHT OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY OF
ANY GUARANTOR AGAINST BORROWER OR ANY SECURITY FOR THE GUARANTEED OBLIGATIONS;
AND (VI) EXERCISE ANY OTHER RIGHTS AVAILABLE TO IT UNDER THE LOAN DOCUMENTS OR
THE HEDGE AGREEMENTS; AND

 

(F)                                    THIS GUARANTY AND THE OBLIGATIONS OF
GUARANTORS HEREUNDER SHALL BE VALID AND ENFORCEABLE AND SHALL NOT BE SUBJECT TO
ANY REDUCTION, LIMITATION, IMPAIRMENT, DISCHARGE OR TERMINATION FOR ANY REASON
(OTHER THAN PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS), INCLUDING THE
OCCURRENCE OF ANY OF THE FOLLOWING, WHETHER OR NOT ANY GUARANTOR SHALL HAVE HAD
NOTICE OR KNOWLEDGE OF ANY OF THEM:  (I) ANY FAILURE OR OMISSION TO ASSERT OR
ENFORCE OR AGREEMENT OR ELECTION NOT TO ASSERT OR ENFORCE, OR THE STAY OR
ENJOINING, BY ORDER OF COURT, BY OPERATION OF LAW OR OTHERWISE, OF THE EXERCISE
OR ENFORCEMENT OF, ANY CLAIM OR DEMAND OR ANY RIGHT, POWER OR REMEDY (WHETHER
ARISING UNDER THE LOAN DOCUMENTS OR THE HEDGE AGREEMENTS, AT LAW, IN EQUITY OR
OTHERWISE) WITH RESPECT TO THE GUARANTEED OBLIGATIONS OR ANY AGREEMENT RELATING
THERETO, OR WITH RESPECT TO ANY OTHER GUARANTY OF OR SECURITY FOR THE PAYMENT OF
THE GUARANTEED OBLIGATIONS; (II) ANY RESCISSION, WAIVER, AMENDMENT OR
MODIFICATION OF, OR ANY CONSENT TO DEPARTURE FROM, ANY OF THE TERMS OR
PROVISIONS (INCLUDING PROVISIONS RELATING TO EVENTS OF DEFAULT) HEREOF, ANY OF
THE OTHER LOAN DOCUMENTS, ANY OF THE HEDGE AGREEMENTS OR ANY AGREEMENT OR
INSTRUMENT EXECUTED PURSUANT THERETO, OR OF ANY OTHER GUARANTY OR SECURITY FOR
THE GUARANTEED OBLIGATIONS, IN EACH CASE WHETHER OR NOT IN ACCORDANCE WITH THE
TERMS HEREOF OR SUCH LOAN DOCUMENT, SUCH HEDGE AGREEMENT OR ANY AGREEMENT
RELATING TO SUCH OTHER GUARANTY OR SECURITY; (III) THE GUARANTEED OBLIGATIONS,
OR ANY AGREEMENT RELATING THERETO, AT ANY TIME BEING FOUND TO BE ILLEGAL,
INVALID OR UNENFORCEABLE IN ANY RESPECT; (IV) THE APPLICATION OF PAYMENTS
RECEIVED FROM ANY SOURCE (OTHER THAN PAYMENTS RECEIVED PURSUANT TO THE OTHER
LOAN DOCUMENTS OR ANY OF THE HEDGE AGREEMENTS OR FROM THE PROCEEDS OF ANY
SECURITY FOR THE GUARANTEED OBLIGATIONS, EXCEPT TO THE EXTENT SUCH SECURITY ALSO
SERVES AS COLLATERAL FOR INDEBTEDNESS OTHER THAN THE GUARANTEED OBLIGATIONS) TO
THE PAYMENT OF INDEBTEDNESS OTHER THAN THE GUARANTEED OBLIGATIONS, EVEN THOUGH
ANY BENEFICIARY MIGHT HAVE ELECTED TO APPLY SUCH PAYMENT TO ANY PART OR ALL OF
THE GUARANTEED OBLIGATIONS; (V) ANY BENEFICIARY’S CONSENT TO THE CHANGE,
REORGANIZATION OR TERMINATION OF THE CORPORATE STRUCTURE OR EXISTENCE OF
BORROWER OR ANY OF ITS SUBSIDIARIES AND TO ANY CORRESPONDING RESTRUCTURING OF
THE GUARANTEED OBLIGATIONS; (VI) ANY FAILURE TO PERFECT OR CONTINUE PERFECTION
OF A SECURITY INTEREST IN ANY COLLATERAL WHICH SECURES ANY OF THE GUARANTEED
OBLIGATIONS; (VII) ANY DEFENSES, SET-OFFS OR COUNTERCLAIMS WHICH BORROWER MAY
ALLEGE OR ASSERT AGAINST ANY BENEFICIARY IN RESPECT OF THE GUARANTEED
OBLIGATIONS, INCLUDING FAILURE OF CONSIDERATION, BREACH OF WARRANTY, PAYMENT,
STATUTE OF FRAUDS, STATUTE OF LIMITATIONS, ACCORD AND SATISFACTION AND USURY;
AND (VIII) ANY OTHER ACT OR THING OR OMISSION, OR DELAY TO DO ANY OTHER ACT OR
THING, WHICH MAY OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF ANY
GUARANTOR AS AN OBLIGOR IN RESPECT OF THE GUARANTEED OBLIGATIONS.

 

76

--------------------------------------------------------------------------------


 

Section 7.05                            Waivers by Guarantors.

 

Each Guarantor hereby waives, for the benefit of Beneficiaries:  (a) any right
to require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of Borrower
or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.04 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 

Section 7.06                            Guarantors’ Rights of Subrogation,
Contribution, etc.

 

Until the Termination Date, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (a) any right
of subrogation, reimbursement or indemnification that such Guarantor now has or
may hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until Termination Date, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including any such right of contribution as contemplated
by Section 7.02. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have

 

77

--------------------------------------------------------------------------------


 

against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time prior to the Termination Date, such amount shall be held in
trust for Administrative Agent on behalf of Beneficiaries and shall forthwith be
paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.

 

Section 7.07         Subordination of Other Obligations.

 

Any Indebtedness of Borrower or any Guarantor now or hereafter held by any
Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the Guaranteed Obligations, and any such indebtedness collected or received
by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall, upon the occurrence of an Event of Default pursuant to
Section 8.01(a), (f) or (g) and otherwise upon the demand of the Administrative
Agent, forthwith be paid over to Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.

 

Section 7.08         Continuing Guaranty.

 

This Guaranty is a continuing guaranty and shall remain in effect until the
Termination Date. Each Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.

 

Section 7.09         Authority of Guarantors or Borrower.

 

It is not necessary for any Beneficiary to inquire into the capacity or powers
of any Guarantor or Borrower or the officers, directors or any agents acting or
purporting to act on behalf of any of them.

 

Section 7.10         Financial Condition of Borrower.

 

Any Credit Extension may be made to Borrower or continued from time to time, and
any Hedge Agreements may be entered into from time to time, in each case without
notice to or authorization from any Guarantor regardless of the financial or
other condition of Borrower at the time of any such grant or continuation or at
the time such Hedge Agreement is entered into, as the case may be. No
Beneficiary shall have any obligation to disclose or discuss with any Guarantor
its assessment, or any Guarantor’s assessment, of the financial condition of
Borrower. Each Guarantor has adequate means to obtain information from Borrower
on a continuing basis concerning the financial condition of Borrower and its
ability to perform its obligations under the Loan Documents and the Hedge
Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Borrower and of all circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby
waives and relinquishes any duty on the part of any Beneficiary to disclose any
matter, fact or thing relating to the business, operations or conditions of
Borrower now known or hereafter known by any Beneficiary.

 

Section 7.11         Bankruptcy, etc.

 

(A)                                  SO LONG AS ANY GUARANTEED OBLIGATIONS
REMAIN OUTSTANDING, NO GUARANTOR SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF
ADMINISTRATIVE AGENT ACTING PURSUANT TO THE INSTRUCTIONS OF REQUISITE LENDERS,
COMMENCE OR JOIN WITH ANY OTHER PERSON IN COMMENCING ANY BANKRUPTCY,

 

78

--------------------------------------------------------------------------------


 

REORGANIZATION OR INSOLVENCY CASE OR PROCEEDING OF OR AGAINST BORROWER OR ANY
OTHER GUARANTOR. THE OBLIGATIONS OF GUARANTORS HEREUNDER SHALL NOT BE REDUCED,
LIMITED, IMPAIRED, DISCHARGED, DEFERRED, SUSPENDED OR TERMINATED BY ANY CASE OR
PROCEEDING, VOLUNTARY OR INVOLUNTARY, INVOLVING THE BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP, REORGANIZATION, LIQUIDATION OR ARRANGEMENT OF BORROWER OR ANY
OTHER GUARANTOR OR BY ANY DEFENSE WHICH BORROWER OR ANY OTHER GUARANTOR MAY HAVE
BY REASON OF THE ORDER, DECREE OR DECISION OF ANY COURT OR ADMINISTRATIVE BODY
RESULTING FROM ANY SUCH PROCEEDING.

 

(B)                                 EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT
ANY INTEREST ON ANY PORTION OF THE GUARANTEED OBLIGATIONS WHICH ACCRUES AFTER
THE COMMENCEMENT OF ANY CASE OR PROCEEDING REFERRED TO IN CLAUSE (A) ABOVE (OR,
IF INTEREST ON ANY PORTION OF THE GUARANTEED OBLIGATIONS CEASES TO ACCRUE BY
OPERATION OF LAW BY REASON OF THE COMMENCEMENT OF SUCH CASE OR PROCEEDING, SUCH
INTEREST AS WOULD HAVE ACCRUED ON SUCH PORTION OF THE GUARANTEED OBLIGATIONS IF
SUCH CASE OR PROCEEDING HAD NOT BEEN COMMENCED) SHALL BE INCLUDED IN THE
GUARANTEED OBLIGATIONS BECAUSE IT IS THE INTENTION OF GUARANTORS AND
BENEFICIARIES THAT THE GUARANTEED OBLIGATIONS WHICH ARE GUARANTEED BY GUARANTORS
PURSUANT HERETO SHOULD BE DETERMINED WITHOUT REGARD TO ANY RULE OF LAW OR ORDER
WHICH MAY RELIEVE BORROWER OF ANY PORTION OF SUCH GUARANTEED OBLIGATIONS.
GUARANTORS WILL PERMIT ANY TRUSTEE IN BANKRUPTCY, RECEIVER, DEBTOR IN
POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS OR SIMILAR PERSON TO PAY
ADMINISTRATIVE AGENT, OR ALLOW THE CLAIM OF ADMINISTRATIVE AGENT IN RESPECT OF,
ANY SUCH INTEREST ACCRUING AFTER THE DATE ON WHICH SUCH CASE OR PROCEEDING IS
COMMENCED.

 

(C)                                  IN THE EVENT THAT ALL OR ANY PORTION OF THE
GUARANTEED OBLIGATIONS ARE PAID BY BORROWER, THE OBLIGATIONS OF GUARANTORS
HEREUNDER SHALL CONTINUE AND REMAIN IN FULL FORCE AND EFFECT OR BE REINSTATED,
AS THE CASE MAY BE, IN THE EVENT THAT ALL OR ANY PART OF SUCH PAYMENT(S) ARE
RESCINDED OR RECOVERED DIRECTLY OR INDIRECTLY FROM ANY BENEFICIARY AS A
PREFERENCE, FRAUDULENT TRANSFER OR OTHERWISE, AND ANY SUCH PAYMENTS WHICH ARE SO
RESCINDED OR RECOVERED SHALL CONSTITUTE GUARANTEED OBLIGATIONS FOR ALL PURPOSES
HEREUNDER.

 

Section 7.12         Discharge of Guaranty upon Sale of Guarantor.

 

If all of the Capital Stock of any Guarantor or any of its successors in
interest hereunder shall be sold or otherwise disposed of (including by merger
or consolidation) in accordance with the terms and conditions hereof, the
Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
sale or disposition.

 


ARTICLE EIGHT
EVENTS OF DEFAULT


 

Section 8.01         Events of Default.

 

If any one or more of the following conditions or events shall occur:

 

(A)                                  FAILURE TO MAKE PAYMENTS WHEN DUE. FAILURE
BY BORROWER TO PAY (I) WHEN DUE ANY INSTALLMENT OF PRINCIPAL OF ANY LOAN,
WHETHER AT STATED MATURITY, BY ACCELERATION, BY NOTICE OF VOLUNTARY PREPAYMENT,
BY MANDATORY PREPAYMENT OR OTHERWISE; (II) ANY INTEREST ON ANY LOAN OR ANY FEE
DUE HEREUNDER WITHIN THREE (3) BUSINESS DAYS AFTER THE DATE DUE; OR (III) ANY
OTHER AMOUNT DUE HEREUNDER WITHIN THREE (3) BUSINESS DAYS AFTER DELIVERY OF
NOTICE FROM THE ADMINISTRATIVE AGENT; OR

 

(B)                                 DEFAULT IN OTHER AGREEMENTS. (I) FAILURE OF
ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES TO PAY WHEN DUE ANY
PRINCIPAL OF ONE OR MORE ITEMS OF INDEBTEDNESS (OTHER THAN INDEBTEDNESS REFERRED
TO IN SECTION 8.01(A)) IN A PRINCIPAL AMOUNT OF $6,000,000 OR MORE,

 

79

--------------------------------------------------------------------------------


 

INDIVIDUALLY OR IN THE AGGREGATE, IN EACH CASE BEYOND THE GRACE PERIOD, IF ANY,
PROVIDED THEREFOR; OR (II) BREACH OR DEFAULT BY ANY LOAN PARTY WITH RESPECT TO
ANY OTHER MATERIAL TERM OF (1) ONE OR MORE ITEMS OF INDEBTEDNESS IN THE
INDIVIDUAL OR AGGREGATE PRINCIPAL AMOUNTS REFERRED TO IN CLAUSE (I) ABOVE OR
(2) ANY LOAN AGREEMENT, MORTGAGE, INDENTURE OR OTHER AGREEMENT RELATING TO SUCH
ITEM(S) OF INDEBTEDNESS, IN EACH CASE BEYOND THE GRACE PERIOD, IF ANY, PROVIDED
THEREFOR, IF THE EFFECT OF SUCH BREACH OR DEFAULT IS TO CAUSE, OR TO PERMIT THE
HOLDER OR HOLDERS OF THAT INDEBTEDNESS (OR A TRUSTEE ON BEHALF OF SUCH HOLDER OR
HOLDERS), TO CAUSE, THAT INDEBTEDNESS TO BECOME OR BE DECLARED DUE AND PAYABLE
(OR REDEEMABLE) PRIOR TO ITS STATED MATURITY OR THE STATED MATURITY OF ANY
UNDERLYING OBLIGATION, AS THE CASE MAY BE; PROVIDED, HOWEVER, WITH RESPECT TO
ANY FAILURE TO PAY OR BREACH OR DEFAULT OR EVENT OF DEFAULT (AS DEFINED IN THE
FIRST LIEN CREDIT AGREEMENT) UNDER THE FIRST LIEN CREDIT AGREEMENT (OTHER THAN A
PAYMENT DEFAULT UNDER OR AN ACCELERATION OF THE FIRST LIEN CREDIT AGREEMENT),
SUCH EVENT SHALL ONLY CONSTITUTE AN EVENT OF DEFAULT HEREUNDER IF SUCH EVENT
OCCURS AND IS NOT CURED OR WAIVED WITHIN FORTY-FIVE (45) DAYS AFTER SUCH EVENT
BECOMES AN EVENT OF DEFAULT (AS DEFINED IN THE FIRST LIEN CREDIT AGREEMENT); OR

 

(C)                                  BREACH OF CERTAIN COVENANTS. (I) FAILURE OF
ANY LOAN PARTY TO PERFORM OR COMPLY WITH ANY TERM OR CONDITION CONTAINED IN
SECTION 2.16, SECTION 5.02 OR ARTICLE SIX; OR (II) FAILURE OF ANY LOAN PARTY TO
PERFORM OR COMPLY WITH ANY TERM OR CONDITION CONTAINED IN SECTION 5.01(A)
THROUGH (D) AND SUCH FAILURE SHALL NOT HAVE BEEN REMEDIED OR WAIVED WITHIN TEN
(10) BUSINESS DAYS AFTER SUCH FAILURE; OR

 

(D)                                 BREACH OF REPRESENTATIONS, ETC. ANY
REPRESENTATION, WARRANTY, CERTIFICATION OR OTHER STATEMENT MADE OR DEEMED MADE
BY ANY LOAN PARTY IN ANY LOAN DOCUMENT OR IN ANY STATEMENT OR CERTIFICATE AT ANY
TIME GIVEN BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IN WRITING PURSUANT
HERETO OR THERETO OR IN CONNECTION HEREWITH OR THEREWITH SHALL BE FALSE IN ANY
MATERIAL RESPECT AS OF THE DATE MADE OR DEEMED MADE; OR

 

(E)                                  OTHER DEFAULTS UNDER LOAN DOCUMENTS. ANY
LOAN PARTY SHALL DEFAULT IN THE PERFORMANCE OF OR COMPLIANCE WITH ANY TERM
CONTAINED HEREIN OR ANY OF THE OTHER LOAN DOCUMENTS, OTHER THAN ANY SUCH TERM
REFERRED TO IN ANY OTHER SECTION OF THIS SECTION 8.01, AND SUCH DEFAULT SHALL
NOT HAVE BEEN REMEDIED OR WAIVED WITHIN THIRTY (30) DAYS AFTER THE EARLIER OF
(I) A RESPONSIBLE OFFICER OF SUCH LOAN PARTY BECOMING AWARE OF SUCH DEFAULT OR
(II) RECEIPT BY BORROWER OF NOTICE FROM ADMINISTRATIVE AGENT OR ANY LENDER OF
SUCH DEFAULT; OR

 

(F)                                    INVOLUNTARY BANKRUPTCY; APPOINTMENT OF
RECEIVER, ETC. (I) A COURT OF COMPETENT JURISDICTION SHALL ENTER A DECREE OR
ORDER FOR RELIEF IN RESPECT OF BORROWER OR ANY OF ITS SUBSIDIARIES IN AN
INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR UNDER ANY OTHER APPLICABLE
BANKRUPTCY, INSOLVENCY OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, WHICH DECREE
OR ORDER IS NOT STAYED; OR ANY OTHER SIMILAR RELIEF SHALL BE GRANTED UNDER ANY
APPLICABLE FEDERAL OR STATE LAW; OR (II) AN INVOLUNTARY CASE SHALL BE COMMENCED
AGAINST BORROWER OR ANY OF ITS SUBSIDIARIES UNDER THE BANKRUPTCY CODE OR UNDER
ANY OTHER APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAW NOW OR HEREAFTER IN
EFFECT; OR A DECREE OR ORDER OF A COURT HAVING JURISDICTION IN THE PREMISES FOR
THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, SEQUESTRATOR, TRUSTEE, CUSTODIAN OR
OTHER OFFICER HAVING SIMILAR POWERS OVER BORROWER OR ANY OF ITS SUBSIDIARIES, OR
OVER ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, SHALL HAVE BEEN ENTERED; OR
THERE SHALL HAVE OCCURRED THE INVOLUNTARY APPOINTMENT OF AN INTERIM RECEIVER,
TRUSTEE OR OTHER CUSTODIAN OF BORROWER OR ANY OF ITS SUBSIDIARIES FOR ALL OR A
SUBSTANTIAL PART OF ITS PROPERTY; OR A WARRANT OF ATTACHMENT, EXECUTION OR
SIMILAR PROCESS SHALL HAVE BEEN ISSUED AGAINST ANY SUBSTANTIAL PART OF THE
PROPERTY OF BORROWER OR ANY OF ITS SUBSIDIARIES, AND ANY SUCH EVENT DESCRIBED IN
THIS CLAUSE (II) SHALL CONTINUE FOR SIXTY (60) DAYS WITHOUT HAVING BEEN
DISMISSED, BONDED OR DISCHARGED; OR

 

(G)                                 VOLUNTARY BANKRUPTCY; APPOINTMENT OF
RECEIVER, ETC. (I) BORROWER OR ANY OF ITS SUBSIDIARIES SHALL HAVE AN ORDER FOR
RELIEF ENTERED WITH RESPECT TO IT OR SHALL COMMENCE A

 

80

--------------------------------------------------------------------------------


 

VOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR UNDER ANY OTHER APPLICABLE
BANKRUPTCY, INSOLVENCY OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, OR SHALL
CONSENT TO THE ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE, OR TO THE
CONVERSION OF AN INVOLUNTARY CASE TO A VOLUNTARY CASE, UNDER ANY SUCH LAW, OR
SHALL CONSENT TO THE APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER, TRUSTEE
OR OTHER CUSTODIAN FOR ALL OR A SUBSTANTIAL PART OF ITS PROPERTY; OR BORROWER OR
ANY OF ITS SUBSIDIARIES SHALL MAKE ANY ASSIGNMENT FOR THE BENEFIT OF CREDITORS;
OR (II) BORROWER OR ANY OF ITS SUBSIDIARIES SHALL BE UNABLE, OR SHALL FAIL
GENERALLY, OR SHALL ADMIT IN WRITING ITS INABILITY, TO PAY ITS DEBTS AS SUCH
DEBTS BECOME DUE; OR THE BOARD OF DIRECTORS OF BORROWER OR ANY OF ITS
SUBSIDIARIES (OR ANY COMMITTEE THEREOF) SHALL ADOPT ANY RESOLUTION OR OTHERWISE
AUTHORIZE ANY ACTION TO APPROVE ANY OF THE ACTIONS REFERRED TO HEREIN OR IN
SECTION 8.01(F); OR

 

(H)                                 JUDGMENTS AND ATTACHMENTS. ANY MONEY
JUDGMENT, WRIT OR WARRANT OF ATTACHMENT OR SIMILAR PROCESS INVOLVING IN AN
AMOUNT IN EXCESS OF $6,000,000 IN ANY CASE INDIVIDUALLY OR IN THE AGGREGATE AT
ANY TIME (TO THE EXTENT NOT ADEQUATELY COVERED BY INSURANCE) OR ANY NON-MONETARY
JUDGMENT THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
SHALL BE ENTERED OR FILED AGAINST BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF
THEIR RESPECTIVE ASSETS AND SHALL REMAIN UNDISCHARGED, UNVACATED, UNBONDED OR
UNSTAYED FOR A PERIOD OF SIXTY (60) DAYS (OR IN ANY EVENT LATER THAN FIVE (5)
DAYS PRIOR TO THE DATE OF ANY PROPOSED SALE THEREUNDER); OR

 

(I)                                     DISSOLUTION. ANY ORDER, JUDGMENT OR
DECREE SHALL BE ENTERED AGAINST ANY LOAN PARTY DECREEING THE DISSOLUTION OR
SPLIT UP OF SUCH LOAN PARTY AND SUCH ORDER SHALL REMAIN UNDISCHARGED OR UNSTAYED
FOR A PERIOD IN EXCESS OF THIRTY (30) DAYS; OR

 

(J)                                     EMPLOYEE BENEFIT PLANS. (I) THERE SHALL
OCCUR ONE OR MORE ERISA EVENTS WHICH INDIVIDUALLY OR IN THE AGGREGATE RESULTS IN
OR MIGHT REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF BORROWER, ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ERISA AFFILIATES IN EXCESS OF $6,000,000
DURING THE TERM HEREOF; OR (II) THERE EXISTS ANY FACT OR CIRCUMSTANCE THAT
REASONABLY COULD BE EXPECTED TO RESULT IN THE IMPOSITION OF A LIEN OR SECURITY
INTEREST UNDER SECTION 412(N) OF THE INTERNAL REVENUE CODE OR UNDER ERISA
AFFECTING A MATERIAL PORTION OF THE ASSETS OF THE BORROWER AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE; OR

 

(K)                                  CHANGE OF CONTROL. A CHANGE OF CONTROL
SHALL OCCUR; OR

 

(L)                                     GUARANTIES, COLLATERAL DOCUMENTS AND
OTHER LOAN DOCUMENTS. AT ANY TIME AFTER THE EXECUTION AND DELIVERY THEREOF,
(I) THE GUARANTY FOR ANY REASON, OTHER THAN THE SATISFACTION IN FULL OF ALL
OBLIGATIONS, SHALL CEASE TO BE IN FULL FORCE AND EFFECT (OTHER THAN IN
ACCORDANCE WITH ITS TERMS) OR SHALL BE DECLARED TO BE NULL AND VOID OR ANY
GUARANTOR SHALL REPUDIATE ITS OBLIGATIONS THEREUNDER, (II) THIS AGREEMENT OR ANY
COLLATERAL DOCUMENT COVERING A MATERIAL PORTION OF THE COLLATERAL CEASES TO BE
IN FULL FORCE AND EFFECT (OTHER THAN BY REASON OF A RELEASE OF COLLATERAL IN
ACCORDANCE WITH THE TERMS HEREOF OR THEREOF OR THE SATISFACTION IN FULL OF THE
OBLIGATIONS IN ACCORDANCE WITH THE TERMS HEREOF) OR SHALL BE DECLARED NULL AND
VOID, OR COLLATERAL AGENT SHALL NOT HAVE OR SHALL CEASE TO HAVE A VALID AND
PERFECTED LIEN IN A MATERIAL PORTION OF THE COLLATERAL PURPORTED TO BE COVERED
BY THE COLLATERAL DOCUMENTS WITH THE PRIORITY REQUIRED BY THE RELEVANT
COLLATERAL DOCUMENT, IN EACH CASE FOR ANY REASON OTHER THAN THE FAILURE OF
COLLATERAL AGENT OR ANY SECURED PARTY TO TAKE ANY ACTION WITHIN ITS CONTROL, OR
(III) ANY LOAN PARTY SHALL CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY LOAN
DOCUMENT IN WRITING OR DENY IN WRITING THAT IT HAS ANY FURTHER LIABILITY,
INCLUDING WITH RESPECT TO FUTURE ADVANCES BY LENDERS, UNDER ANY LOAN DOCUMENT TO
WHICH IT IS A PARTY; OR

 

(M)                               HEALTH CARE MATTERS. BORROWER OR ANY OF ITS
SUBSIDIARIES FAILS TO (I) COMPLY WITH ANY HEALTH CARE LAW OR (II) MAINTAIN ANY
GOVERNMENTAL AUTHORIZATION, MATERIAL ACCREDITATION OR GOVERNMENT THIRD PARTY
PAYOR PROGRAM PROVIDER AGREEMENT, AND, IN THE CASE OF CLAUSE (I) OR (II) ABOVE,
SUCH FAILURE, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO
HAVE A

 

81

--------------------------------------------------------------------------------


 

MATERIAL ADVERSE EFFECT AND IS NOT CURED WITHIN 30 DAYS AFTER THE EARLIER OF
(I) A RESPONSIBLE OFFICER OF A LOAN PARTY BECOMING AWARE OF SUCH DEFAULT OR
(II) THE RECEIPT BY BORROWER OF WRITTEN NOTICE FROM ADMINISTRATIVE AGENT OR ANY
LENDER OF SUCH DEFAULT;

 

THEN, (1) upon the occurrence of any Event of Default described in Section
8.01(f) or 8.01(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default or an acceleration of all loans under
the First Lien Credit Agreement, at the request of (or with the consent of)
Requisite Lenders, upon notice to Borrower by Administrative Agent, (A) each of
the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Loan Party:  (I) the unpaid principal amount of
and accrued interest and premium on the Loans and (II) all other Obligations;
and (B) the Administrative Agent may cause the Collateral Agent to enforce any
and all Liens and security interests created pursuant to Collateral Documents.

 


ARTICLE NINE
AGENTS


 

Section 9.01         Appointment and Authority.

 

CIBC WM is hereby appointed Lead Arranger hereunder and under the other Loan
Documents and each Lender hereby authorizes the Lead Arranger to act as its
agent in accordance with the terms hereof and the other Loan Documents. CIBC is
hereby appointed Administrative Agent and Collateral Agent hereunder and under
the other Loan Documents by the Lenders and by the Secured Parties’ acceptance
of the benefits hereof, and each Secured Party hereby authorizes Administrative
Agent and Collateral Agent to act as its agent in accordance with terms hereof
and the other Loan Documents. The Lead Arranger may, in its sole discretion,
appoint other agents (including, without limitation, Syndication Agent and
Documentation Agent) following the date hereof, and each Lender hereby
authorizes each such agent to act as its agent in accordance with terms hereof
and the other Loan Documents. Each of the Lenders hereby irrevocably appoints
CIBC as its agent hereunder and under the other Loan Documents and authorizes
Administrative Agent and Collateral Agent to take such actions on its behalf and
to exercise such powers as are delegated to Administrative Agent and Collateral
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article Nine (other
than Section 9.06) are solely for the benefit of the Agents and the Lenders, and
Borrower shall not have rights as a third party beneficiary of any of such
provisions. As of the Closing Date, CIBC WM, in its capacity as Lead Arranger,
shall have no obligation, but shall be entitled to all benefits of this Article
Nine.

 

Section 9.02         Rights as a Lender.

 

Each of Administrative Agent and Collateral Agent shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Administrative Agent and the Collateral Agent hereunder in their individual
capacities. Administrative Agent and Collateral Agent and their Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
an Agent hereunder and without any duty to account therefor to the Lenders.

 

82

--------------------------------------------------------------------------------


 

Section 9.03         Exculpatory Provisions.

 

Administrative Agent and Collateral Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent and Collateral Agent:

 

(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING,

 

(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT ADMINISTRATIVE
AGENT OR COLLATERAL AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUISITE LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE RELEVANT LENDERS AS
SHALL BE EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS); PROVIDED
THAT NEITHER ADMINISTRATIVE AGENT NOR COLLATERAL AGENT SHALL BE REQUIRED TO TAKE
ANY ACTION THAT, IN ITS OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE
ADMINISTRATIVE AGENT OR COLLATERAL AGENT TO LIABILITY OR THAT IS CONTRARY TO ANY
LOAN DOCUMENT OR APPLICABLE LAW, AND

 

(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO BORROWER OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY ADMINISTRATIVE AGENT OR
COLLATERAL AGENT OR ANY OF THEIR RESPECTIVE AFFILIATES IN ANY CAPACITY.

 

Neither Administrative Agent nor Collateral Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Requisite
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as Administrative Agent or Collateral Agent shall believe in good
faith shall be necessary, under the circumstances as provided in Section 10.04)
or in the absence of its own gross negligence or willful misconduct. Neither
Administrative Agent nor Collateral Agent shall be deemed to have knowledge of
any Default or Event of Default unless and until notice thereof is given to
Administrative Agent or Collateral Agent by Borrower or a Lender.

 

Neither Administrative Agent nor Collateral Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article Three or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to Administrative Agent or Collateral Agent.

 

Section 9.04         Reliance by Administrative Agent and the Collateral Agent.

 

Each of Administrative Agent and Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message,  Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. Each of Administrative Agent
and Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any

 

83

--------------------------------------------------------------------------------


 

condition hereunder to the making of a Loan, each of Administrative Agent and
Collateral Agent may presume that such condition is satisfactory to such Lender
unless Administrative Agent or Collateral Agent shall have received notice to
the contrary from such Lender prior to the making of such Loan. Each of
Administrative Agent and Collateral Agent may consult with legal counsel (who
may be counsel for Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 9.05         Delegation of Duties.

 

Each of Administrative Agent and Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent or Collateral Agent. Each of Administrative Agent and Collateral Agent and
any sub-agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or under any other Loan Document by or through any
one or more sub-agents appointed by such sub-agent with the approval of
Administrative Agent or Collateral Agent, as applicable (such appointing
sub-agent is referred to in this Section 9.05 as an “Appointing Sub-Agent”).
Each of Administrative Agent, Collateral Agent and each such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory, indemnification and
other provisions of this Article Nine and of Section 10.02 shall apply to any of
the Related Parties of Administrative Agent and Collateral Agent and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent, as applicable. All of the rights, benefits, and privileges
(including the exculpatory and indemnification provisions) of this Article Nine
and of Section 10.02 shall apply to each such sub-agent and to the Related
Parties of each sub-agent, and shall apply to their respective activities as
sub-agent as if such sub-agent and Article Nine were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, Collateral Agent and/or an Appointing
Sub-Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of the Loan Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent or Collateral Agent and, if applicable, an Appointing
Sub-Agent and not to any Loan Party Lender or any other Person and no Loan Party
Lender or any other Person shall have any rights, directly or indirectly, as a
third party beneficiary or otherwise, against such sub-agent.

 

Section 9.06         Resignation of Administrative Agent.

 

Each of Administrative Agent and Collateral Agent may at any time give notice of
its resignation to the Lenders and Borrower. Upon receipt of any such notice of
resignation, the Requisite Lenders shall have the right, to appoint a successor,
which successor shall (so long as no Event of Default has occurred and is
continuing) be subject to approval by Borrower (such approval not to be
unreasonably withheld or delayed), and which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or Collateral Agent gives notice of its
resignation, then the retiring Administrative Agent or Collateral Agent may
appoint a successor Administrative Agent or Collateral Agent, as applicable,
meeting the qualifications set forth above; provided that if Administrative
Agent or Collateral Agent shall notify Borrower and the Lenders that no
qualifying person has accepted such appointment,

 

84

--------------------------------------------------------------------------------


 

then such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent or Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent or Collateral Agent on behalf of the Secured Parties under
any of the Loan Documents, the retiring Administrative Agent or Collateral Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent or Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent or Collateral Agent shall instead be made by or to each
Lender directly, until such time as the Requisite Lenders appoint a successor
Administrative Agent or Collateral Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent or Collateral Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent or Collateral Agent, and the retiring
Administrative Agent or Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by Borrower to a successor Administrative Agent or Collateral Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor. After the retiring Administrative Agent’s
or Collateral Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article Nine and Section 10.02 shall continue in effect
for the benefit of such retiring Administrative Agent or Collateral Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent or
Collateral Agent was acting as Administrative Agent or Collateral Agent, as
applicable.

 

Section 9.07         Non-Reliance on Agents and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 9.08         No Other Duties, etc.

 

Anything herein to the contrary notwithstanding, none of the Lead Arranger,
Syndication Agent or Documentation Agent shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as Administrative Agent, Collateral Agent or a
Lender hereunder.

 

Section 9.09         Collateral Documents and Guaranty.

 

(A)           AGENTS UNDER COLLATERAL DOCUMENTS AND GUARANTY. EACH LENDER HEREBY
FURTHER AUTHORIZES ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, ON
BEHALF OF AND FOR THE BENEFIT OF LENDERS, TO BE THE AGENT FOR AND REPRESENTATIVE
OF LENDERS WITH RESPECT TO THE GUARANTY, THE COLLATERAL, THE INTERCREDITOR
AGREEMENT, EACH LIEN SUBORDINATION AGREEMENT AND EACH OTHER COLLATERAL DOCUMENT.
SUBJECT TO SECTION 10.04, WITHOUT FURTHER WRITTEN CONSENT OR AUTHORIZATION FROM
LENDERS, ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE MAY EXECUTE ANY
DOCUMENTS OR INSTRUMENTS NECESSARY TO (I) RELEASE ANY LIEN ENCUMBERING ANY ITEM
OF COLLATERAL THAT IS THE SUBJECT OF A SALE OR OTHER DISPOSITION OF ASSETS
PERMITTED HEREBY OR TO WHICH REQUISITE LENDERS (OR SUCH OTHER LENDERS AS MAY BE

 

85

--------------------------------------------------------------------------------


 

REQUIRED TO GIVE SUCH CONSENT UNDER SECTION 10.04) HAVE OTHERWISE CONSENTED OR
(II) RELEASE ANY GUARANTOR FROM THE GUARANTY PURSUANT TO SECTION 7.12 OR WITH
RESPECT TO WHICH REQUISITE LENDERS (OR SUCH OTHER LENDERS AS MAY BE REQUIRED TO
GIVE SUCH CONSENT UNDER SECTION 10.04) HAVE OTHERWISE CONSENTED.

 

(B)           RIGHT TO REALIZE ON COLLATERAL AND ENFORCE GUARANTY. ANYTHING
CONTAINED IN ANY OF THE LOAN DOCUMENTS TO THE CONTRARY NOTWITHSTANDING, (OTHER
THAN SECTION 10.03), BORROWER, ADMINISTRATIVE AGENT, COLLATERAL AGENT AND EACH
LENDER HEREBY AGREE THAT (I) NO LENDER SHALL HAVE ANY RIGHT INDIVIDUALLY TO
REALIZE UPON ANY OF THE COLLATERAL OR TO ENFORCE THE GUARANTY, IT BEING
UNDERSTOOD AND AGREED THAT ALL POWERS, RIGHTS AND REMEDIES HEREUNDER MAY BE
EXERCISED SOLELY BY ADMINISTRATIVE AGENT, ON BEHALF OF LENDERS IN ACCORDANCE
WITH THE TERMS HEREOF AND ALL POWERS, RIGHTS AND REMEDIES UNDER THE COLLATERAL
DOCUMENTS MAY BE EXERCISED SOLELY BY COLLATERAL AGENT, AND (II) IN THE EVENT OF
A FORECLOSURE BY COLLATERAL AGENT ON ANY OF THE COLLATERAL PURSUANT TO A PUBLIC
OR PRIVATE SALE, COLLATERAL AGENT OR ANY LENDER MAY BE THE PURCHASER OF ANY OR
ALL OF SUCH COLLATERAL AT ANY SUCH SALE AND COLLATERAL AGENT, AS AGENT FOR AND
REPRESENTATIVE OF SECURED PARTIES (BUT NOT ANY LENDER OR LENDERS IN ITS OR THEIR
RESPECTIVE INDIVIDUAL CAPACITIES UNLESS REQUISITE LENDERS SHALL OTHERWISE AGREE
IN WRITING) SHALL BE ENTITLED, FOR THE PURPOSE OF BIDDING AND MAKING SETTLEMENT
OR PAYMENT OF THE PURCHASE PRICE FOR ALL OR ANY PORTION OF THE COLLATERAL SOLD
AT ANY SUCH PUBLIC SALE, TO USE AND APPLY ANY OF THE OBLIGATIONS AS A CREDIT ON
ACCOUNT OF THE PURCHASE PRICE FOR ANY COLLATERAL PAYABLE BY COLLATERAL AGENT AT
SUCH SALE.

 

Section 9.10         Withholding Taxes.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from or reduction of withholding tax ineffective or
for any other reason, such Lender shall indemnify the Administrative Agent fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including any penalties or interest and together with any and all
expenses incurred.

 


ARTICLE TEN
MISCELLANEOUS

 

Section 10.01       Notices; Effectiveness; Electronic Communication.

 

(A)           NOTICES GENERALLY. EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS:

 

(I)            IF TO BORROWER, TO IT AT CHEM RX CORPORATION, 750 PARK PLACE,
LONG BEACH, NEW YORK 11561; ATTENTION CHUCK KELLY, CHIEF FINANCIAL OFFICER;
TELECOPIER NO. (516) 889-8225; TELEPHONE NO. (516) 889-8770, EXT. 144;

 

(II)           IF TO ADMINISTRATIVE AGENT, TO

 

86

--------------------------------------------------------------------------------


 

Canadian Imperial Bank of Commerce,
New York Agency
300 Madison Avenue
New York, New York 10017
Attention:  Agency Services
Facsimile No.:  (212) 856-3763

 

and (other than notices pursuant to Article II)

 

Attention:  Caroline Adams
Facsimile No.:  (212) 856-3991

 

with a copy of notices (other than notices pursuant to Article II) to:

 

Latham & Watkins LLP
885 Third Avenue, New York, NY  10022
Attention:  Marcus J. Dougherty
Facsimile No.:  (212) 751-4864; and

 

(III)          IF TO A LENDER, TO IT AT ITS ADDRESS (OR TELECOPIER NUMBER) SET
FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent if a confirmation has
been received and, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

(B)           ELECTRONIC COMMUNICATIONS. NOTICES AND OTHER COMMUNICATIONS TO THE
LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO
NOTICES TO ANY LENDER PURSUANT TO ARTICLE TWO IF SUCH LENDER HAS NOTIFIED
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
SECTION BY ELECTRONIC COMMUNICATION. ADMINISTRATIVE AGENT OR BORROWER MAY, IN
ITS REASONABLE DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO
IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT;
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

87

--------------------------------------------------------------------------------


 

(C)           CHANGE OF ADDRESS, ETC. ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR
TELECOPIER NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY WRITTEN
NOTICE TO THE OTHER PARTIES HERETO.

 

Section 10.02       Expenses; Indemnity; Damage Waiver.

 

(A)           COSTS AND EXPENSES. BORROWER SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE LEAD ARRANGER
AND THEIR AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS
OF ONE OUTSIDE COUNSEL FOR THE ADMINISTRATIVE AGENT, THE LEAD ARRANGER AND THEIR
AFFILIATES (SUBJECT TO THE PROVISO BELOW), IN CONNECTION WITH THE SYNDICATION OF
THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION,
EXECUTION, DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF
OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL
BE CONSUMMATED), AND (II) ALL OUT-OF-POCKET EXPENSES INCURRED BY THE AGENTS OR
ANY LENDER, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ONE COUNSEL FOR THE
AGENTS OR ANY LENDER (SUBJECT TO THE PROVISO BELOW), IN CONNECTION WITH THE
ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR IN
CONNECTION WITH THE LOANS MADE HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET
EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT
OF SUCH LOANS; PROVIDED, IN THE CASE OF EACH OF CLAUSE (I) AND (II), IF ANY
PARTY HAS BEEN ADVISED BY COUNSEL THAT THERE IS AN ACTUAL OR REASONABLE
LIKELIHOOD OF CONFLICT OF INTEREST, THEN SUCH PARTY AFFECTED THEREBY MAY RETAIN
ITS OWN COUNSEL.

 

(B)           INDEMNIFICATION BY BORROWER. BORROWER SHALL INDEMNIFY THE AGENTS
(AND ANY SUB-AGENT THEREOF) AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF ANY OUTSIDE COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF
(I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY BORROWER OR ANY OTHER LOAN PARTY,  AND REGARDLESS
OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF, OR BREACH OF THE LOAN DOCUMENTS BY, SUCH
INDEMNITEE; AND PROVIDED FURTHER THAT NO LOAN PARTY SHALL HAVE ANY OBLIGATION TO
ANY INDEMNITEE HEREUNDER WITH RESPECT TO SUCH INDEMNIFIED LIABILITIES ARISING
OUT OF LEGAL PROCEEDINGS COMMENCED AGAINST A LENDER BY THE ASSIGNEE OF SUCH
LENDER TO THE EXTENT SUCH PROCEEDINGS RELATES (A) SOLELY TO BREACHES OF
REPRESENTATIONS OR WARRANTIES OF SUCH ASSIGNING LENDER REGARDING OWNERSHIP OR
AUTHORITY TO ASSIGN ALL OR A PORTION OF ITS COMMITMENT OR LOANS OWING TO IT OR
OTHER OBLIGATION, OR (B) PRINCIPALLY TO STATEMENTS OR REPRESENTATIONS MADE BY AN
ASSIGNING LENDER TO SUCH ASSIGNEE THAT WERE NOT BASED UPON INFORMATION SUPPLIED
BY THE BORROWER.

 

(C)           REIMBURSEMENT BY LENDERS. TO THE EXTENT THAT BORROWER FAILS TO PAY
ANY AMOUNT REQUIRED UNDER PARAGRAPH (A) OR (B) OF THIS SECTION TO BE PAID BY IT
TO THE AGENTS (OR ANY SUB-AGENT THEREOF) OR ANY RELATED PARTY OF ANY OF THE
FOREGOING, EACH LENDER SEVERALLY AGREES TO PAY TO THE AGENTS (OR ANY SUCH
SUB-AGENT) OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE
PERCENTAGE

 

88

--------------------------------------------------------------------------------


 

(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE
OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE
MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE AGENTS (OR ANY SUCH SUB-AGENT)
OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING FOR THE AGENTS (OR
ANY SUCH SUB-AGENT). THE OBLIGATIONS OF THE LENDERS UNDER THIS PARAGRAPH (C) ARE
SUBJECT TO THE PROVISIONS OF SECTION 10.11.

 

(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY
CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS
THEREOF. NO INDEMNITEE REFERRED TO IN PARAGRAPH (B) ABOVE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

(E)           PAYMENTS. ALL AMOUNTS DUE UNDER THIS SECTION 10.02 SHALL BE
PAYABLE NOT LATER THAN FIVE (5) BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR.

 

Section 10.03       Right of Set-Off.

 

If an Event of Default shall have occurred and be continuing and the Obligations
shall have been accelerated pursuant to Section 8.01, each Lender and each of
its respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of Borrower or any other Loan Party against and on account
of any and all of the obligations of Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender or its respective
Affiliates may have. Each Lender agrees promptly to notify Borrower and
Administrative Agent after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

Section 10.04       Amendments and Waivers.

 

(A)           REQUISITE LENDERS’ CONSENT. SUBJECT TO SECTION 10.04(B) AND
10.04(C), NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF ANY PROVISION OF
THE LOAN DOCUMENTS, OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM,
SHALL IN ANY EVENT BE EFFECTIVE WITHOUT THE WRITTEN CONCURRENCE OF THE REQUISITE
LENDERS AND BORROWER.

 

(B)           AFFECTED LENDERS’ CONSENT. WITHOUT THE WRITTEN CONSENT OF EACH
LENDER THAT WOULD BE AFFECTED THEREBY, NO AMENDMENT, MODIFICATION, TERMINATION,
OR CONSENT SHALL BE EFFECTIVE IF THE EFFECT THEREOF WOULD:

 

(I)            EXTEND THE SCHEDULED FINAL MATURITY OF ANY LOAN OR NOTE;

 

89

--------------------------------------------------------------------------------


 

(II)           WAIVE, REDUCE OR POSTPONE ANY SCHEDULED REPAYMENT (BUT NOT
PREPAYMENT);

 

(III)          REDUCE THE RATE OF INTEREST OR PREMIUM ON ANY LOAN (OTHER THAN
ANY WAIVER OF ANY INCREASE IN THE INTEREST RATE APPLICABLE TO ANY LOAN PURSUANT
TO SECTION 2.22) OR ANY FEE PAYABLE HEREUNDER OR CHANGE THE CASH PAY NATURE OF
ANY SUCH INTEREST;

 

(IV)          EXTEND THE TIME FOR PAYMENT OF ANY SUCH INTEREST, PREMIUM OR FEES;

 

(V)           REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN;

 

(VI)          AMEND, MODIFY, TERMINATE OR WAIVE ANY PROVISION OF THIS SECTION
10.04(B) OR SECTION 10.04(C);

 

(VII)         AMEND, DIRECTLY OR INDIRECTLY, THE DEFINITION OF “REQUISITE
LENDERS” OR “PRO RATA SHARE” (OR ANY OTHER DEFINED TERMS USED TO DEFINE TERMS);
PROVIDED, WITH THE CONSENT OF REQUISITE LENDERS, ADDITIONAL EXTENSIONS OF CREDIT
PURSUANT HERETO MAY BE INCLUDED IN THE DETERMINATION OF “REQUISITE LENDERS” OR
“PRO RATA SHARE” ON SUBSTANTIALLY THE SAME BASIS AS THE COMMITMENTS AND THE
LOANS ARE INCLUDED ON THE CLOSING DATE;

 

(VIII)        RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR ALL OR
SUBSTANTIALLY ALL OF THE GUARANTORS OR ALL OR SUBSTANTIALLY ALL OF THE VALUE OF
THE GUARANTY FROM THE GUARANTY EXCEPT AS EXPRESSLY PROVIDED IN THE LOAN
DOCUMENTS; OR

 

(IX)           WAIVE AN EVENT OF DEFAULT UNDER SECTION 8.01(A).

 

(C)           OTHER CONSENTS. NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER
OF ANY PROVISION OF THE LOAN DOCUMENTS, OR CONSENT TO ANY DEPARTURE BY ANY LOAN
PARTY THEREFROM, SHALL AMEND, MODIFY, TERMINATE OR WAIVE ANY PROVISION OF
ARTICLE 9 AS THE SAME APPLIES TO ANY AGENT, OR ANY OTHER PROVISION HEREOF AS THE
SAME APPLIES TO THE RIGHTS OR OBLIGATIONS OF ANY AGENT, IN EACH CASE WITHOUT THE
CONSENT OF SUCH AGENT.

 

Section 10.05       Execution of Amendments, etc.

 

Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 10.05 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by a Loan Party, on such Loan Party.

 

Section 10.06       Successors and Assigns; Participations.

 

(A)           SUCCESSORS AND ASSIGNS GENERALLY. THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT BORROWER MAY NOT
ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE
ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION,
(II) BY WAY OF PARTICIPATION IN ACCORDANCE

 

90

--------------------------------------------------------------------------------


 

WITH THE PROVISIONS OF PARAGRAPH (D) OF THIS SECTION OR (III) BY WAY OF PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE RESTRICTIONS OF PARAGRAPH
(F) OF THIS SECTION (AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY
HERETO SHALL BE NULL AND VOID). NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED,
SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO,
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE
EXTENT PROVIDED IN PARAGRAPH (D) OF THIS SECTION AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE AGENTS AND THE LENDERS)
ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS
AGREEMENT.

 

(B)           ASSIGNMENTS BY LENDERS. ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT
THE TIME OWING TO IT); PROVIDED THAT:

 

(I)            MINIMUM AMOUNTS. (A) IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE
REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME
OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A
LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER, NO MINIMUM AMOUNT NEED BE
ASSIGNED; AND (B) IN ANY CASE NOT DESCRIBED IN PARAGRAPH (B)(I)(A) OF THIS
SECTION, THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES
LOANS OUTSTANDING THEREUNDER) OR, IF THE APPLICABLE COMMITMENT IS NOT THEN IN
EFFECT, THE PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER
SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND
ASSUMPTION AGREEMENT WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO
ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND
ASSUMPTION AGREEMENT, AS OF THE TRADE DATE) SHALL NOT BE LESS THAN $1,000,000,
UNLESS EACH OF ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, BORROWER OTHERWISE CONSENTS (EACH SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD OR DELAYED);

 

(II)           PROPORTIONATE AMOUNTS. EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOAN OR THE COMMITMENT
ASSIGNED;

 

(III)          ASSIGNMENT AND ASSUMPTION AGREEMENT. THE PARTIES TO AN ASSIGNMENT
SHALL (A) ELECTRONICALLY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AND
BORROWER AN ASSIGNMENT AND ASSUMPTION AGREEMENT VIA AN ELECTRONIC SETTLEMENT
ACCEPTABLE TO THE ADMINISTRATIVE AGENT OR (B) MANUALLY EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT AND BORROWER AN ASSIGNMENT AND ASSUMPTION AGREEMENT;
AND

 

(IV)          ASSIGNMENT FEE AND ADMINISTRATIVE QUESTIONNAIRE. THE PARTIES TO
EACH ASSIGNMENT SHALL DELIVER TO ADMINISTRATIVE AGENT A PROCESSING AND
RECORDATION FEE OF $3,500 (EXCEPT IN THE CASE OF AN ASSIGNMENT TO AN AFFILIATE
OR APPROVED FUND OF THE ASSIGNING LENDER, IN WHICH CASE THE PROCESSING AND
RECORDATION FEE SHALL BE $500, OR AS OTHERWISE AGREED BY ADMINISTRATIVE AGENT)
AND THE ELIGIBLE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE AND ANY FORMS OR OTHER
DOCUMENTS REQUIRED PURSUANT TO SECTION 2.36.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption Agreement, the Eligible Assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and

 

91

--------------------------------------------------------------------------------


 

obligations under this Agreement, such Lender shall cease to be a party hereto)
, but shall continue to be entitled to the benefits of Sections 2.34, 2.35, 2.36
and 10.02 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 

(C)           REGISTER. ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS
AN AGENT OF BORROWER, SHALL MAINTAIN AT ITS OFFICE A COPY OF EACH ASSIGNMENT AND
ASSUMPTION AGREEMENT DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE
NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL
AMOUNTS OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM
TIME TO TIME (THE “REGISTER”). THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE,
AND BORROWER, ADMINISTRATIVE AGENT AND THE LENDERS SHALL TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY. THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY BORROWER, AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(D)           PARTICIPATIONS. ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, BORROWER OR ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ANY
PERSON (OTHER THAN A NATURAL PERSON OR BORROWER OR ANY OF BORROWER’S AFFILIATES
OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF
ITS COMMITMENT AND/OR THE LOANS OWING TO IT); PROVIDED THAT (I) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (III) BORROWER, ADMINISTRATIVE AGENT AND THE OTHER LENDERS
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver to:  (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Loan Party of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under the Collateral Documents (except as expressly provided in the Loan
Documents) supporting the Loans hereunder in which such participant is
participating. Subject to paragraph (e) of this Section, Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.33(c), 2.34,
2.35 and 2.36 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.03 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.32 as though it were a Lender.

 

(E)           LIMITATIONS UPON PARTICIPANT RIGHTS. A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTIONS 2.33(C), 2.34, 2.35 AND
2.36 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT
TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE

 

92

--------------------------------------------------------------------------------


 

SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH BORROWER’S PRIOR
WRITTEN CONSENT. A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.36 UNLESS BORROWER IS
NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF BORROWER, TO COMPLY WITH SECTION 2.36(E) AS THOUGH IT
WERE A LENDER.

 

(F)            CERTAIN PLEDGES. ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.

 

Section 10.07       Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

 

Section 10.08       Survival of Representations, Warranties and Agreements.

 

All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 2.33(c), 2.34, 2.35, 2.36,
10.02 and 10.03 and the agreements of Lenders set forth in Sections 2.33, 9.03
and 10.02 shall survive the payment of the Loans, and the termination hereof.
All other agreements and covenants under the Loan Documents shall terminate on
the Termination Date.

 

Section 10.09       No Waiver; Remedies Cumulative.

 

No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents or any of the Hedge
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

 

Section 10.10       Marshalling; Payments Set Aside.

 

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other Person or against or in payment
of any or all of the Obligations. To the extent that any Loan Party makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent, on behalf of Lenders), or Administrative Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and

 

93

--------------------------------------------------------------------------------


 

remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.

 

Section 10.11       Severability.

 

In case any provision in or obligation hereunder or any Note shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

Section 10.12       Obligations Several; Independent Nature of Lenders’ Rights.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Loan Documents, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

Section 10.13       Headings.

 

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

 

Section 10.14       Governing Law; Jurisdiction; Etc.

 

(A)           GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND RULE 327(B) OF THE NEW
YORK CIVIL PRACTICE LAW AND RULES.

 

(B)           SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(C)           WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS

 

94

--------------------------------------------------------------------------------


 

AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B)
OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(D)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.15       WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.16       Treatment of Certain Information; Confidentiality.

 

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
it, its Affiliates and their respective partners, directors, officers,
employees, agents, advisors, auditors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential pursuant to the terms hereof), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Agents or any Lender on a nonconfidential basis from a source other
than Borrower not known to them to be bound by an obligation of confidentiality.

 

For purposes of this Section, “Information” means all information received from
Borrower or any of its Subsidiaries relating to Borrower or any of their
Subsidiaries or any of their respective businesses. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

95

--------------------------------------------------------------------------------


 

Section 10.17       Usury Savings Clause.

 

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Borrower shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Borrower to conform strictly to
any applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Borrower.

 

Section 10.18       Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
shall become effective when it shall have been executed by Administrative Agent
and when Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement

 

Section 10.19       Entire Agreement.

 

This Agreement and the other Loan Documents represent the entire agreement of
the parties with regard to the subject matter hereof and thereof and the terms
of any letters and other documentation entered into between any of the parties
hereto prior to the execution of this Agreement which relate to Loans to be made
hereunder shall be replaced by the terms of this Agreement and the other Loan
Documents.

 

Section 10.20       Electronic Execution of Assignments.

 

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

96

--------------------------------------------------------------------------------


 

Section 10.21       Patriot Act Notification.

 

Each Lender and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Borrower that pursuant to the requirements of the Act,
it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Borrower in accordance with the Act.

 

Section 10.22       Release on Payment in Full.

 

Administrative Agent shall, on behalf of the Lenders, upon the written request
and at the expense of Borrower upon the Termination Date, execute any documents
reasonably requested by Borrower to evidence the release of the Liens of the
Credit Documents if not theretofore released (and upon the Termination Date,
such Liens shall be automatically released). Lenders shall, at Borrower’s
request and at no cost to Lenders, reasonably cooperate with Borrower in
assigning the Notes and Mortgages (without recourse) at payoff and will execute
all documents reasonably necessary to evidence the discharge or such assignment
of the Obligations.

 

Section 10.23       Lender Addendum.

 

Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a Lender Addendum duly executed by
such Lender, Borrower and the Administrative Agent.

 

[Remainder of page intentionally left blank]

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

CHEM RX CORPORATION

 

 

 

 

 

By:

  /s/ Jerry Silva

 

 

 

  Name: Jerry Silva

 

 

 

  Title: Chairman and CEO

 

 

 

 

 

 

B.J.K. INC.

 

CHEMRX NEW JERSEY, LLC

 

CHEMRX / SALERNO’S, LLC

 

CHEMRX-BOCA RATON, LLC

 

CHEMRX CARE, LLC

 

 

 

 

 

By:

  /s/ Jerry Silva

 

 

 

  Name: Jerry Silva

 

 

 

  Title: President

 

 

S-1

--------------------------------------------------------------------------------


 

 

CIBC WORLD MARKETS CORP.,
as Sole Lead Arranger and Sole Book Runner

 

 

 

 

 

By:

  /s/ Doug Cornett

 

 

Name:  Doug Cornett

 

 

Title:  Managing Director

 

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK AGENCY,
as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

  /s/ Doug Cornett

 

 

Name:  Doug Cornett

 

 

Title:  Authorized Signatory

 

S-2

--------------------------------------------------------------------------------


 

Schedule 1.01 to

Second Lien Credit and Guaranty Agreement

 

Consolidated Adjusted EBITDA

 

With respect to any calculation period ending prior to the first anniversary of
the Closing Date for which the following Fiscal Quarters are relevant,
Consolidated Adjusted EBITDA for each of the following Fiscal Quarters shall be
deemed to be the following amounts and, thereafter, actual Consolidated Adjusted
EBITDA shall be used:

 

Fiscal Quarter

 

Consolidated Adjusted EBITDA

 

First Fiscal Quarter of Fiscal Year 2007

 

$

5,872,359

 

Second Fiscal Quarter of Fiscal Year 2007

 

$

6,874,642

 

 

--------------------------------------------------------------------------------